Exhibit 10.1

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (as the same may from time to time be amended,
modified, supplemented or restated, this “Agreement”) dated as of November 24,
2015 (the “Effective Date”) among OXFORD FINANCE LLC, a Delaware limited
liability company with an office located at 133 North Fairfax Street,
Alexandria, Virginia 22314 (“Oxford”), as collateral agent (in such capacity,
“Collateral Agent”), the Lenders listed on Schedule 1.1 hereof or otherwise a
party hereto from time to time including Oxford in its capacity as a Lender
(each a “Lender” and collectively, the “Lenders”), and ADYNXX, INC., a Delaware
corporation with an office at 731 Market Street, Suite 420, San Francisco,
California 94103 (“Borrower”), provides the terms on which the Lenders shall
lend to Borrower and Borrower shall repay the Lenders. The parties agree as
follows:

 

1.        ACCOUNTING AND OTHER TERMS

 

1.1 Accounting terms not defined in this Agreement shall be construed in
accordance with GAAP. Calculations and determinations must be made in accordance
with GAAP. Capitalized terms not otherwise defined in this Agreement shall have
the meanings set forth in Section 13. All other terms contained in this
Agreement, unless otherwise indicated, shall have the meaning provided by the
Code to the extent such terms are defined therein. All references to “Dollars”
or “$” are United States Dollars, unless otherwise noted.

 

2.       LOANS AND TERMS OF PAYMENT

 

2.1      Promise to Pay. Borrower hereby unconditionally promises to pay each
Lender, the outstanding principal amount of all Term Loans advanced to Borrower
by such Lender and accrued and unpaid interest thereon and any other amounts due
hereunder as and when due in accordance with this Agreement.

 

2.2     Term Loans.

 

(a)     Availability.

 

(i) Subject to the terms and conditions of this Agreement, the Lenders agree,
severally and not jointly, to make term loans to Borrower on the Effective Date
in an aggregate amount of Three Million Dollars ($3,000,000.00) according to
each Lender’s Term A Loan Commitment as set forth on Schedule 1.1 hereto (such
term loans are hereinafter referred to singly as a “Term A Loan”, and
collectively as the “Term A Loans”). After repayment, no Term A Loan may be
re-borrowed.

 

(ii) Subject to the terms and conditions of this Agreement, the Lenders agree,
severally and not jointly, during the Second Draw Period, to make term loans to
Borrower in an aggregate amount up to Two Million Dollars ($2,000,000.00)
according to each Lender’s Term B Loan Commitment as set forth on Schedule 1.1
hereto (such term loans are hereinafter referred to singly as a “Term B Loan”,
and collectively as the “Term B Loans”). After repayment, no Term B Loan may be
re-borrowed.

 

(iii) Subject to the terms and conditions of this Agreement, the Lenders agree,
severally and not jointly, during the Third Draw Period, to make term loans to
Borrower in an aggregate amount up to Five Million Dollars ($5,000,000.00)
according to each Lender’s Term C Loan Commitment as set forth on Schedule 1.1
hereto (such term loans are hereinafter referred to singly as a “Term C Loan”,
and collectively as the “Term C Loans”; each Term A Loan, Term B Loan or Term C
Loan is hereinafter referred to singly as a “Term Loan” and the Term A Loans,
Term B Loans and the Term C Loans are hereinafter referred to collectively as
the “Term Loans”). After repayment, no Term C Loan may be re-borrowed.

 

(b) Repayment. Borrower shall make monthly payments of interest only commencing
on the first (1st) Payment Date following the Funding Date of each Term Loan,
and continuing on the Payment Date of each successive month thereafter through
and including the Payment Date immediately preceding the Amortization Date.
Borrower agrees to pay, on the Funding Date of each Term Loan, any initial
partial monthly interest payment otherwise due for the period between the
Funding Date of such Term Loan and the first Payment Date thereof. Commencing on
the Amortization Date, and continuing on the Payment Date of each month
thereafter, Borrower shall make consecutive monthly payments of equal amounts of
principal, and the applicable interest, in arrears, to each Lender, as
calculated by Collateral Agent (which calculations shall be deemed correct
absent manifest error) based upon: (1) the amount of such Lender’s Term Loan,
(2) the effective rate of interest, as determined in Section 2.3(a), and (3) a
repayment schedule equal to (i) thirty-six (36) months if the Equity Event does
not occur, or (ii) thirty (30) months if the Equity Event does occur. All unpaid
principal and accrued and unpaid interest with respect to each Term Loan is due
and payable in full on the Maturity Date. Each Term Loan may only be prepaid in
accordance with Sections 2.2(c) and 2.2(d).

 

1

--------------------------------------------------------------------------------

 

 

(c) Mandatory Prepayments. If the Term Loans are accelerated following the
occurrence of an Event of Default, Borrower shall immediately pay to Lenders,
payable to each Lender in accordance with its respective Pro Rata Share, an
amount equal to the sum of: (i) all outstanding principal of the Term Loans plus
accrued and unpaid interest thereon through the prepayment date, (ii) the Final
Payment, (iii) the Prepayment Fee, plus (iv) all other Obligations that are due
and payable, including Lenders’ Expenses and interest at the Default Rate with
respect to any past due amounts. Notwithstanding (but without duplication with)
the foregoing, on the Maturity Date, if the Final Payment had not previously
been paid in full in connection with the prepayment of the Term Loans in full,
Borrower shall pay to Collateral Agent, for payment to each Lender in accordance
with its respective Pro Rata Share, the Final Payment in respect of the Term
Loan(s).

 

(d) Permitted Prepayment of Term Loans. Borrower shall have the option to prepay
all, but not less than all, of the Term Loans advanced by the Lenders under this
Agreement, provided Borrower (i) provides written notice to Collateral Agent of
its election to prepay the Term Loans at least ten (10) days prior to such
prepayment (and if such notice of prepayment indicates that such prepayment is
to be funded with the proceeds of a refinancing or in connection with the
consummation of a specified transaction, such notice of prepayment may be
revoked if the financing or specified transaction is not consummated), and (ii)
pays to the Lenders on the date of such prepayment, payable to each Lender in
accordance with its respective Pro Rata Share, an amount equal to the sum of (A)
all outstanding principal of the Term Loans plus accrued and unpaid interest
thereon through the prepayment date, (B) the Final Payment, (C) the Prepayment
Fee, plus (D) all other Obligations that are due and payable, including Lenders’
Expenses and interest at the Default Rate with respect to any past due amounts.

 

2.3     Payment of Interest on the Credit Extensions.

 

(a) Interest Rate. Subject to Section 2.3(b), the principal amount outstanding
under the Term Loans shall accrue interest at a floating per annum rate equal to
the Basic Rate, which interest shall be payable monthly in arrears in accordance
with Sections 2.2(b) and 2.3(e). Interest shall accrue on each Term Loan
commencing on, and including, the Funding Date of such Term Loan, and shall
accrue on the principal amount outstanding under such Term Loan through and
including the day on which such Term Loan is paid in full.

 

(b) Default Rate. Immediately upon the occurrence and during the continuance of
an Event of Default, Obligations shall accrue interest at a per annum floating
rate equal to the rate that is otherwise applicable thereto plus five percentage
points (5.00%) (the “Default Rate”). Payment or acceptance of the increased
interest rate provided in this Section 2.3(b) is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of Collateral Agent.

 

(c) 360-Day Year. Interest shall be computed on the basis of a three hundred
sixty (360) day year, and the actual number of days elapsed.

 

(d) Debit of Accounts. Collateral Agent and each Lender may debit (or ACH),
first the Designated Deposit Account, and second, any other deposit accounts
maintained by Borrower or any of its Subsidiaries, for principal and interest
payments or any other amounts Borrower owes the Lenders under the Loan Documents
when due. Any such debits (or ACH activity) shall not constitute a set-off.
Without limiting the foregoing, Collateral Agent and each Lender shall use
commercially reasonably efforts to provide prior notification to the Borrower
for the reasons, and amounts thereof, of debiting of any amounts (other than
principal and interest payments) debited from Borrower’s deposit accounts in
respect of this Agreement; provided, however, failure to provide such notice
shall not be considered a breach of any provision hereof by Collateral Agent or
any Lender.

 

2

--------------------------------------------------------------------------------

 

 

(e) Payments. Except as otherwise expressly provided herein, all payments by
Borrower under the Loan Documents shall be made to the respective Lender to
which such payments are owed, at such Lender’s office in immediately available
funds on the date specified herein. Unless otherwise provided, interest is
payable monthly on the Payment Date of each month. Payments of principal and/or
interest received after 2:00 p.m. Eastern time are considered received at the
opening of business on the next Business Day (unless such payments are received
after 2:00 p.m. Eastern time as a result of any Lender debiting Borrower’s
account after 2:00 p.m. Eastern time, in which case such payments are considered
received the date such payment was due). When a payment is due on a day that is
not a Business Day, the payment is due the next Business Day and additional fees
or interest, as applicable, shall continue to accrue until paid. All payments to
be made by Borrower hereunder or under any other Loan Document, including
payments of principal and interest, and all fees, expenses, indemnities and
reimbursements, shall be made without set-off, recoupment or counterclaim, in
lawful money of the United States and in immediately available funds.

 

2.4 Secured Promissory Notes. The Term Loans shall be evidenced by one or more
Secured Promissory Notes substantially in the form attached as Exhibit D hereto
(each a “Secured Promissory Note”), and shall be repayable as set forth in this
Agreement. Borrower irrevocably authorizes each Lender to make or cause to be
made, on or about the Funding Date of any Term Loan or at the time of receipt of
any payment of principal on such Lender’s Secured Promissory Note, an
appropriate notation on such Lender’s Secured Promissory Note Record reflecting
the making of such Term Loan or (as the case may be) the receipt of such
payment. The outstanding amount of each Term Loan set forth on such Lender’s
Secured Promissory Note Record shall be prima facie evidence of the principal
amount thereof owing and unpaid to such Lender, but the failure to record, or
any error in so recording, any such amount on such Lender’s Secured Promissory
Note Record shall not limit or otherwise affect the obligations of Borrower
under any Secured Promissory Note or any other Loan Document to make payments of
principal of or interest on any Secured Promissory Note when due. Upon receipt
of an affidavit in form and content reasonably acceptable to Borrower of an
officer of a Lender as to the loss, theft, destruction, or mutilation of its
Secured Promissory Note, Borrower shall issue, in lieu thereof, a replacement
Secured Promissory Note in the same principal amount thereof and of like tenor.

 

2.5 Fees. Borrower shall pay to Collateral Agent:

 

(a) Facility Fee.   A fully earned, non-refundable facility fee of Fifty
Thousand Dollars ($50,000.00) to be shared between the Lenders pursuant to their
respective Commitment Percentages payable on the Effective Date;

 

(b) Good Faith Deposit. An amount of Thirty Thousand Dollars ($30,000.00) as
good faith deposit from Borrower (which Collateral Agent acknowledges was
received on or about October 5, 2015) and shall be applied towards the facility
fee payable under Section 2.5(a) on the Effective Date.

 

(c) Final Payment. The Final Payment, when due hereunder, to be shared between
the Lenders in accordance with their respective Pro Rata Shares;

 

(d) Prepayment Fee. The Prepayment Fee, when due hereunder, to be shared between
the Lenders in accordance with their respective Pro Rata Shares; and

 

(e) Lenders’ Expenses. All Lenders’ Expenses (including reasonable attorneys’
fees and expenses for documentation and negotiation of this Agreement) incurred
through and after the Effective Date, when due.

 

3

--------------------------------------------------------------------------------

 

 

2.6 Withholding. Payments received by the Lenders from Borrower hereunder will
be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, duties, deductions, withholdings, assessments,
fees or other charges imposed by any governmental authority (including any
interest, additions to tax or penalties applicable thereto). Specifically,
however, if at any time any Governmental Authority, applicable law, regulation
or international agreement requires Borrower to make any withholding or
deduction from any such payment or other sum payable hereunder to the Lenders,
Borrower hereby covenants and agrees that the amount due from Borrower with
respect to such payment or other sum payable hereunder will be increased to the
extent necessary to ensure that, after the making of such required withholding
or deduction, each Lender receives a net sum equal to the sum which it would
have received had no withholding or deduction been required and Borrower shall
pay the full amount withheld or deducted to the relevant Governmental Authority;
provided, that a Lender that shall have become a Lender pursuant to a Lender
Transfer shall be entitled to receive only such additional amounts as such
Lender’s assignor would have been entitled to receive pursuant to this Section
2.6. Borrower will, upon request, furnish the Lenders with proof reasonably
satisfactory to the Lenders indicating that Borrower has made such withholding
payment; provided, however, that Borrower need not make any withholding payment
if the amount or validity of such withholding payment is contested in good faith
by appropriate and timely proceedings and as to which payment in full is bonded
or reserved against by Borrower. The agreements and obligations of Borrower
contained in this Section 2.6 shall survive the termination of this Agreement.

 

3.        CONDITIONS OF LOANS

 

3.1 Conditions Precedent to Initial Credit Extension. Each Lender’s obligation
to make a Term A Loan is subject to the condition precedent that Collateral
Agent and each Lender shall consent to or shall have received, in form and
substance satisfactory to Collateral Agent and each Lender, such documents, and
completion of such other matters, as Collateral Agent and each Lender may
reasonably deem necessary or appropriate, including, without limitation:

 

(a) original Loan Documents, each duly executed by Borrower and each Subsidiary,
as applicable;

 

(b) duly executed original Control Agreements with respect to any Collateral
Accounts maintained by Borrower or any of its Subsidiaries;

 

(c) duly executed original Secured Promissory Notes in favor of each Lender
according to its Term A Loan Commitment Percentage;

 

(d) the Operating Documents and good standing certificates of Borrower and its
Subsidiaries certified by the Secretary of State (or equivalent agency) of
Borrower’s and such Subsidiaries’ jurisdiction of organization or formation and
each jurisdiction in which Borrower and each Subsidiary is qualified to conduct
business, each as of a date no earlier than thirty (30) days prior to the
Effective Date;

 

(e) a completed Perfection Certificate for Borrower and each of its
Subsidiaries;

 

(f) the Annual Projections, for the current calendar year;

 

(g) duly executed original officer’s certificate for Borrower and each
Subsidiary that is a party to the Loan Documents, in a form reasonably
acceptable to Collateral Agent and the Lenders;

 

(h) certified copies, dated as of date no earlier than thirty (30) days prior to
the Effective Date, of financing statement searches, as Collateral Agent shall
request, accompanied by written evidence (including any UCC termination
statements) that the Liens indicated in any such financing statements either
constitute Permitted Liens or have been or, in connection with the initial
Credit Extension, will be terminated or released;

 

(i) a landlord’s consent executed in favor of Collateral Agent in respect of all
of Borrower’s and each Subsidiaries’ leased locations where Borrower or any
Subsidiary maintains Collateral having a book value in excess of One Hundred
Thousand Dollars ($100,000.00) or its books or records;

 

4

--------------------------------------------------------------------------------

 

 

(j) a bailee waiver executed in favor of Collateral Agent in respect of each
third party bailee where Borrower or any Subsidiary maintains Collateral having
a book value in excess of One Hundred Thousand Dollars ($100,000.00);

 

(k) a duly executed legal opinion of counsel to Borrower dated as of the
Effective Date;

 

(l) evidence satisfactory to Collateral Agent and the Lenders that the insurance
policies required by Section 6.5 hereof are in full force and effect, together
with appropriate evidence showing loss payable and/or additional insured clauses
or endorsements in favor of Collateral Agent, for the ratable benefit of the
Lenders;

 

(m) a copy of any applicable Registration Rights Agreement or Investors’ Rights
Agreement and any amendments thereto; and

 

(n) payment of the fees and Lenders’ Expenses then due, as specified in Section
2.5 hereof.

 

3.2     Conditions Precedent to all Credit Extensions. The obligation of each
Lender to make each Credit Extension, including the initial Credit Extension, is
subject to the following conditions precedent:

 

(a) receipt by Collateral Agent of an executed Disbursement Letter in the form
of Exhibit B attached hereto;

 

(b) the representations and warranties in Section 5 hereof shall be true,
accurate and complete in all material respects on the date of the Disbursement
Letter and on the Funding Date of each Credit Extension; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, and no Event of Default shall have
occurred and be continuing or result from the Credit Extension. Each Credit
Extension is Borrower’s representation and warranty on that date that the
representations and warranties in Section 5 hereof are true, accurate and
complete in all material respects; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date;

 

(c) in such Lender’s sole but reasonable discretion, there has not been any
Material Adverse Change or any material adverse deviation by Borrower from the
Annual Projections of Borrower presented to and accepted by Collateral Agent and
each Lender;

 

(d) to the extent not delivered at the Effective Date, duly executed original
Secured Promissory Notes and Warrants, in number, form and content acceptable to
each Lender, and in favor of each Lender according to its Commitment Percentage,
with respect to each Credit Extension made by such Lender after the Effective
Date; and

 

(e) payment of the fees and Lenders’ Expenses then due as specified in Section
2.5 hereof.

 

3.3 Covenant to Deliver. Borrower agrees to deliver to Collateral Agent and the
Lenders each item required to be delivered to Collateral Agent under this
Agreement as a condition precedent to any Credit Extension. Borrower expressly
agrees that a Credit Extension made prior to the receipt by Collateral Agent or
any Lender of any such item shall not constitute a waiver by Collateral Agent or
any Lender of Borrower’s obligation to deliver such item, and any such Credit
Extension in the absence of a required item shall be made in each Lender’s sole
discretion.

 

5

--------------------------------------------------------------------------------

 

 

3.4 Procedures for Borrowing. Subject to the prior satisfaction of all other
applicable conditions to the making of a Term Loan set forth in this Agreement,
to obtain a Term Loan, Borrower shall notify the Lenders (which notice shall be
irrevocable) by electronic mail, facsimile, or telephone by 12:00 noon Eastern
time three (3) Business Days prior to the date the Term Loan is to be made.
Together with any such electronic, facsimile or telephonic notification,
Borrower shall deliver to the Lenders by electronic mail or facsimile a
completed Disbursement Letter executed by a Responsible Officer or his or her
designee. The Lenders may rely on any telephone notice given by a person whom a
Lender reasonably believes is a Responsible Officer or designee. On the Funding
Date, each Lender shall credit and/or transfer (as applicable) to the Designated
Deposit Account, an amount equal to its Term Loan Commitment.

 

4.       CREATION OF SECURITY INTEREST

 

4.1 Grant of Security Interest. Borrower hereby grants Collateral Agent, for the
ratable benefit of the Lenders, to secure the payment and performance in full of
all of the Obligations, a continuing security interest in, and pledges to
Collateral Agent, for the ratable benefit of the Lenders, the Collateral,
wherever located, whether now owned or hereafter acquired or arising, and all
proceeds and products thereof. Borrower represents, warrants, and covenants that
the security interest granted herein is and shall at all times continue to be a
first priority perfected security interest in the Collateral, subject only to
Permitted Liens that are permitted by the terms of this Agreement to have
priority to Collateral Agent’s Lien. If Borrower shall acquire a commercial tort
claim (as defined in the Code) with an anticipated value in excess of $25,000,
Borrower, shall promptly notify Collateral Agent in a writing signed by
Borrower, as the case may be, of the general details thereof (and further
details as may be required by Collateral Agent) and grant to Collateral Agent,
for the ratable benefit of the Lenders, in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance reasonably satisfactory to Collateral
Agent.

 

If this Agreement is terminated, Collateral Agent’s Lien in the Collateral shall
continue until the Obligations (other than inchoate indemnity obligations and
any other obligations which, by their terms, are to survive the termination of
this Agreement) are repaid in full in cash. Upon payment in full in cash of the
Obligations (other than inchoate indemnity obligations and any other obligations
which, by their terms, are to survive the termination of this Agreement) and at
such time as the Lenders’ obligation to make Credit Extensions has terminated,
Collateral Agent shall, at the sole cost and expense of Borrower, (i) release
its Liens in the Collateral and all rights therein shall revert to Borrower,
(ii) execute and deliver to Borrower all documents that Borrower reasonably
requests to evidence the release of the security interest in the Collateral and
(iii) deliver to Borrower any stock certificates and other Collateral in
Collateral Agent’s possession.

 

4.2 Authorization to File Financing Statements. Borrower hereby authorizes
Collateral Agent to file financing statements or take any other action required
to perfect Collateral Agent’s security interests in the Collateral, without
notice to Borrower, with all appropriate jurisdictions to perfect or protect
Collateral Agent’s interest or rights under the Loan Documents, including a
notice that any disposition of the Collateral, except to the extent permitted by
the terms of this Agreement, by Borrower, or any other Person, shall be deemed
to violate the rights of Collateral Agent under the Code.

 

5.       REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Collateral Agent and the Lenders as follows:

 

5.1 Due Organization, Authorization: Power and Authority. Borrower and each of
its Subsidiaries is duly existing and in good standing as a Registered
Organization in its jurisdictions of organization or formation and Borrower and
each of its Subsidiaries is qualified and licensed to do business and is in good
standing in any jurisdiction in which the conduct of its businesses or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a Material Adverse Change. In
connection with this Agreement, Borrower and each of its Subsidiaries has
delivered to Collateral Agent a completed perfection certificate signed by an
officer of Borrower or such Subsidiary (each a “Perfection Certificate” and
collectively, the “Perfection Certificates”). Borrower represents and warrants
that (a) Borrower and each of its Subsidiaries’ exact legal name is that which
is indicated on its respective Perfection Certificate and on the signature page
of each Loan Document to which it is a party; (b) Borrower and each of its
Subsidiaries is an organization of the type and is organized in the jurisdiction
set forth on its respective Perfection Certificate; (c) each Perfection
Certificate accurately sets forth each of Borrower’s and its Subsidiaries’
organizational identification number or accurately states that Borrower or such
Subsidiary has none; (d) each Perfection Certificate accurately sets forth
Borrower’s and each of its Subsidiaries’ place of business, or, if more than
one, its chief executive office as well as Borrower’s and each of its
Subsidiaries’ mailing address (if different than its chief executive office);
(e) Borrower and each of its Subsidiaries (and each of its respective
predecessors) have not, in the past five (5) years, changed its jurisdiction of
organization, organizational structure or type, or any organizational number
assigned by its jurisdiction; and (f) all other information (other than amounts
on deposit in deposit, investment, payroll or securities accounts) set forth on
the Perfection Certificates pertaining to Borrower and each of its Subsidiaries,
is accurate and complete in all material respects (it being understood and
agreed that Borrower and each of its Subsidiaries may from time to time update
certain information in the Perfection Certificates (including the information
set forth in clause (d) above) after the Effective Date pursuant to Section
6.2(b) and such Perfection Certificates shall be deemed updated as of the first
day of such month corresponding to the Compliance Certificate delivered); such
updated Perfection Certificates subject to the review and approval of Collateral
Agent. If Borrower or any of its Subsidiaries is not now a Registered
Organization but later becomes one, Borrower shall notify Collateral Agent of
such occurrence and provide Collateral Agent with such Person’s organizational
identification number within five (5) Business Days of receiving such
organizational identification number.

 

6

--------------------------------------------------------------------------------

 

 

The execution, delivery and performance by Borrower and each of its Subsidiaries
of the Loan Documents to which it is a party have been duly authorized, and do
not (i) conflict with any of Borrower’s or such Subsidiaries’ organizational
documents, including its respective Operating Documents, (ii) contravene,
conflict with, constitute a default under or violate any material Requirement of
Law applicable thereto, (iii) contravene, conflict or violate any material
applicable order, writ, judgment, injunction, decree, determination or award of
any Governmental Authority by which Borrower or such Subsidiary, or any of their
property or assets may be bound or affected, (iv) require any action by, filing,
registration, or qualification with, or Governmental Approval from, any
Governmental Authority (except such Governmental Approvals which have already
been obtained and are in full force and effect) or are being obtained pursuant
to Section 6.1(b), or (v) constitute an event of default under any material
agreement by which Borrower or any of such Subsidiaries, or their respective
properties, is bound. Neither Borrower nor any of its Subsidiaries is in default
under any agreement to which it is a party or by which it or any of its assets
is bound in which such default could reasonably be expected to have a Material
Adverse Change.

 

5.2 Collateral.

 

(a) Borrower and each its Subsidiaries have good title to, have rights in, and
the power to transfer each item of the Collateral upon which it purports to
grant a Lien under the Loan Documents, free and clear of any and all Liens
except Permitted Liens, and neither Borrower nor any of its Subsidiaries have
any Deposit Accounts, Securities Accounts, Commodity Accounts or other
investment accounts other than the Collateral Accounts or the other investment
accounts, if any, described in the Perfection Certificates delivered to
Collateral Agent in connection herewith with respect of which Borrower or such
Subsidiary has given Collateral Agent notice and taken such actions as are
necessary to give Collateral Agent a perfected security interest therein other
than with respect to Excluded Accounts. The Accounts are bona fide, existing
obligations of the Account Debtors.

 

(b) On the Effective Date, and except as disclosed on the Perfection Certificate
(i) the Collateral is not in the possession of any third party bailee (such as a
warehouse), and (ii) no such third party bailee possesses components of the
Collateral in excess of One Hundred Thousand Dollars ($100,000.00). None of the
components of the Collateral (other than locations where Collateral is held
solely for, or in transition to or from, a clinical study for research and
development purposes) are maintained at locations other than as disclosed in the
Perfection Certificates on the Effective Date or as permitted pursuant to
Section 6.11.

 

(c) All Inventory is in all material respects of good and marketable quality,
free from material defects.

 

(d) Borrower and each of its Subsidiaries is the sole owner of the Intellectual
Property each respectively purports to own, free and clear of all Liens other
than Permitted Liens. Except as noted on the Perfection Certificates, neither
Borrower nor any of its Subsidiaries is a party to, nor is bound by, any
material license or other material agreement with respect to which Borrower or
such Subsidiary is the licensee that (i) prohibits or otherwise restricts
Borrower or its Subsidiaries from granting a security interest in Borrower’s or
such Subsidiaries’ interest in such material license or material agreement or
any other property, or (ii) for which a default under or termination of could
interfere with Collateral Agent’s or any Lender’s right to sell any Collateral.
Borrower shall provide written notice to Collateral Agent and each Lender within
ten (10) days of Borrower or any of its Subsidiaries entering into or becoming
bound by any license or agreement with respect to which Borrower or any
Subsidiary is the licensee (other than over-the-counter software that is
commercially available to the public).

 

7

--------------------------------------------------------------------------------

 

 

5.3 Litigation. Except as disclosed (i) on the Perfection Certificates, or (ii)
in accordance with Section 6.9 hereof, there are no actions, suits,
investigations, or proceedings pending or, to the knowledge of the Responsible
Officers, threatened in writing by or against Borrower or any of its
Subsidiaries involving more than One Hundred Fifty Thousand Dollars
($150,000.00).

 

5.4 No Material Deterioration in Financial Condition; Financial Statements. All
consolidated financial statements for Borrower and its Subsidiaries, delivered
to Collateral Agent fairly present, in conformity with GAAP, in all material
respects the consolidated financial condition of Borrower and its Subsidiaries,
and the consolidated results of operations of Borrower and its Subsidiaries,
subject, in the case of interim financial statements, to normal year audit
adjustments and absence of footnotes. There has not been any material
deterioration (excluding, for the avoidance of doubt, operating losses in the
ordinary course of business that are consistent with the then applicable Annual
Projections) in the consolidated financial condition of Borrower and its
Subsidiaries since the date of the most recent financial statements submitted to
any Lender.

 

5.5 Solvency. Borrower is Solvent and Borrower and its Subsidiaries, taken as a
whole, are Solvent.

 

5.6 Regulatory Compliance. Neither Borrower nor any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company” under
the Investment Company Act of 1940, as amended. Neither Borrower nor any of its
Subsidiaries is engaged as one of its important activities in extending credit
for margin stock (under Regulations X, T and U of the Federal Reserve Board of
Governors). Borrower and each of its Subsidiaries has complied in all material
respects with the Federal Fair Labor Standards Act. Neither Borrower nor any of
its Subsidiaries is a “holding company” or an “affiliate” of a “holding company”
or a “subsidiary company” of a “holding company” as each term is defined and
used in the Public Utility Holding Company Act of 2005. Neither Borrower nor any
of its Subsidiaries has violated any laws, ordinances or rules, the violation of
which could reasonably be expected to have a Material Adverse Change. Neither
Borrower’s nor any of its Subsidiaries’ properties or assets has been used by
Borrower or such Subsidiary or, to Borrower’s knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than in material compliance with applicable laws. Borrower and each of its
Subsidiaries has obtained all consents, approvals and authorizations of, made
all declarations or filings with, and given all notices to, all Governmental
Authorities that are necessary to continue their respective businesses as
currently conducted.

 

None of Borrower, any of its Subsidiaries, or any of Borrower’s or its
Subsidiaries’ Affiliates or any of their respective agents acting or benefiting
in any capacity in connection with the transactions contemplated by this
Agreement is (i) in violation of any Anti-Terrorism Law, (ii) engaging in or
conspiring to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law, or (iii) is a Blocked Person. None of
Borrower, any of its Subsidiaries, or to the knowledge of Borrower and any of
their Affiliates or agents, acting or benefiting in any capacity in connection
with the transactions contemplated by this Agreement, (x) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person, or (y) deals in, or otherwise
engages in any transaction relating to, any property or interest in property
blocked pursuant to Executive Order No.13224, any similar executive order or
other Anti-Terrorism Law.

 

5.7 Investments. Neither Borrower nor any of its Subsidiaries owns any stock,
shares, partnership interests or other equity securities except for Permitted
Investments.

 

8

--------------------------------------------------------------------------------

 

 

5.8 Tax Returns and Payments; Pension Contributions. Borrower and each of its
Subsidiaries has timely filed all required tax returns and reports, and Borrower
and each of its Subsidiaries, has timely paid all foreign and federal taxes,
assessments, deposits and contributions (and all material state and local taxes,
assessments, deposits and contributions owed by Borrower and such Subsidiaries,
in all jurisdictions in which Borrower or any such Subsidiary is subject to
state and local taxes, assessments, deposits and contributions in an aggregate
amount of $50,000 or more for Borrower and all Subsidiaries together), unless
such taxes are being contested in accordance with the following sentence.
Borrower and each of its Subsidiaries, may defer payment of any contested taxes,
provided that Borrower or such Subsidiary, (a) in good faith contests its
obligation to pay the taxes by appropriate proceedings promptly and diligently
instituted and conducted, (b) if such contested amount is in excess of $50,000,
notifies Collateral Agent in writing of the commencement of, and any material
development in, the proceedings, and (c) posts bonds or takes any other steps
required to prevent the Governmental Authority levying such contested taxes from
obtaining a Lien upon any of the Collateral that is other than a “Permitted
Lien.” Neither Borrower nor any of its Subsidiaries is aware of any claims or
adjustments proposed for any of Borrower’s or such Subsidiaries’, prior tax
years which could result in material additional taxes becoming due and payable
by Borrower or its Subsidiaries. Borrower and each of its Subsidiaries have paid
all amounts necessary to fund all present pension, profit sharing and deferred
compensation plans in accordance with their terms, and neither Borrower nor any
of its Subsidiaries have, withdrawn from participation in, and have not
permitted partial or complete termination of, or permitted the occurrence of any
other event with respect to, any such plan, in each case, which could reasonably
be expected to result in any material liability of Borrower or its Subsidiaries,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other Governmental Authority.

 

5.9 Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
solely as working capital and to fund its general business requirements in
accordance with the provisions of this Agreement (including, without limitation,
for Permitted Investments), and not for personal, family, household or
agricultural purposes.

 

5.10 Full Disclosure. No written representation, warranty or other statement of
Borrower in any certificate or written statement given to Collateral Agent or
any Lender, as of the date such representation, warranty, or other statement was
made, taken together with all such written certificates and written statements
given to Collateral Agent or any Lender, contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
contained in the certificates or statements not misleading (it being recognized
that the projections and forecasts provided by Borrower were prepared in good
faith and based upon reasonable assumptions at the time provided and are not to
be viewed as facts and that actual results during the period or periods covered
by such projections and forecasts may differ from the projected or forecasted
results).

 

5.11 Definition of “Knowledge.” For purposes of the Loan Documents, whenever a
representation or warranty is made to Borrower’s knowledge or awareness, to the
“best of” Borrower’s knowledge, or with a similar qualification, knowledge or
awareness means the actual knowledge, after reasonable investigation, of the
Responsible Officers.

 

6.        AFFIRMATIVE COVENANTS

 

Borrower shall, and shall cause each of its Subsidiaries to, do all of the
following:

 

6.1 Government Compliance.

 

(a) Maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of organization and maintain qualification in
each jurisdiction in which the failure to so qualify could reasonably be
expected to have a Material Adverse Change. Comply with all laws, ordinances and
regulations to which Borrower or any of its Subsidiaries is subject, the
noncompliance with which could reasonably be expected to have a Material Adverse
Change.

 

(b) Obtain and keep in full force and effect, all of the material Governmental
Approvals necessary for the performance by Borrower and its Subsidiaries of
their respective businesses and obligations under the Loan Documents and the
grant of a security interest to Collateral Agent for the ratable benefit of the
Lenders, in all of the Collateral. Borrower shall promptly (but in any event on
or prior to the next Monthly Reporting Date) provide notice to Collateral Agent
of any material Governmental Approvals obtained by Borrower or any of its
Subsidiaries and if requested by Collateral Agent, also provide copies of such
Governmental Approvals.

 

9

--------------------------------------------------------------------------------

 

 

6.2  Financial Statements, Reports, Certificates.

 

(a)     Deliver to each Lender:

 

(i) as soon as available, but no later than thirty (30) days after the last day
of each month, a company prepared consolidated and consolidating balance sheet,
income statement and cash flow statement covering the consolidated operations of
Borrower and its Subsidiaries for such month certified by a Responsible Officer
and in a form reasonably acceptable to Collateral Agent;

 

(ii) as soon as available, but no later than (x) September 30th of the calendar
year occurring after the last day of Borrower’s fiscal year or (y) if Borrower
becomes subject to the reporting requirements under the Securities Exchange Act
of 1934, as amended, one hundred twenty (120) days after the last day of
Borrower’s fiscal year or within five (5) days of filing with the SEC, audited
consolidated financial statements prepared under GAAP, consistently applied,
together with an unqualified opinion (other than any “going concern” or like
qualification or exception solely in connection with the need to raise equity)
on the financial statements from BDO USA, LLP or another independent certified
public accounting firm acceptable to Collateral Agent in its reasonable
discretion (provided, however, Borrower must also deliver to each Lender such
financial statements for its fiscal year ended December 31, 2014, on or before
November 30, 2015);

 

(iii) as soon as available after approval thereof by Borrower’s Board of
Directors, but no later than sixty (60) days after the last day of each of
Borrower’s fiscal years, Borrower’s annual financial projections for the entire
current fiscal year as approved by Borrower’s Board of Directors, which such
annual financial projections shall be set forth in a month-by-month format (such
annual financial projections as originally delivered to Collateral Agent and the
Lenders are referred to herein as the “Annual Projections”; provided that, any
revisions of the Annual Projections approved by Borrower’s Board of Directors
shall be delivered to Collateral Agent and the Lenders no later than seven (7)
days after such approval);

 

(iv) within five (5) days of delivery, copies of all statements, reports and
notices regarding substantive matters made available to Borrower’s security
holders or holders of Subordinated Debt in their capacity as security holders or
holders of Subordinated Debt, respectively;

 

(v) in the event that Borrower becomes subject to the reporting requirements
under the Securities Exchange Act of 1934, as amended, within five (5) days of
filing, all reports on Form 10-K, 10-Q and 8-K filed with the Securities and
Exchange Commission,

 

(vi) prompt notice of any material amendments to the capitalization table of
Borrower and of any amendments or changes to the Operating Documents of Borrower
or any of its Subsidiaries, together with any copies reflecting such amendments
or changes with respect thereto;

 

(vii) prompt notice of any event that could reasonably be expected to materially
and adversely affect the value of the Intellectual Property;

 

(viii) as soon as available, but no later than thirty (30) days after the last
day of each month, copies of the month-end account statements for each
Collateral Account maintained by Borrower or its Subsidiaries, which statements
may be provided to Collateral Agent and each Lender by Borrower or directly from
the applicable institution(s), and

 

(ix) other information as reasonably requested by Collateral Agent or any
Lender, in good faith.

 

10

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, documents required to be delivered pursuant to
the terms hereof (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which Borrower
posts such documents, or provides a link thereto, on Borrower’s website on the
internet at Borrower’s website address.

 

(b) Concurrently with the delivery of the financial statements specified in
Section 6.2(a)(i) above but no later than thirty (30) days after the last day of
each month, deliver to each Lender, a duly completed Compliance Certificate
signed by a Responsible Officer, which such Compliance Certificate shall include
any updates necessary to cause the information in the existing Perfection
Certificates to be true and correct in all material respects (and such existing
Perfection Certificates shall be deemed amended by delivery of such Compliance
Certificate upon review and approval by Collateral Agent of such updates to such
information for the purpose of incorporation in the Perfection Certificates).
Notwithstanding anything herein to the contrary, upon the reasonable request of
Collateral Agent, Borrower shall promptly provide a revised and updated
Perfection Certificate the information wherein shall be then current and which
shall be subject to review and approval of Collateral Agent.

 

(c) Keep proper books of record and account in accordance with GAAP in all
material respects, in which full, true and correct entries shall be made of all
dealings and transactions in relation to its business and activities. Borrower
shall allow, subject to following sentence, Collateral Agent or any Lender,
during regular business hours upon reasonable prior notice (provided that no
notice shall be required when an Event of Default has occurred and is
continuing), to visit and inspect any of its properties, to examine and make
abstracts or copies from any of its books and records, and to conduct a
collateral audit and analysis of its operations and the Collateral. Such
inspections and audits shall be at the Borrower’s expense and conducted no more
often than once every year unless (and more frequently if) an Event of Default
has occurred and is continuing.

 

6.3 Inventory; Returns. Keep all Inventory in good and marketable condition,
free from material defects. Borrower must promptly notify (but in any event on
or prior to the next Monthly Reporting Date) Collateral Agent and the Lenders of
all returns, recoveries, disputes and claims that involve more than One Hundred
Thousand Dollars ($100,000.00) individually or in the aggregate to any one or
related Account Debtors in any calendar year.

 

6.4 Taxes; Pensions. Timely file and require each of its Subsidiaries to timely
file, all required tax returns and reports and timely pay, and require each of
its Subsidiaries to timely file, all foreign, federal, state, and local taxes,
assessments, deposits and contributions owed by Borrower or its Subsidiaries,
except for deferred payment of any taxes contested pursuant to the terms of
Section 5.8 hereof, and shall deliver to Lenders, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with the terms of such plans.

 

6.5 Insurance. Keep Borrower’s and its Subsidiaries’ business and the Collateral
insured for risks and in amounts standard for companies in Borrower’s and its
Subsidiaries’ industry and location and as Collateral Agent may reasonably
request. Insurance policies shall be in a form, with companies, and in amounts
that are reasonably satisfactory to Collateral Agent and Lenders (it being
agreed that all insurance policies of the Borrower that are in effect as of the
Effective Date are satisfactory to Collateral Agent and Lenders as of the
Effective Date). All property policies shall have a lender’s loss payable
endorsement showing Collateral Agent as lender loss payee and waive subrogation
against Collateral Agent, and all liability policies shall show, or have
endorsements showing, Collateral Agent, as additional insured. The Collateral
Agent shall be named as lender loss payee and/or additional insured with respect
to any such insurance providing coverage in respect of any Collateral, and each
provider of any such insurance shall agree, by endorsement upon the policy or
policies issued by it or by independent instruments furnished to the Collateral
Agent, that it will give the Collateral Agent thirty (30) days prior written
notice before any such policy or policies shall be materially altered or
canceled (except for ten (10) days prior written notice in the case of
cancellation due to non-payment of premiums). At Collateral Agent’s request,
Borrower shall deliver certified copies of policies and evidence of all premium
payments. Proceeds payable under any policy shall, at Collateral Agent’s option,
be payable to Collateral Agent, for the ratable benefit of the Lenders, on
account of the Obligations. Notwithstanding the foregoing, (a) so long as no
Event of Default has occurred and is continuing, Borrower shall have the option
of applying the proceeds of any casualty policy up to Two Hundred Fifty Thousand
Dollars ($250,000.00) with respect to any loss, but not exceeding Two Hundred
Fifty Thousand Dollars ($250,000.00), in the aggregate for all losses under all
casualty policies in any one year, toward the replacement or repair of destroyed
or damaged property; provided that any such replaced or repaired property (i)
shall be of equal or like value as the replaced or repaired Collateral and (ii)
shall be deemed Collateral in which Collateral Agent has been granted a first
priority security interest, and (b) after the occurrence and during the
continuance of an Event of Default, all proceeds payable under such casualty
policy shall, at the option of Collateral Agent, be payable to Collateral Agent,
for the ratable benefit of the Lenders, on account of the Obligations. If
Borrower or any of its Subsidiaries fails to obtain insurance as required under
this Section 6.5 or to pay any amount or furnish any required proof of payment
to third persons, Collateral Agent and/or any Lender may make, at Borrower’s
expense, all or part of such payment or obtain such insurance policies required
in this Section 6.5, and take any action under the policies Collateral Agent or
such Lender deems prudent.

 

11

--------------------------------------------------------------------------------

 

 

6.6  Operating Accounts.

 

(a) Maintain all of Borrower’s and its Subsidiaries’ Collateral Accounts in
accounts which are subject to a Control Agreement in favor of Collateral Agent.

 

(b) Borrower shall provide Collateral Agent five (5) days’ prior written notice
before Borrower or any of its Subsidiaries establishes any Collateral Account.
In addition, for each Collateral Account that Borrower or any of its
Subsidiaries, at any time maintains, Borrower or such Subsidiary shall cause the
applicable bank or financial institution at or with which such Collateral
Account is maintained to execute and deliver a Control Agreement or other
appropriate instrument with respect to such Collateral Account to perfect
Collateral Agent’s Lien in such Collateral Account in accordance with the terms
hereunder prior to the establishment of such Collateral Account, which Control
Agreement may not be terminated without prior written consent of Collateral
Agent. The provisions of the previous sentence shall not apply to Excluded
Accounts.

 

(c) Neither Borrower nor any of its Subsidiaries shall maintain any Collateral
Accounts except Collateral Accounts maintained in accordance with Sections
6.6(a) and (b).

 

6.7 Protection of Intellectual Property Rights. Borrower shall: (a) use
commercially reasonable efforts to protect, defend and maintain the validity and
enforceability of its Intellectual Property that is material to Borrower’s
business; (b) promptly advise Collateral Agent in writing of material
infringement by a third party of its Intellectual Property, which is material to
the Borrower’s business; and (c) not allow any Intellectual Property material to
Borrower’s business, to be abandoned, forfeited or dedicated to the public
without Collateral Agent’s prior written consent.

 

6.8 Litigation Cooperation. Commencing on the Effective Date and continuing
through the termination of this Agreement, make available to Collateral Agent
and the Lenders, without expense to Collateral Agent or the Lenders, Borrower
and each of Borrower’s officers, employees and agents and Borrower’s Books, upon
reasonable prior notice and at reasonable places and times to the extent that
Collateral Agent or any Lender may reasonably deem them necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Collateral
Agent or any Lender with respect to any Collateral or relating to Borrower.

 

6.9 Notices of Litigation and Default. Borrower will give prompt written notice
to Collateral Agent and the Lenders, upon obtaining knowledge, of any litigation
or governmental proceedings pending or threatened (in writing) against Borrower
or any of its Subsidiaries, which could reasonably be expected to result in
damages or costs to Borrower or any of its Subsidiaries of One Hundred Fifty
Thousand Dollars ($150,000.00) or more or which could reasonably be expected to
have a Material Adverse Change. Without limiting or contradicting any other more
specific provision of this Agreement, promptly (and in any event within three
(3) Business Days) upon Borrower becoming aware of the existence of any Event of
Default or event which, with the giving of notice or passage of time, or both,
would constitute an Event of Default, Borrower shall give written notice to
Collateral Agent and the Lenders of such occurrence, which such notice shall
include a reasonably detailed description of such Event of Default or event
which, with the giving of notice or passage of time, or both, would constitute
an Event of Default.

 

6.10 Intentionally Omitted.

 

12

--------------------------------------------------------------------------------

 

 

6.11 Landlord Waivers; Bailee Waivers. In the event that Borrower or any of its
Subsidiaries, after the Effective Date, intends to add any new offices or
business locations, including warehouses, or otherwise store any portion of the
Collateral with, or deliver any portion of the Collateral to, a bailee, in each
case pursuant to Section 7.2, then Borrower or such Subsidiary will first notify
Collateral Agent and, in the event that the Collateral at any new location is
valued in excess of One Hundred Thousand ($100,000.00) in the aggregate or
includes any books or records of Borrower or any of its Subsidiaries, such
bailee or landlord, as applicable, must execute and deliver a bailee waiver or
landlord waiver, as applicable, in form and substance reasonably satisfactory to
Collateral Agent on or prior to the addition of any new offices or business
locations, or any such storage with or delivery to any such bailee, as the case
may be.

 

6.12 Creation/Acquisition of Subsidiaries. In the event Borrower, or any of its
Subsidiaries creates or acquires any Subsidiary, Borrower shall provide prior
written notice to Collateral Agent and each Lender of the creation or
acquisition of such new Subsidiary and take all such action as may be reasonably
required by Collateral Agent or any Lender to cause each such Subsidiary to
become a co-Borrower hereunder or to guarantee the Obligations of Borrower under
the Loan Documents and, in each case, grant a continuing pledge and security
interest in and to the assets of such Subsidiary (substantially as described on
Exhibit A hereto); and Borrower (or its Subsidiary, as applicable) shall grant
and pledge to Collateral Agent, for the ratable benefit of the Lenders, a
perfected security interest in the stock, units or other evidence of ownership
of each such newly created Subsidiary.

 

6.13 Further Assurances.

 

(a) Execute any further instruments and take further action as Collateral Agent
or any Lender reasonably requests to perfect or continue Collateral Agent’s Lien
in the Collateral or to effect the purposes of this Agreement.

 

(b) Deliver to Collateral Agent and Lenders, within five (5) days after the same
are sent or received, copies of all material correspondence, reports, documents
and other filings with any Governmental Authority that could reasonably be
expected to have a material adverse effect on any of the Governmental Approvals
material to Borrower’s business or otherwise could reasonably be expected to
have a Material Adverse Change.

 

7.       NEGATIVE COVENANTS

 

Borrower shall not, and shall not permit any of its Subsidiaries to, do any of
the following without the prior written consent of the Required Lenders:

 

7.1 Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of worn out, damaged, surplus or
obsolete Equipment; (c) in connection with Permitted Liens, Permitted
Investments, Permitted Licenses, transactions permitted by Section 7.3 and
transactions permitted by Section 7.7(a); (d) of Accounts in connection with the
compromise, settlement or collection thereof in the ordinary course of business
(and not as part of a bulk sale or receivables financing), provided, however,
the aggregate value of such Accounts during any given fiscal year shall not
exceed $100,000; (e) resulting from any casualty or other damage to, or any
taking under power of eminent domain or by condemnation or similar proceedings,
the aggregate value of which shall not exceed $100,000; and (f) not otherwise
permitted in this Section 7.1, the aggregate value of which shall not exceed
$100,000 in the aggregate in any fiscal year, provided, however such disposition
shall not be of Intellectual Property or any licenses to Intellectual Property.

 

7.2 Changes in Business, Management, Ownership, or Business Locations. (a)
Engage in or permit any of its Subsidiaries to engage in any business other than
the businesses engaged in by Borrower as of the Effective Date or reasonably
related thereto; (b) liquidate or dissolve; or (c) (i) any Key Person shall
cease to be actively engaged in the management of Borrower unless written notice
thereof is provided to Collateral Agent within 5 days of such change, or (ii)
consummate any transaction or series of related transactions in which the
stockholders of Borrower who were not stockholders immediately prior to the
first such transaction own more than forty nine percent (49%) of the voting
stock of Borrower immediately after giving effect to such transaction or related
series of such transactions (other than by the sale of Borrower’s equity
securities in a public offering, a private placement of public equity or to
venture capital investors so long as Borrower identifies to Collateral Agent the
venture capital investors prior to the closing of the transaction). Borrower
shall not, without at least fifteen (15) days’ prior written notice to
Collateral Agent (which such notice shall be deemed to amend the Perfection
Certificates as applicable upon review and approval of Collateral Agent): (A)
add any new offices or business locations, including warehouses (unless such new
offices or business locations contain less than One Hundred Thousand Dollars
($100,000.00) in assets or property of Borrower or any of its Subsidiaries); (B)
change its jurisdiction of organization, (C) change its organizational structure
or type, (D) change its legal name, or (E) change any organizational number (if
any) assigned by its jurisdiction of organization.

 

13

--------------------------------------------------------------------------------

 

 

7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock, shares or property of another Person. A Subsidiary may merge or
consolidate into another Subsidiary (provided such surviving Subsidiary is a
“co-Borrower” hereunder or has provided a secured Guaranty of Borrower’s
Obligations hereunder) or with (or into) Borrower provided Borrower is the
surviving legal entity, and as long as no Event of Default is occurring prior
thereto or arises as a result therefrom. Without limiting the foregoing,
Borrower shall not, without Collateral Agent’s prior written consent, enter into
any binding contractual arrangement with any Person to attempt to facilitate a
merger or acquisition of Borrower, unless (i) no Event of Default exists when
such agreement is entered into by Borrower, (ii) such agreement does not give
such Person the right to claim any fees, payments or damages from Borrower in
excess of Two Hundred Fifty Thousand Dollars ($250,000) and (iii) Borrower
notifies Collateral Agent within five (5) days of entering into such an
agreement.

 

7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.

 

7.5 Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, or permit any Collateral not to be subject to the first priority security
interest granted herein (except for Permitted Liens that are permitted by the
terms of this Agreement to have priority over Collateral Agent’s Lien), or enter
into any agreement, document, instrument or other arrangement (except with or in
favor of Collateral Agent, for the ratable benefit of the Lenders) with any
Person which directly or indirectly prohibits or has the effect of prohibiting
Borrower, or any of its Subsidiaries, from assigning, mortgaging, pledging,
granting a security interest in or upon, or encumbering any of Borrower’s or
such Subsidiary’s Intellectual Property, except as is otherwise permitted in
Section 7.1 hereof and the definition of “Permitted Liens” herein.

 

7.6 Maintenance of Collateral Accounts. Maintain any Collateral Account except
pursuant to the terms of Section 6.6 hereof.

 

7.7 Distributions; Investments. a) Pay any dividends or make any distribution or
payment in respect of or redeem, retire or purchase any capital stock (other
than dividends, distributions or payments (i) payable solely in capital stock,
or (ii) repurchases pursuant to the terms of employee stock purchase plans,
employee restricted stock agreements, stockholder rights plans, director or
consultant stock option plans, or similar plans, provided such repurchases do
not exceed Two Hundred Fifty Thousand Dollars ($250,000.00) in the aggregate per
fiscal year) or (b) directly or indirectly make any Investment other than
Permitted Investments, or permit any of its Subsidiaries to do so.

 

7.8 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower or any of its
Subsidiaries, except for (a) transactions that are in the ordinary course of
Borrower’s or such Subsidiary’s business, upon fair and reasonable terms that
are no less favorable to Borrower or such Subsidiary than would be obtained in
an arm’s length transaction with a non-affiliated Person, (b) Subordinated Debt
or equity investments by Borrower’s investors in Borrower or its Subsidiaries
and (c) transactions that are explicitly allowed hereunder to be entered into
with Affiliates.

 

14

--------------------------------------------------------------------------------

 

 

7.9 Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof or adversely affect the subordination thereof to Obligations owed
to the Lenders.

 

7.10 Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur that
results in a liability or penalties in excess of $10,000 in the aggregate or
otherwise could reasonably be expected to have a Material Adverse Change; fail
to comply in all material respects with the Federal Fair Labor Standards Act or
violate any other law or regulation, if the violation could reasonably be
expected to have a Material Adverse Change, or permit any of its Subsidiaries to
do so; withdraw or permit any Subsidiary to withdraw from participation in,
permit partial or complete termination of, or permit the occurrence of any other
event with respect to, any present pension, profit sharing and deferred
compensation plan which could reasonably be expected to result in any liability
of Borrower or any of its Subsidiaries, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other Governmental
Authority.

 

7.11 Compliance with Anti-Terrorism Laws. Collateral Agent hereby notifies
Borrower and each of its Subsidiaries that pursuant to the requirements of
Anti-Terrorism Laws, and Collateral Agent’s policies and practices, Collateral
Agent is required to obtain, verify and record certain information and
documentation that identifies Borrower and each of its Subsidiaries and their
principals, which information includes the name and address of Borrower and each
of its Subsidiaries and their principals and such other information that will
allow Collateral Agent to identify such party in accordance with Anti-Terrorism
Laws. Neither Borrower nor any of its Subsidiaries shall, nor shall Borrower or
any of its Subsidiaries permit any Affiliate to, directly or indirectly,
knowingly enter into any documents, instruments, agreements or contracts with
any Person listed on the OFAC Lists. Borrower and each of its Subsidiaries shall
immediately notify Collateral Agent if Borrower or such Subsidiary has knowledge
that Borrower, or any Subsidiary or Affiliate of Borrower, is listed on the OFAC
Lists or (a) is convicted on, (b) pleads nolo contendere to, (c) is indicted on,
or (d) is arraigned and held over on charges involving money laundering or
predicate crimes to money laundering. Neither Borrower nor any of its
Subsidiaries shall, nor shall Borrower or any of its Subsidiaries, permit any
Affiliate to, directly or indirectly, (i) conduct any business or engage in any
transaction or dealing with any Blocked Person, including, without limitation,
the making or receiving of any contribution of funds, goods or services to or
for the benefit of any Blocked Person, (ii) deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224 or any similar executive order or other
Anti-Terrorism Law, or (iii) engage in or conspire to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in Executive Order No. 13224 or other
Anti-Terrorism Law.

 

8.       EVENTS OF DEFAULT

 

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

 

8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date; provided that no default shall
have been deemed to occur as a result of any Lender neglecting to debit or
deliberately not debiting Borrower’s account as provided in Section 2.3(d), or
(b) pay any other Obligations within three (3) Business Days after such
Obligations are due and payable (which three (3) Business Day grace period shall
not apply to payments due on the Maturity Date or the date of acceleration
pursuant to Section 9.1 (a) hereof). During the cure period, the failure to cure
the payment default is not an Event of Default (but no Credit Extension will be
made during the cure period);

 

15

--------------------------------------------------------------------------------

 

 

8.2     Covenant Default.

 

(a)     Borrower or any of its Subsidiaries fails or neglects to perform any
obligation in Sections 6.2 (Financial Statements, Reports, Certificates), 6.4
(Taxes), 6.5 (Insurance), 6.6 (Operating Accounts), 6.7 (Protection of
Intellectual Property Rights), 6.9 (Notice of Litigation and Default), 6.12
(Creation/Acquisition of Subsidiaries) or 6.13 (Further Assurances) or Borrower
violates any covenant in Section 7; or

 

(b) Borrower, or any of its Subsidiaries, fails or neglects to perform, keep, or
observe any other term, provision, condition, covenant or agreement contained in
this Agreement or any Loan Documents, and as to any default (other than those
specified in this Section 8) under such other term, provision, condition,
covenant or agreement that can be cured, has failed to cure the default within
ten (10) days after the occurrence of such default; provided, however, that if
the default cannot by its nature be cured within the ten (10) day period or
cannot after diligent attempts by Borrower be cured within such ten (10) day
period, and such default is likely to be cured within a reasonable time, then
Borrower shall have an additional period (which shall not in any case exceed
thirty (30) days) to attempt to cure such default, and within such reasonable
time period the failure to cure the default shall not be deemed an Event of
Default (but no Credit Extensions shall be made during such cure period). Grace
periods provided under this Section shall not apply, among other things, to
financial covenants or any other covenants set forth in subsection (a) above;

 

8.3     Material Adverse Change. A Material Adverse Change occurs;

 

8.4     Attachment; Levy; Restraint on Business.

 

(a) (i) The service of process seeking to attach, by trustee or similar process,
any funds of Borrower or any of its Subsidiaries or of any entity under control
of Borrower or its Subsidiaries on deposit with any Lender or any Lender’s
Affiliate or any bank or other institution at which Borrower or any of its
Subsidiaries maintains a Collateral Account, or (ii) a notice of lien, levy, or
assessment is filed against Borrower or any of its Subsidiaries or their
respective assets by any government agency, and the same under subclauses (i)
and (ii) hereof are not, within ten (10) days after the occurrence thereof,
discharged or stayed (whether through the posting of a bond or otherwise);
provided, however, no Credit Extensions shall be made during any ten (10) day
cure period; and

 

(b) (i) any material portion of Borrower’s or any of its Subsidiaries’ assets is
attached, seized, levied on, or comes into possession of a trustee or receiver,
or (ii) any court order enjoins, restrains, or prevents Borrower or any of its
Subsidiaries from conducting any part of its business;

 

8.5 Insolvency. (a) Borrower or any of its Subsidiaries is or becomes Insolvent;
(b) Borrower or any of its Subsidiaries begins an Insolvency Proceeding; or (c)
an Insolvency Proceeding is begun against Borrower or any of its Subsidiaries
and not dismissed or stayed within forty-five (45) days (but no Credit
Extensions shall be made while Borrower or any Subsidiary is Insolvent and/or
until any Insolvency Proceeding is dismissed);

 

8.6 Other Agreements. There is a default in any agreement to which Borrower or
any of its Subsidiaries is a party with a third party or parties resulting in a
right by such third party or parties, whether or not exercised, to accelerate
the maturity of any Indebtedness owed by Borrower or such Subsidiary in an
amount in excess of One Hundred Fifty Thousand Dollars ($150,000.00) or that
could reasonably be expected to have a Material Adverse Change;

 

8.7 Judgments. One or more judgments, orders, or decrees for the payment of
money in an amount, individually or in the aggregate, of at least One Hundred
Fifty Thousand Dollars ($150,000.00) (not covered by independent third-party
insurance as to which liability has been accepted by such insurance carrier)
shall be rendered against Borrower or any of its Subsidiaries and shall remain
unsatisfied, unvacated, or unstayed for a period of ten (10) days after the
entry thereof (provided that no Credit Extensions will be made prior to the
satisfaction, vacation, or stay of such judgment, order or decree);

 

16

--------------------------------------------------------------------------------

 

 

8.8 Misrepresentations. Borrower or any of its Subsidiaries or any Person acting
for Borrower or any of its Subsidiaries makes any representation, warranty, or
other statement now or later in this Agreement, any Loan Document or in any
writing delivered to Collateral Agent and/or Lenders or to induce Collateral
Agent and/or the Lenders to enter this Agreement or any Loan Document, and such
representation, warranty, or other statement is incorrect in any material
respect when made;

 

8.9 Subordinated Debt. A default or breach occurs under any agreement between
Borrower or any of its Subsidiaries and any creditor of Borrower or any of its
Subsidiaries that signed a subordination, intercreditor, or other similar
agreement with Collateral Agent or the Lenders resulting in a right, or will
result in a right with the passage of time, by such creditor, whether or not
exercised, to accelerate the maturity of any Indebtedness owed by Borrower or
such Subsidiary to such creditor (provided, however, that if such default or
breach will not result in such a right, Borrower must promptly notify Collateral
Agent of such default or breach and promptly remedy it), or any such creditor
that has signed such an subordination, intercreditor, or other similar agreement
with Collateral Agent or the Lenders breaches any terms of such agreement;

 

8.10     Reserved;

 

8.11 Governmental Approvals. Any Governmental Approval shall have been revoked,
rescinded, suspended, modified in an adverse manner, or not renewed in the
ordinary course for a full term and such revocation, rescission, suspension,
modification or non-renewal has resulted in or could reasonably be expected to
result in a Material Adverse Change; or

 

8.12 Lien Priority. Any Lien created hereunder or by any other Loan Document
shall at any time fail to constitute a valid and perfected Lien on any of the
Collateral purported to be secured thereby, subject to no prior or equal Lien,
other than Permitted Liens which are permitted to have priority in accordance
with the terms of this Agreement.

 

9.        RIGHTS AND REMEDIES

 

9.1     Rights and Remedies.

 

(a) Upon the occurrence and during the continuance of an Event of Default,
Collateral Agent may, and at the written direction of Required Lenders shall,
without notice or demand, do any or all of the following: (i) deliver notice of
the Event of Default to Borrower, (ii) by notice to Borrower declare all
Obligations immediately due and payable (but if an Event of Default described in
Section 8.5 occurs all Obligations shall be immediately due and payable without
any action by Collateral Agent or the Lenders) or (iii) by notice to Borrower
suspend or terminate the obligations, if any, of the Lenders to advance money or
extend credit for Borrower’s benefit under this Agreement (but if an Event of
Default described in Section 8.5 occurs all obligations, if any, of the Lenders
to advance money or extend credit for Borrower’s benefit under this Agreement
shall be immediately terminated without any action by Collateral Agent or the
Lenders).

 

(b) Without limiting the rights of Collateral Agent and the Lenders set forth in
Section 9.1(a) above, upon the occurrence and during the continuance of an Event
of Default, Collateral Agent shall have the right at the written direction of
the Required Lenders, without notice or demand, to do any or all of the
following:

 

(i)     foreclose upon and/or sell or otherwise liquidate, the Collateral;

 

(ii) apply to the Obligations any (a) balances and deposits of Borrower that
Collateral Agent or any Lender holds or controls, or (b) any amount held or
controlled by Collateral Agent or any Lender owing to or for the credit or the
account of Borrower; and/or

 

(iii) commence and prosecute an Insolvency Proceeding or consent to Borrower
commencing any Insolvency Proceeding.

 

17

--------------------------------------------------------------------------------

 

 

(c)     Without limiting the rights of Collateral Agent and the Lenders set
forth in Sections 9.1(a) and (b) above, upon the occurrence and during the
continuance of an Event of Default, Collateral Agent shall have the right,
without notice or demand, to do any or all of the following:

 

(i) settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Collateral Agent considers advisable,
notify any Person owing Borrower money of Collateral Agent’s security interest
in such funds, and verify the amount of such account;

 

(ii) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Collateral Agent requests and make it available
in a location as Collateral Agent reasonably designates. Collateral Agent may
enter premises where the Collateral is located, take and maintain possession of
any part of the Collateral, and pay, purchase, contest, or compromise any Lien
which appears to be prior or superior to its security interest and pay all
expenses incurred. Borrower grants Collateral Agent a license to enter and
occupy any of its premises, without charge, to exercise any of Collateral
Agent’s rights or remedies;

 

(iii) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
and/or advertise for sale, the Collateral. Collateral Agent is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s and each of its Subsidiaries’ labels, patents, copyrights, mask
works, rights of use of any name, trade secrets, trade names, trademarks,
service marks, and advertising matter, or any similar property as it pertains to
the Collateral, in completing production of, advertising for sale, and selling
any Collateral and, in connection with Collateral Agent’s exercise of its rights
under this Section 9.1, Borrower’s and each of its Subsidiaries’ rights under
all licenses and all franchise agreements inure to Collateral Agent, for the
benefit of the Lenders;

 

(iv) place a “hold” on any account maintained with Collateral Agent or the
Lenders and/or deliver a notice of exclusive control, any entitlement order, or
other directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;

 

(v)     demand and receive possession of Borrower’s Books;

 

(vi) appoint a receiver to seize, manage and realize any of the Collateral, and
such receiver shall have any right and authority as any competent court will
grant or authorize in accordance with any applicable law, including any power or
authority to manage the business of Borrower or any of its Subsidiaries; and

 

(vii) subject to clauses 9.1(a) and (b), exercise all rights and remedies
available to Collateral Agent and each Lender under the Loan Documents or at law
or equity, including all remedies provided under the Code (including disposal of
the Collateral pursuant to the terms thereof).

 

Notwithstanding any provision of this Section 9.1 to the contrary, upon the
occurrence of any Event of Default, Collateral Agent shall have the right to
exercise any and all remedies referenced in this Section 9.1 without the written
consent of Required Lenders following the occurrence of an Exigent Circumstance.
As used in the immediately preceding sentence, “Exigent Circumstance” means any
event or circumstance that, in the reasonable judgment of Collateral Agent,
imminently threatens the ability of Collateral Agent to realize upon all or any
material portion of the Collateral, such as, without limitation, fraudulent
removal, concealment, or abscondment thereof, destruction or material waste
thereof, or failure of Borrower or any of its Subsidiaries after reasonable
demand to maintain or reinstate adequate casualty insurance coverage, or which,
in the judgment of Collateral Agent, could reasonably be expected to result in a
material diminution in value of the Collateral.

 

18

--------------------------------------------------------------------------------

 

 

9.2 Power of Attorney. Borrower hereby irrevocably appoints Collateral Agent as
its lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s or any of its
Subsidiaries’ name on any checks or other forms of payment or security; (b) sign
Borrower’s or any of its Subsidiaries’ name on any invoice or bill of lading for
any Account or drafts against Account Debtors; (c) settle and adjust disputes
and claims about the Accounts directly with Account Debtors, for amounts and on
terms Collateral Agent determines reasonable; (d) make, settle, and adjust all
claims under Borrower’s insurance policies; (e) pay, contest or settle any Lien,
charge, encumbrance, security interest, and adverse claim in or to the
Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; and (f) transfer the Collateral into the name
of Collateral Agent or a third party as the Code or any applicable law permits.
Borrower hereby appoints Collateral Agent as its lawful attorney-in-fact to sign
Borrower’s or any of its Subsidiaries’ name on any documents necessary to
perfect or continue the perfection of Collateral Agent’s security interest in
the Collateral regardless of whether an Event of Default has occurred until all
Obligations (other than inchoate indemnity obligations and any other obligations
which, by their terms, are to survive the termination of this Agreement) have
been satisfied in full and Collateral Agent and the Lenders are under no further
obligation to make Credit Extensions hereunder. Collateral Agent’s foregoing
appointment as Borrower’s or any of its Subsidiaries’ attorney in fact, and all
of Collateral Agent’s rights and powers, coupled with an interest, are
irrevocable until all Obligations (other than inchoate indemnity obligations and
any other obligations which, by their terms, are to survive the termination of
this Agreement) have been fully repaid and performed and Collateral Agent’s and
the Lenders’ obligation to provide Credit Extensions terminates.

 

9.3 Protective Payments. If Borrower or any of its Subsidiaries fail to obtain
the insurance called for by Section 6.5 or fails to pay any premium thereon or
fails to pay any other amount which Borrower or any of its Subsidiaries is
obligated to pay under this Agreement or any other Loan Document, Collateral
Agent may obtain such insurance or make such payment, and all amounts so paid by
Collateral Agent are Lenders’ Expenses and immediately due and payable, bearing
interest at the Default Rate, and secured by the Collateral. Collateral Agent
will make reasonable efforts to provide Borrower with notice of Collateral Agent
obtaining such insurance or making such payment at the time it is obtained or
paid or within a reasonable time thereafter. No such payments by Collateral
Agent are deemed an agreement to make similar payments in the future or
Collateral Agent’s waiver of any Event of Default.

 

9.4 Application of Payments and Proceeds. Notwithstanding anything to the
contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, (a) Borrower irrevocably waives the right to
direct the application of any and all payments at any time or times thereafter
received by Collateral Agent from or on behalf of Borrower or any of its
Subsidiaries of all or any part of the Obligations, and, as between Borrower on
the one hand and Collateral Agent and Lenders on the other, Collateral Agent
shall have the continuing and exclusive right to apply and to reapply any and
all payments received against the Obligations in such manner as Collateral Agent
may deem advisable notwithstanding any previous application by Collateral Agent,
and (b) the proceeds of any sale of, or other realization upon all or any part
of the Collateral shall be applied: first, to the Lenders’ Expenses; second, to
accrued and unpaid interest on the Obligations (including any interest which,
but for the provisions of the United States Bankruptcy Code, would have accrued
on such amounts); third, to the principal amount of the Obligations outstanding;
and fourth, to any other indebtedness or obligations of Borrower owing to
Collateral Agent or any Lender under the Loan Documents. Any balance remaining
shall be delivered to Borrower or to whoever may be lawfully entitled to receive
such balance or as a court of competent jurisdiction may direct. In carrying out
the foregoing, (x) amounts received shall be applied in the numerical order
provided until exhausted prior to the application to the next succeeding
category, and (y) each of the Persons entitled to receive a payment in any
particular category shall receive an amount equal to its pro rata share of
amounts available to be applied pursuant thereto for such category. Any
reference in this Agreement to an allocation between or sharing by the Lenders
of any right, interest or obligation “ratably,” “proportionally” or in similar
terms shall refer to Pro Rata Share unless expressly provided otherwise.
Collateral Agent, or if applicable, each Lender, shall promptly remit to the
other Lenders such sums as may be necessary to ensure the ratable repayment of
each Lender’s portion of any Term Loan and the ratable distribution of interest,
fees and reimbursements paid or made by Borrower. Notwithstanding the foregoing,
a Lender receiving a scheduled payment shall not be responsible for determining
whether the other Lenders also received their scheduled payment on such date;
provided, however, if it is later determined that a Lender received more than
its ratable share of scheduled payments made on any date or dates, then such
Lender shall remit to Collateral Agent or other Lenders such sums as may be
necessary to ensure the ratable payment of such scheduled payments, as
instructed by Collateral Agent. If any payment or distribution of any kind or
character, whether in cash, properties or securities, shall be received by a
Lender in excess of its ratable share, then the portion of such payment or
distribution in excess of such Lender’s ratable share shall be received by such
Lender in trust for and shall be promptly paid over to the other Lender for
application to the payments of amounts due on the other Lenders’ claims. To the
extent any payment for the account of Borrower is required to be returned as a
voidable transfer or otherwise, the Lenders shall contribute to one another as
is necessary to ensure that such return of payment is on a pro rata basis. If
any Lender shall obtain possession of any Collateral, it shall hold such
Collateral for itself and as agent and bailee for Collateral Agent and other
Lenders for purposes of perfecting Collateral Agent’s security interest therein.

 

19

--------------------------------------------------------------------------------

 

 

9.5 Liability for Collateral. So long as Collateral Agent and the Lenders comply
with reasonable banking practices regarding the safekeeping of the Collateral in
the possession or under the control of Collateral Agent and the Lenders,
Collateral Agent and the Lenders shall not be liable or responsible for: (a) the
safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c) any
diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other Person, other than any loss, damage or
diminution in value due to the gross negligence or willful misconduct of the
Collateral Agent or any Lender. Borrower bears all risk of loss, damage or
destruction of the Collateral other than as set forth in the preceding sentence.

 

9.6 No Waiver; Remedies Cumulative. Failure by Collateral Agent or any Lender,
at any time or times, to require strict performance by Borrower of any provision
of this Agreement or any other Loan Document shall not waive, affect, or
diminish any right of Collateral Agent or any Lender thereafter to demand strict
performance and compliance herewith or therewith. No waiver hereunder shall be
effective unless signed by Collateral Agent and the Required Lenders and then is
only effective for the specific instance and purpose for which it is given. The
rights and remedies of Collateral Agent and the Lenders under this Agreement and
the other Loan Documents are cumulative. Collateral Agent and the Lenders have
all rights and remedies provided under the Code, any applicable law, by law, or
in equity. The exercise by Collateral Agent or any Lender of one right or remedy
is not an election, and Collateral Agent’s or any Lender’s waiver of any Event
of Default is not a continuing waiver. Collateral Agent’s or any Lender’s delay
in exercising any remedy is not a waiver, election, or acquiescence.

 

9.7 Demand Waiver. Borrower waives, to the fullest extent permitted by law,
demand, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees held by Collateral Agent or any Lender on which Borrower or any
Subsidiary is liable.

 

10.     NOTICES

 

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three (3)
Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by facsimile transmission or electronic mail; (c) one
(1) Business Day after deposit with a reputable overnight courier with all
charges prepaid; or (d) when delivered, if hand-delivered by messenger, all of
which shall be addressed to the party to be notified and sent to the address,
facsimile number, or email address indicated below. Any of Collateral Agent,
Lender or Borrower may change its mailing address, email address or facsimile
number by giving the other party written notice thereof in accordance with the
terms of this Section 10.

 

If to Borrower: ADYNXX, INC.       731 Market Street       Suite 420       San
Francisco, California 94103       Attn: Rick Orr, CEO       Fax: (415) 512-7740
      Email: rorr@adynxx.com             with a copy (which Hogan Lovells US LLP
    shall not constitute 4085 Campbell Ave.     notice) to: Suite 100      
Menlo Park, California 94025    

 

20

--------------------------------------------------------------------------------

 

 

  Attn: Laura A. Berezin       Fax: (650) 463-4199       Email:
laura.berezin@hoganlovells.com                           If to Collateral Agent:
OXFORD FINANCE LLC       133 North Fairfax Street       Alexandria, Virginia
22314       Attention: Legal Department       Fax: (703) 519-5225       Email:
LegalDepartment@oxfordfinance.com           with a copy (which Greenberg
Traurig, LLP     shall not constitute One International Place     notice) to:
Boston, MA 02110       Attn: Jonathan Bell       Fax: (617) 310-6001      
Email: bellj@gtlaw.com    

 

 

11.      CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER, AND JUDICIAL REFERENCE

 

California law governs the Loan Documents without regard to principles of
conflicts of law. Borrower, Collateral Agent and each Lender each submit to the
exclusive jurisdiction of the State and Federal courts in Santa Clara County,
California; provided, however, that nothing in this Agreement shall be deemed to
operate to preclude Collateral Agent or any Lender from bringing suit or taking
other legal action in any other jurisdiction to realize on the Collateral or any
other security for the Obligations, or to enforce a judgment or other court
order in favor of Collateral Agent or any Lender. Borrower expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and Borrower hereby waives any objection that it may have based upon
lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in,
or subsequently provided by Borrower in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, COLLATERAL AGENT
AND EACH LENDER EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR EACH PARTY TO ENTER INTO THIS
AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to California Code of Civil Procedure § 644(a). Nothing in this
paragraph shall limit the right of any party at any time to exercise self-help
remedies, foreclose against collateral, or obtain provisional remedies. The
private judge shall also determine all issues relating to the applicability,
interpretation, and enforceability of this paragraph.

 

21

--------------------------------------------------------------------------------

 

 

12.      GENERAL PROVISIONS

 

12.1 Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not transfer,
pledge or assign this Agreement or any rights or obligations under it without
Collateral Agent’s and each Lender’s prior written consent (which may be granted
or withheld in Collateral Agent’s and each Lender’s discretion, subject to
Section 12.6). The Lenders have the right, without the consent of or notice to
Borrower, to sell, transfer, assign, pledge, negotiate, or grant participation
in (any such sale, transfer, assignment, negotiation, or grant of a
participation, a “Lender Transfer”) all or any part of, or any interest in, the
Lenders’ obligations, rights, and benefits under this Agreement and the other
Loan Documents; provided, however, that any such Lender Transfer (other than a
transfer, pledge, sale or assignment to an Eligible Assignee) of its
obligations, rights, and benefits under this Agreement and the other Loan
Documents shall require the prior written consent of the Required Lenders (such
approved assignee, an “Approved Lender”). Borrower and Collateral Agent shall be
entitled to continue to deal solely and directly with such Lender in connection
with the interests so assigned until Collateral Agent shall have received and
accepted an effective assignment agreement in form satisfactory to Collateral
Agent executed, delivered and fully completed by the applicable parties thereto,
and shall have received such other information regarding such Eligible Assignee
or Approved Lender as Collateral Agent reasonably shall require. Notwithstanding
anything to the contrary contained herein, so long as no Event of Default has
occurred and is continuing, no Lender Transfer (other than a Lender Transfer (i)
in respect of the Warrants or (ii) in connection with (x) assignments by a
Lender due to a forced divestiture at the request of any regulatory agency; or
(y) upon the occurrence of a default, event of default or similar occurrence
with respect to a Lender’s own financing or securitization transactions) shall
be permitted, without Borrower’s consent, to any Person which is an Affiliate or
Subsidiary of Borrower, a direct competitor of Borrower or a vulture hedge fund,
each as determined by Collateral Agent.

 

12.2 Indemnification. Borrower agrees to indemnify, defend and hold Collateral
Agent and the Lenders and their respective directors, officers, employees,
agents, attorneys, or any other Person affiliated with or representing
Collateral Agent or the Lenders (each, an “Indemnified Person”) harmless
against: (a) all obligations, demands, claims, and liabilities (collectively,
“Claims”) asserted by any other party in connection with; related to; following;
or arising from, out of or under, the transactions contemplated by the Loan
Documents; and (b) all losses or Lenders’ Expenses incurred, or paid by
Indemnified Person in connection with; related to; following; or arising from,
out of or under, the transactions contemplated by the Loan Documents between
Collateral Agent, and/or the Lenders and Borrower (including reasonable
attorneys’ fees and expenses), except for Claims and/or losses directly caused
by such Indemnified Person’s gross negligence or willful misconduct. Borrower
hereby further indemnifies, defends and holds each Indemnified Person harmless
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind or nature whatsoever (including the fees and disbursements of
counsel for such Indemnified Person) in connection with any investigative,
response, remedial, administrative or judicial matter or proceeding, whether or
not such Indemnified Person shall be designated a party thereto and including
any such proceeding initiated by or on behalf of Borrower, and the reasonable
expenses of investigation by engineers, environmental consultants and similar
technical personnel and any commission, fee or compensation claimed by any
broker (other than any broker retained by Collateral Agent or Lenders) asserting
any right to payment for the transactions contemplated hereby which may be
imposed on, incurred by or asserted against such Indemnified Person as a result
of or in connection with the transactions contemplated hereby and the use or
intended use of the proceeds of the loan proceeds except for liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements directly caused by such Indemnified Person’s
gross negligence or willful misconduct.

 

22

--------------------------------------------------------------------------------

 

 

12.3     Time of Essence.     Time is of the essence for the performance of all
Obligations in this Agreement.

 

12.4 Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

 

12.5 Correction of Loan Documents. Collateral Agent and the Lenders may correct
patent errors and fill in any blanks in this Agreement and the other Loan
Documents consistent with the agreement of the parties so long as Collateral
Agent provides Borrower with written notice of such correction and allows
Borrower at least ten (10) days to object to such correction. In the event of
such objection, such correction shall not be made except by an amendment signed
by both Collateral Agent and Borrower.

 

12.6 Amendments in Writing; Integration. (a) No amendment, modification,
termination or waiver of any provision of this Agreement or any other Loan
Document, no approval or consent thereunder, or any consent to any departure by
Borrower or any of its Subsidiaries therefrom, shall in any event be effective
unless the same shall be in writing and signed by Borrower, Collateral Agent and
the Required Lenders provided that:

 

(i) no such amendment, waiver or other modification that would have the effect
of increasing or reducing a Lender’s Term Loan Commitment or Commitment
Percentage shall be effective as to such Lender without such Lender’s written
consent;

 

(ii) no such amendment, waiver or modification that would affect the rights and
duties of Collateral Agent shall be effective without Collateral Agent’s written
consent or signature;

 

(iii) no such amendment, waiver or other modification shall, unless signed by
all the Lenders directly affected thereby, (A) reduce the principal of, rate of
interest on or any fees with respect to any Term Loan or forgive any principal,
interest (other than default interest) or fees (other than late charges) with
respect to any Term Loan (B) postpone the date fixed for, or waive, any payment
of principal of any Term Loan or of interest on any Term Loan (other than
default interest) or any fees provided for hereunder (other than late charges or
for any termination of any commitment); (C) change the definition of the term
“Required Lenders” or the percentage of Lenders which shall be required for the
Lenders to take any action hereunder; (D) release all or substantially all of
any material portion of the Collateral, authorize Borrower to sell or otherwise
dispose of all or substantially all or any material portion of the Collateral or
release any Guarantor of all or any portion of the Obligations or its guaranty
obligations with respect thereto, except, in each case with respect to this
clause (D), as otherwise may be expressly permitted under this Agreement or the
other Loan Documents (including in connection with any disposition permitted
hereunder); (E) amend, waive or otherwise modify this Section 12.6 or the
definitions of the terms used in this Section 12.6 insofar as the definitions
affect the substance of this Section 12.6; (F) consent to the assignment,
delegation or other transfer by Borrower of any of its rights and obligations
under any Loan Document or release Borrower of its payment obligations under any
Loan Document, except, in each case with respect to this clause (F), pursuant to
a merger or consolidation permitted pursuant to this Agreement; (G) amend any of
the provisions of Section 9.4 or amend any of the definitions of Pro Rata Share,
Term Loan Commitment, Commitment Percentage or that provide for the Lenders to
receive their Pro Rata Shares of any fees, payments, setoffs or proceeds of
Collateral hereunder; (H) subordinate the Liens granted in favor of Collateral
Agent securing the Obligations; or (I) amend any of the provisions of Section
12.10. It is hereby understood and agreed that all Lenders shall be deemed
directly affected by an amendment, waiver or other modification of the type
described in the preceding clauses (C), (D), (E), (F), (G) and (H) of the
preceding sentence;

 

23

--------------------------------------------------------------------------------

 

 

(iv) the provisions of the foregoing clauses (i), (ii) and (iii) are subject to
the provisions of any interlender or agency agreement among the Lenders and
Collateral Agent pursuant to which any Lender may agree to give its consent in
connection with any amendment, waiver or modification of the Loan Documents only
in the event of the unanimous agreement of all Lenders.

 

(b) Other than as expressly provided for in Section 12.6(a)(i)-(iii), Collateral
Agent may, if requested by the Required Lenders, from time to time designate
covenants in this Agreement that are less restrictive by notification to a
representative of Borrower.

 

(c) This Agreement and the Loan Documents represent the entire agreement about
this subject matter and supersede prior negotiations or agreements. All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Agreement and the Loan
Documents merge into this Agreement and the Loan Documents.

 

12.7 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.

 

12.8 Survival. All covenants, representations and warranties made in this
Agreement continue in full force and effect until this Agreement has terminated
pursuant to its terms and all Obligations (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement) have been satisfied. The obligation of Borrower
in Section 12.2 to indemnify each Lender and Collateral Agent, as well as the
confidentiality provisions in Section 12.9 below, shall survive until the
statute of limitations with respect to such claim or cause of action shall have
run.

 

12.9 Confidentiality. In handling any confidential information of Borrower, the
Lenders and Collateral Agent shall exercise the same degree of care that it
exercises for their own proprietary information, but disclosure of information
may be made: (a) subject to the terms and conditions of this Agreement, to the
Lenders’ and Collateral Agent’s Subsidiaries or Affiliates, or in connection
with a Lender’s own financing or securitization transactions and upon the
occurrence of a default, event of default or similar occurrence with respect to
such financing or securitization transaction; (b) to prospective transferees
(other than those identified in (a) above) or purchasers of any interest in the
Credit Extensions (provided, however, the Lenders and Collateral Agent shall,
except upon the occurrence and during the continuation of an Event of Default,
obtain such prospective transferee’s or purchaser’s agreement to the terms of
this provision or to similar confidentiality terms); (c) as required by law,
regulation, subpoena, or other order; (d) to Lenders’ or Collateral Agent’s
regulators or as otherwise required in connection with an examination or audit;
(e) as Collateral Agent reasonably considers appropriate in exercising remedies
under the Loan Documents; and (f) to third party service providers of the
Lenders and/or Collateral Agent so long as such service providers have executed
a confidentiality agreement with the Lenders and Collateral Agent with terms no
less restrictive than those contained herein. Confidential information does not
include information that either: (i) is in the public domain or in the Lenders’
and/or Collateral Agent’s possession when disclosed to the Lenders and/or
Collateral Agent, or becomes part of the public domain after disclosure to the
Lenders and/or Collateral Agent (other than as a result of its disclosure by
Collateral Agent or any Lender in violation of this Agreement); or (ii) is
disclosed to the Lenders and/or Collateral Agent by a third party, if the
Lenders and/or Collateral Agent does not know that the third party is prohibited
from disclosing the information. Collateral Agent and the Lenders may use
confidential information for any purpose, including, without limitation, for the
development of client databases, reporting purposes, and market analysis, so
long as Collateral Agent or the Lenders do not disclose Borrower’s identity or
the identity of any person associated with Borrower unless otherwise expressly
permitted by this Agreement. The provisions of the immediately preceding
sentence shall survive the termination of this Agreement. The agreements
provided under this Section 12.9 supersede all prior agreements, understanding,
representations, warranties, and negotiations between the parties about the
subject matter of this Section 12.9.

 

24

--------------------------------------------------------------------------------

 

 

12.10 Right of Set Off. Borrower hereby grants to Collateral Agent and to each
Lender, a lien, security interest and right of set off as security for all
Obligations to Collateral Agent and each Lender hereunder, whether now existing
or hereafter arising upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Collateral Agent or the Lenders or any entity under the control of Collateral
Agent or the Lenders (including a Collateral Agent affiliate) or in transit to
any of them. At any time after the occurrence and during the continuance of an
Event of Default, without demand or notice, Collateral Agent or the Lenders may
set off the same or any part thereof and apply the same to any liability or
obligation of Borrower even though unmatured and regardless of the adequacy of
any other collateral securing the Obligations. ANY AND ALL RIGHTS TO REQUIRE
COLLATERAL AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

12.11 Cooperation of Borrower. If necessary, Borrower agrees to (i) execute any
documents (including new Secured Promissory Notes) reasonably required to
effectuate and acknowledge each assignment of a Term Loan Commitment or Loan to
an assignee in accordance with Section 12.1, (ii) make Borrower’s management
available upon reasonable prior notice and at times and places reasonably
acceptable to the Borrower to meet with Collateral Agent and prospective
participants and assignees of Term Loan Commitments or Credit Extensions (which
meetings shall be conducted no more often than twice every twelve months unless
an Event of Default has occurred and is continuing), and (iii) assist Collateral
Agent or the Lenders in the preparation of information relating to the financial
affairs of Borrower as any prospective participant or assignee of a Term Loan
Commitment or Term Loan reasonably may request. Subject to the provisions of
Section 12.9, Borrower authorizes each Lender to disclose to any prospective
participant or assignee of a Term Loan Commitment, any and all information in
such Lender’s possession concerning Borrower and its financial affairs which has
been delivered to such Lender by or on behalf of Borrower pursuant to this
Agreement, or which has been delivered to such Lender by or on behalf of
Borrower in connection with such Lender’s credit evaluation of Borrower prior to
entering into this Agreement.

 

13.      DEFINITIONS

 

13.1     Definitions. As used in this Agreement, the following terms have the
following meanings: “Account” is any “account” as defined in the Code with such
additions to such term as may hereafter be made, and includes, without
limitation, all accounts receivable and other sums owing to Borrower.

 

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

 

“Agreement” is defined in the preamble hereof.

 

“Amortization Date” is, (i) December 1, 2016, if the Equity Event does not occur
or (ii) June 1, 2017, if the Equity Event does occur.

 

“Annual Projections” is defined in Section 6.2(a).

 

“Anti-Terrorism Laws” are any laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the laws comprising or implementing the Bank Secrecy Act, and the
laws administered by OFAC.

 

25

--------------------------------------------------------------------------------

 

 

“Approved Fund” is any (i) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its business or (ii) any Person (other than a natural
person) which temporarily warehouses loans for any Lender or any entity
described in the preceding clause (i) and that, with respect to each of the
preceding clauses (i) and (ii), is administered or managed by (a) a Lender, (b)
an Affiliate of a Lender or (c) a Person (other than a natural person) or an
Affiliate of a Person (other than a natural person) that administers or manages
a Lender.

 

“Approved Lender” is defined in Section 12.1.

 

“Basic Rate” is, as determined by Collateral Agent, the per annum rate of
interest (based on a year of three hundred sixty (360) days) equal to the sum of
(i) Seven and six hundredths percent (7.06%) and (ii) the greater of (a) the
thirty (30) day U.S. Dollar LIBOR rate reported in the Wall Street Journal on
the date occurring on the last Business Day of the month that immediately
precedes the month in which the interest will accrue, and (b) nineteen
hundredths percent (0.19%).

 

“Blocked Person” is any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

 

“Borrower” is defined in the preamble hereof.

 

“Borrower’s Books” are Borrower’s or any of its Subsidiaries’ books and records
including ledgers, federal, and state tax returns, records regarding Borrower’s
or its Subsidiaries’ assets or liabilities, the Collateral, business operations
or financial condition, and all computer programs or storage or any equipment
containing such information.

 

“Business Day” is any day that is not a Saturday, Sunday or a day on which
Collateral Agent is closed.

 

“Cash Equivalents” are (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., and (c) certificates of deposit
maturing no more than one (1) year after issue provided that the account in
which any such certificate of deposit is maintained is subject to a Control
Agreement in favor of Collateral Agent. For the avoidance of doubt, the direct
purchase by Borrower or any of its Subsidiaries of any Auction Rate Securities,
or purchasing participations in, or entering into any type of swap or other
derivative transaction, or otherwise holding or engaging in any ownership
interest in any type of Auction Rate Security by Borrower or any of its
Subsidiaries shall be conclusively determined by the Lenders as an ineligible
Cash Equivalent, and any such transaction shall expressly violate each other
provision of this Agreement governing Permitted Investments. Notwithstanding the
foregoing, Cash Equivalents does not include and Borrower, and each of its
Subsidiaries, are prohibited from purchasing, purchasing participations in,
entering into any type of swap or other equivalent derivative transaction, or
otherwise holding or engaging in any ownership interest in any type of debt
instrument, including, without limitation, any corporate or municipal bonds with
a long-term nominal maturity for which the interest rate is reset through a
dutch auction and more commonly referred to as an auction rate security (each,
an “Auction Rate Security”).

 

“Claims” are defined in Section 12.2.

 

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Collateral Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code in effect in a jurisdiction other than the State of California,
the term “Code” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.

 

26

--------------------------------------------------------------------------------

 

 

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

 

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account, or any other bank account maintained by Borrower or any Subsidiary at
any time, other than Excluded Accounts.

 

“Collateral Agent” is, Oxford, not in its individual capacity, but solely in its
capacity as agent on behalf of and for the benefit of the Lenders.

 

“Comerica Letter of Credit” is the letter of credit issued by Comerica Bank for
the benefit of Borrower as a security deposit for the Borrower’s location at 731
Market Street, Suite 420, San Francisco, California 94103, and any replacements,
extensions, amendments and other modifications thereto.

 

“Commitment Percentage” is set forth in Schedule 1.1, as amended from time to
time.

 

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Communication” is defined in Section 10.

 

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit C.

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

 

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower or any of its Subsidiaries maintains a Deposit
Account or the securities intermediary or commodity intermediary at which
Borrower or any of its Subsidiaries maintains a Securities Account or a
Commodity Account, Borrower and such Subsidiary, and Collateral Agent pursuant
to which Collateral Agent obtains control (within the meaning of the Code) for
the benefit of the Lenders over such Deposit Account, Securities Account, or
Commodity Account.

 

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

 

“Credit Extension” is any Term Loan or any other extension of credit by
Collateral Agent or Lenders for Borrower’s benefit.

 

“Default Rate” is defined in Section 2.3(b).

 

27

--------------------------------------------------------------------------------

 

 

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Designated Deposit Account” is the Deposit Account designated by the Borrower
as the Designated Deposit Account in writing to the Collateral Agent.

 

“Disbursement Letter” is that certain form attached hereto as Exhibit B.

 

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

 

“Effective Date” is defined in the preamble of this Agreement.

 

“Eligible Assignee” is (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any commercial bank, savings and loan association or
savings bank or any other entity which is an “accredited investor” (as defined
in Regulation D under the Securities Act of 1933, as amended) and which extends
credit or buys loans as one of its businesses, including insurance companies,
mutual funds, lease financing companies and commercial finance companies, in
each case, which either (A) has a rating of BBB or higher from Standard & Poor’s
Rating Group and a rating of Baa2 or higher from Moody’s Investors Service, Inc.
at the date that it becomes a Lender or (B) has total assets in excess of Five
Billion Dollars ($5,000,000,000.00), and in each case of clauses (i) through
(iv), which, through its applicable lending office, is capable of lending to
Borrower without the imposition of any withholding or similar taxes; provided
that notwithstanding the foregoing, “Eligible Assignee” shall not include,
unless an Event of Default has occurred and is continuing, (i) Borrower or any
of Borrower’s Affiliates or Subsidiaries or (ii) a direct competitor of Borrower
or a vulture hedge fund, each as determined by Collateral Agent. Notwithstanding
the foregoing, (x) in connection with assignments by a Lender due to a forced
divestiture at the request of any regulatory agency, the restrictions set forth
herein shall not apply and Eligible Assignee shall mean any Person or party and
(y) in connection with a Lender’s own financing or securitization transactions,
the restrictions set forth herein shall not apply and Eligible Assignee shall
mean any Person or party providing such financing or formed to undertake such
securitization transaction and any transferee of such Person or party upon the
occurrence of a default, event of default or similar occurrence with respect to
such financing or securitization transaction; provided that no such sale,
transfer, pledge or assignment under this clause (y) shall release such Lender
from any of its obligations hereunder or substitute any such Person or party for
such Lender as a party hereto until Collateral Agent shall have received and
accepted an effective assignment agreement from such Person or party in form
satisfactory to Collateral Agent executed, delivered and fully completed by the
applicable parties thereto, and shall have received such other information
regarding such Eligible Assignee as Collateral Agent reasonably shall require.

 

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

 

“Equity Event” is the receipt by Borrower on or after the Effective Date of
unrestricted net cash proceeds of not less than Forty Million Dollars
($40,000,000.00) from the issuance and sale by Borrower of its equity
securities, on or before March 31, 2016 and the receipt of evidence thereof by
Collateral Agent on or before such date, which evidence must be reasonably
acceptable to Collateral Agent.

 

“ERISA” is the Employee Retirement Income Security Act of 1974, as amended, and
its regulations.

 

“Event of Default” is defined in Section 8.

 

“Excluded Accounts” means any (a) Deposit Accounts exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of Borrower’s, or any of its Subsidiaries’, employees and identified to
Collateral Agent by Borrower as such in the Perfection Certificates and (b) that
certain certificate of deposit (or any replacement thereof) held with Comerica
Bank and identified to Collateral Agent by Borrower in the Perfection
Certificates securing the Comerica Letter of Credit.

 

28

--------------------------------------------------------------------------------

 

 

“Final Payment” is a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) due on the earliest
to occur of (a) the Maturity Date, or (b) the acceleration of any Term Loan, or
(c) the prepayment of a Term Loan pursuant to Section 2.2(c) or (d), equal to
the original principal amount of such Term Loan multiplied by the Final Payment
Percentage, payable to Lenders in accordance with their respective Pro Rata
Shares.

 

“Final Payment Percentage” is Four and twenty-five hundredths percent (4.25%).

 

“Foreign Subsidiary” is a Subsidiary that is not an entity organized under the
laws of the United States or any territory thereof.

 

“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.

 

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession in the
United States, which are applicable to the circumstances as of the date of
determination.

 

“General Intangibles” are all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

 

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

 

“Guarantor” is any Person providing a Guaranty in favor of Collateral Agent.

 

“Guaranty” is any guarantee of all or any part of the Obligations, as the same
may from time to time be amended, restated, modified or otherwise supplemented.

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.

 

“Indemnified Person” is defined in Section 12.2.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

29

--------------------------------------------------------------------------------

 

 

“Insolvent” means not Solvent.

 

“Intellectual Property” means all of Borrower’s or any Subsidiary’s right, title
and interest in and to the following:

 

(a)     its Copyrights, Trademarks and Patents;

 

(b) any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how, operating manuals;

 

(c)     any and all source code;

 

(d)     any and all design rights which may be available to Borrower;

 

(e) any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and

 

(f)     all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.

 

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of any Person’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

 

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance, payment
or capital contribution to any Person.

 

“Key Person” is each of Borrower’s (i) Chief Executive Officer, who is Rick Orr
as of the Effective Date, (ii) Chief Financial Officer, which position is vacant
as of the Effective Date and (iii) Chief Scientific Officer, who is Julien Mamet
as of the Effective Date.

 

“Lender” is any one of the Lenders.

 

“Lenders” are the Persons identified on Schedule 1.1 hereto and each assignee
that becomes a party to this Agreement pursuant to Section 12.1.

 

“Lenders’ Expenses” are all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses, as well as appraisal fees,
fees incurred on account of lien searches, inspection fees, and filing fees) for
preparing, amending, negotiating, administering, defending and enforcing the
Loan Documents (including, without limitation, those incurred in connection with
appeals or Insolvency Proceedings) or otherwise incurred by Collateral Agent
and/or the Lenders in connection with the Loan Documents.

 

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest, or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

 

“Loan Documents” are, collectively, this Agreement, the Warrants, the Perfection
Certificates, each Compliance Certificate, each Disbursement Letter, any
subordination agreements, any note, or notes or guaranties executed by Borrower
or any other Person, and any other present or future agreement entered into by
Borrower, any Guarantor or any other Person for the benefit of the Lenders and
Collateral Agent in connection with this Agreement; all as amended, restated, or
otherwise modified.

 

30

--------------------------------------------------------------------------------

 

 

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Collateral Agent’s Lien in the Collateral or in the value of such
Collateral; (b) a material adverse change in the business, operations or
condition (financial or otherwise) of Borrower or of Borrower and its
Subsidiaries, taken as whole; or (c) a material impairment of the prospect of
repayment of any portion of the Obligations.

 

“Maturity Date” is, for each Term Loan, is November 1, 2019.

 

“Monthly Reporting Date” is the date following any month of Borrower on which
financial statements are required to be delivered pursuant to Section 6.2(a)(i)
of this Agreement.

 

“Obligations” are all of Borrower’s obligations to pay when due any debts,
principal, interest, Lenders’ Expenses, the Prepayment Fee, the Final Payment,
and other amounts Borrower owes the Lenders now or later, in connection with,
related to, following, or arising from, out of or under, this Agreement or, the
other Loan Documents (other than the Warrants), or otherwise, and including
interest accruing after Insolvency Proceedings begin (whether or not allowed)
and debts, liabilities, or obligations of Borrower assigned to the Lenders
and/or Collateral Agent, and the performance of Borrower’s duties under the Loan
Documents (other than the Warrants).

 

“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.

 

“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

 

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.

 

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

 

“Payment Date” is the first (1st) calendar day of each calendar month,
commencing on January 1, 2016. “Perfection Certificate” and “Perfection
Certificates” is defined in Section 5.1.

 

“Permitted Indebtedness” is:

 

(a) Borrower’s Indebtedness to the Lenders and Collateral Agent under this
Agreement and the other Loan Documents;

 

(b)     Indebtedness existing on the Effective Date and disclosed on the
Perfection Certificate(s);

 

(c)     Subordinated Debt;

 

(d)     unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;

 

(e) Indebtedness consisting of capitalized lease obligations and purchase money
Indebtedness, in each case incurred by Borrower or any of its Subsidiaries to
finance the acquisition, repair, improvement or construction of fixed or capital
assets of such person, provided that (i) the aggregate outstanding principal
amount of all such Indebtedness does not exceed One Hundred Thousand Dollars
($100,000.00) at any time and (ii) the principal amount of such Indebtedness
does not exceed the lower of the cost or fair market value of the property so
acquired or built or of such repairs or improvements financed with such
Indebtedness (each measured at the time of such acquisition, repair, improvement
or construction is made);

 

31

--------------------------------------------------------------------------------

 

 

(f)     Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of Borrower’s business; and

 

(g)     Unsecured Indebtedness in an aggregate principal amount not to exceed
$250,000;

 

(h)     Indebtedness in connection with the Comerica Letter of Credit, not to
exceed $27,580; and

 

(i) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (e), (g) and (h) above, provided
that the principal amount thereof is not increased or the terms thereof are not
modified to impose materially more burdensome terms upon Borrower, or its
Subsidiary, as the case may be.

 

“Permitted Investments” are:

 

(a)     Investments disclosed on the Perfection Certificate(s) and existing on
the Effective Date;

 

(b)     (i) Investments consisting of cash and Cash Equivalents, and (ii) any
Investments permitted by Borrower’s investment policy, as amended from time to
time, provided that such investment policy (and any such amendment thereto) has
been approved in writing by Collateral Agent;

 

(c) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;

 

(d)     Investments consisting of Deposit Accounts;

 

(e)     Investments in connection with Transfers permitted by Section 7.1;

 

(f) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s Board of Directors; not to
exceed One Hundred Fifty Thousand Dollars ($150,000.00) in the aggregate for (i)
and (ii) in any fiscal year;

 

(g) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

 

(h) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (h) shall not
apply to Investments of Borrower in any Subsidiary; and

 

(i) non-cash Investments in joint ventures or strategic alliances in the
ordinary course of Borrower’s business consisting of the non-exclusive licensing
of technology, the development of technology or the providing of technical
support; and

 

(j)     other Investments not to exceed $150,000 in the aggregate at any time.

 

32

--------------------------------------------------------------------------------

 

 

“Permitted Licenses” are (A) licenses of over-the-counter software that is
commercially available to the public, and (B) non-exclusive and exclusive
licenses for the use of the Intellectual Property of Borrower or any of its
Subsidiaries entered into in the ordinary course of business, provided, that,
with respect to each such license described in clause (B), (i) no Event of
Default has occurred or is continuing at the time of such license; (ii) the
license constitutes an arms-length transaction, the terms of which, on their
face, do not provide for a sale or assignment of any Intellectual Property and
do not restrict the ability of Borrower or any of its Subsidiaries, as
applicable, to pledge, grant a security interest in or lien on, or assign or
otherwise Transfer any Intellectual Property; (iii) in the case of any exclusive
license, (x) Borrower delivers ten (10) days’ prior written notice and a brief
summary of the terms of the proposed license to Collateral Agent and the Lenders
and delivers to Collateral Agent and the Lenders copies of the final executed
licensing documents in connection with the exclusive license promptly upon
consummation thereof and (y) any such license could not result in a legal
transfer of title of the licensed property but may be exclusive in respects
other than territory and may be exclusive as to territory only as to discrete
geographical areas outside of the United States; and (iv) all upfront payments,
royalties, milestone payments or other proceeds arising from the licensing
agreement that are payable to Borrower or any of its Subsidiaries are paid to a
Deposit Account that is governed by a Control Agreement.

 

“Permitted Liens” are:

 

(a) Liens existing on the Effective Date and disclosed on the Perfection
Certificates or arising under this Agreement and the other Loan Documents;

 

(b) Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Borrower maintains adequate reserves on its Books, provided that no notice
of any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder (and it being
understood that such Liens are permitted to have priority to Collateral Agent’s
Liens in such property secured by this clause (b));

 

(c) Liens securing Indebtedness permitted under clause (e) of the definition of
“Permitted Indebtedness,” provided that (i) such liens exist prior to the
acquisition of, or attach substantially simultaneous with, or within twenty (20)
days after the, acquisition, lease, repair, improvement or construction of, such
property financed or leased by such Indebtedness and (ii) such liens do not
extend to any property of Borrower other than the property (and proceeds
thereof) acquired, leased or built, or the improvements or repairs, financed by
such Indebtedness (and it being understood that such Liens are permitted to have
priority to Collateral Agent’s Liens in such property secured by this clause
(c));

 

(d) Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed One Hundred Thousand Dollars ($100,000.00), and which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;

 

(e) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);

 

(f) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c) but any extension, renewal or
replacement Lien (i) must be limited to the property encumbered by the existing
Lien and the principal amount of the indebtedness may not increase unless
otherwise permitted by the definition of Permitted Indebtedness and (ii) may not
have priority to Collateral Agent’s Lien in such property unless such existing
Lien was permitted by the terms of this Agreement to have priority to Collateral
Agent’s Lien;

 

(g) leases or subleases of real property granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Collateral Agent or any Lender
a security interest therein;

 

33

--------------------------------------------------------------------------------

 

 

(h) banker’s liens, rights of setoff and Liens in favor of financial
institutions incurred in the ordinary course of business arising in connection
with Borrower’s deposit accounts or securities accounts held at such
institutions solely to secure payment of fees and similar costs and expenses and
provided such accounts are maintained in compliance with Section 6.6(b) hereof;

 

(i) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.4 or 8.7;

 

(j)     Liens consisting of Permitted Licenses;

 

(k) easements, reservations, rights-of-way, restrictions, minor defects or
irregularities in title and other similar Liens affecting real property not
interfering in any material respect with the ordinary course of the business of
Borrower;

 

(l) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), contracts for the purchase of property permitted hereunder,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case, incurred in the ordinary course of
business not representing an obligation for borrowed money in an amount not to
exceed One Hundred Thousand Dollars ($100,000) outstanding at any time; and

 

(m) deposits to secure the performance of leases incurred in the ordinary course
of business and not representing an obligation for borrowed money so long as
each such deposit: (1) is made at the commencement of a lease or its renewal
when there is no underlying default under such lease, and (2) is in amount not
exceeding $100,000.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Prepayment Fee” is, with respect to any Term Loan subject to prepayment prior
to the Maturity Date, whether by mandatory or voluntary prepayment, acceleration
or otherwise, an additional fee payable to the Lenders in amount equal to:

 

(i) for a prepayment made on or after the Funding Date of such Term Loan through
and including the first anniversary of the Funding Date of such Term Loan, three
percent (3.00%) of the principal amount of such Term Loan prepaid; provided,
however, if the prepayment is in connection with the acquisition of the Company
by a third party on or before the six-month anniversary of the Effective Date,
then the applicable Prepayment Fee will be one percent (1.00%) of the principal
amount of such Term Loan prepaid;

 

(ii) for a prepayment made after the date which is after the first anniversary
of the Funding Date of such Term Loan through and including the second
anniversary of the Funding Date of such Term Loan, two percent (2.00%) of the
principal amount of the Term Loans prepaid; and

 

(iii)     for a prepayment made after the second anniversary of the Funding Date
of such Term Loan and prior to the Maturity Date, one percent (1.00%) of the
principal amount of the Term Loans prepaid.

 

“Pro Rata Share” is, as of any date of determination, with respect to each
Lender, a percentage (expressed as a decimal, rounded to the ninth decimal
place) determined by dividing the outstanding principal amount of Term Loans
held by such Lender by the aggregate outstanding principal amount of all Term
Loans.

 

34

--------------------------------------------------------------------------------

 

 

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

 

“Required Lenders” means (i) for so long as all of the Persons that are Lenders
on the Effective Date (each an “Original Lender”) have not assigned or
transferred any of their interests in their Term Loan, Lenders holding one
hundred percent (100%) of the aggregate outstanding principal balance of the
Term Loan, or (ii) at any time from and after any Original Lender has assigned
or transferred any interest in its Term Loan, Lenders holding at least sixty six
percent (66%) of the aggregate outstanding principal balance of the Term Loan
and, in respect of this clause (ii), (A) each Original Lender that has not
assigned or transferred any portion of its Term Loan, (B) each assignee or
transferee of an Original Lender’s interest in the Term Loan, but only to the
extent that such assignee or transferee is an Affiliate or Approved Fund of such
Original Lender, and (C) any Person providing financing to any Person described
in clauses (A) and (B) above; provided, however, that this clause (C) shall only
apply upon the occurrence of a default, event of default or similar occurrence
with respect to such financing.

 

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Responsible Officer” is any of the President, Chief Executive Officer, or Chief
Financial Officer of Borrower acting alone.

 

“Second Draw Period” is the period commencing on December 1, 2015 and ending on
the earlier of (i) January 31, 2016 and (ii) the occurrence of an Event of
Default; provided, however, that the Second Draw Period shall not commence if on
December 1, 2015, an Event of Default has occurred and is continuing.

 

“Secured Promissory Note” is defined in Section 2.4.

 

“Secured Promissory Note Record” is a record maintained by each Lender with
respect to the outstanding Obligations owed by Borrower to Lender and credits
made thereto.

 

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

 

“Solvent” is, with respect to any Person: the fair salable value of such
Person’s consolidated assets (including goodwill minus disposition costs)
exceeds the fair value of such Person’s liabilities; such Person is not left
with unreasonably small capital after the transactions in this Agreement; and
such Person is able to pay its debts (including trade debts) as they mature.

 

“Subordinated Debt” is indebtedness incurred by Borrower or any of its
Subsidiaries subordinated to all Indebtedness of Borrower and/or its
Subsidiaries to the Lenders (pursuant to a subordination, intercreditor, or
other similar agreement in form and substance satisfactory to Collateral Agent
and the Lenders entered into between Collateral Agent, Borrower, and/or any of
its Subsidiaries, and the other creditor), on terms acceptable to Collateral
Agent and the Lenders.

 

“Subsidiary” is, with respect to any Person, any Person of which more than fifty
percent (50%) of the voting stock or other equity interests (in the case of
Persons other than corporations) is owned or controlled, directly or indirectly,
by such Person or through one or more intermediaries.

 

“Term Loan” is defined in Section 2.2(a)(iii) hereof.

 

“Term A Loan” is defined in Section 2.2(a)(i) hereof.

 

“Term B Loan” is defined in Section 2.2(a)(ii) hereof.

 

35

--------------------------------------------------------------------------------

 

 

“Term C Loan” is defined in Section 2.2(a)(iii) hereof.

 

“Term Loan Commitment” is, for any Lender, the obligation of such Lender to make
a Term Loan, up to the principal amount shown on Schedule 1.1. “Term Loan
Commitments” means the aggregate amount of such commitments of all Lenders.

 

“Third Draw Period” is the period commencing on the date of the occurrence of
the Equity Event and ending on the earlier of (i) March 31, 2016, (ii) the date
that is thirty (30) days immediately following the date of the occurrence of the
Equity Event and (iii) the occurrence of an Event of Default; provided, however,
that the Second Draw Period shall not commence if on the date of the occurrence
of the Equity Event an Event of Default has occurred and is continuing.

 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

 

“Transfer” is defined in Section 7.1.

 

“Warrants” are those certain Warrants to Purchase Stock dated as of the
Effective Date, or any date thereafter, issued by Borrower in favor of each
Lender or such Lender’s Affiliates.

 

 

 

[Balance of Page Intentionally Left Blank]

 

36

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

BORROWER:         ADYNXX, INC.               By: /s/ Rick Orr   Name: Rick Orr  
Title: Chief Executive Officer               COLLATERAL AGENT AND LENDER:      
  OXFORD FINANCE LLC               By:     Name:     Title:    

 

 

 

[Signature Page to Loan and Security Agreement]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

BORROWER:         ADYNXX, INC.               By:     Name:     Title:          
      COLLATERAL AGENT AND LENDER:         OXFORD FINANCE LLC               By:
/s/ Hans S. Houser   Name: Hans S. Houser   Title: Chief Credit Officer & Sr.
Vice President  

 

 

 

[Signature Page to Loan and Security Agreement]

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.1

 

Lenders and Commitments

 

Term A Loans

Lender

Term Loan Commitment

Commitment Percentage

OXFORD FINANCE LLC

$3,000,000.00

100.00%

TOTAL

$3,000,000.00

100.00%

 

Term B Loans

Lender

Term Loan Commitment

Commitment Percentage

OXFORD FINANCE LLC

$2,000,000.00

100.00%

TOTAL

$2,000,000.00

100.00%

 

Term C Loans

Lender

Term Loan Commitment

Commitment Percentage

OXFORD FINANCE LLC

$5,000,000.00

100.00%

TOTAL

$5,000,000.00

100.00%

 

 

Aggregate (all Term Loans)

Lender

Term Loan Commitment

Commitment Percentage

OXFORD FINANCE LLC

$10,000,000.00

100.00%

TOTAL

$10,000,000.00

100.00%

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Description of Collateral

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

 

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as noted below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts and other
Collateral Accounts, all certificates of deposit, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and

 

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

Notwithstanding the foregoing, the Collateral does not include (i) any
Intellectual Property; provided, however, the Collateral shall include all
Accounts and all proceeds of Intellectual Property. If a judicial authority
(including a U.S. Bankruptcy Court) would hold that a security interest in the
underlying Intellectual Property is necessary to have a security interest in
such Accounts and such property that are proceeds of Intellectual Property, then
the Collateral shall automatically, and effective as of the Effective Date,
include the Intellectual Property to the extent necessary to permit perfection
of Collateral Agent’s security interest in such Accounts and such other property
of Borrower that are proceeds of the Intellectual Property; (ii) more than 65%
of the total combined voting power of all classes of stock entitled to vote the
shares of capital stock (the “Shares”) of any Foreign Subsidiary, if Borrower
demonstrates to Collateral Agent’s reasonable satisfaction that a pledge of more
than sixty five percent (65%) of the Shares of such Subsidiary creates a present
and existing adverse tax consequence to Borrower under the U.S. Internal Revenue
Code; (iii) any license or contract, in each case if the granting of a Lien in
such license or contract is prohibited by or would constitute a default under
the agreement governing such license or contract (but (A) only to the extent
such prohibition is enforceable under applicable law and (B) other than to the
extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-408 or 9-409 (or any other Section) of Division 9 of the Code);
provided that upon the termination, lapsing or expiration of any such
prohibition, such license or contract, as applicable, shall automatically be
subject to the security interest granted in favor of Collateral Agent hereunder
and become part of the “Collateral”; and (iv) any Excluded Accounts.

 

Pursuant to the terms of a certain negative pledge arrangement with Collateral
Agent and the Lenders, Borrower has agreed not to encumber any of its
Intellectual Property.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

Form of Disbursement Letter

 

[see attached]

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

DISBURSEMENT LETTER

 

[DATE]

 

The undersigned, being the duly elected and acting
                                              of ADYNXX, INC., a Delaware
corporation with offices located at 731 Market Street, Suite 420, San Francisco,
California 94103 (“Borrower”), does hereby certify to OXFORD FINANCE LLC
(“Oxford” and “Lender”), as collateral agent (the “Collateral Agent”) in
connection with that certain Loan and Security Agreement dated as of [_], 2015,
by and among Borrower, Collateral Agent and the Lenders from time to time party
thereto (the “Loan Agreement”; with other capitalized terms used below having
the meanings ascribed thereto in the Loan Agreement) that:

 

1. The representations and warranties made by Borrower in Section 5 of the Loan
Agreement and in the other Loan Documents are true and correct in all material
respects as of the date hereof; provided, however, that such materiality
qualifier is not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date are true, accurate and complete in all material respects as
of such date.

 

2.     No event or condition has occurred that would constitute an Event of
Default under the Loan Agreement or any other Loan Document.

 

3. Borrower is in compliance with the covenants and requirements contained in
Sections 4, 6 and 7 of the Loan Agreement.

 

4. All conditions referred to in Section 3 of the Loan Agreement to the making
of the Loan to be made on or about the date hereof have been satisfied or waived
by Collateral Agent.

 

5.     No Material Adverse Change has occurred.

 

6.     The undersigned is a Responsible Officer.

 

 

 

[Balance of Page Intentionally Left Blank]

 

 

--------------------------------------------------------------------------------

 

 

 

7.     The proceeds of the Term [A][B][C] Loan shall be disbursed as follows:

 

[image3.jpg]

 

8.     The [initial][Term Loan][Term A Loan][Term B Loan][Term C Loan] shall
amortize in accordance with the Amortization Table attached hereto.

 

 

9.     The aggregate net proceeds of the Term Loans shall be transferred to the
Designated Deposit Account as follows:

 

Account Name:

[BORROWER]

Bank Name:

[                               ]

Bank Address:

[                               ]

Account Number:   ABA Number: [                               ]

 

  

 

[Balance of Page Intentionally Left Blank]

 

 

 

--------------------------------------------------------------------------------

* Legal fees and costs are through the Effective Date. Post-closing legal fees
and costs, payable after the Effective Date, to be invoiced and paid
post-closing.

 

 

--------------------------------------------------------------------------------

 

 

Dated as of the date first set forth above.

 

BORROWER:         ADYNXX, INC.               By:     Name:     Title:          
      COLLATERAL AGENT AND LENDER:         OXFORD FINANCE LLC               By:
    Name:     Title:    

 

 

 

[Signature Page to Disbursement Letter]

 

 

--------------------------------------------------------------------------------

 

 

AMORTIZATION TABLE

(Term [A][B][C] Loan)

 

[see attached]

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

Compliance Certificate

 

TO:                     OXFORD FINANCE LLC, as Collateral Agent and Lender

 

 

FROM:               ADYNXX, INC.

 

The undersigned authorized officer (“Officer”) of ADYNXX, INC. (“Borrower”),
hereby certifies that in accordance with the terms and conditions of the Loan
and Security Agreement by and among Borrower, Collateral Agent, and the Lenders
from time to time party thereto (the “Loan Agreement;” capitalized terms used
but not otherwise defined herein shall have the meanings given them in the Loan
Agreement),

 

(a) Borrower is in complete compliance for the period ending                   
  with all required covenants except as noted below;

 

(b)     There are no Events of Default, except as noted below;

 

(c) Except as noted below, all representations and warranties of Borrower stated
in the Loan Documents are true and correct in all material respects on this date
and for the period described in (a), above; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date.

 

(d) Borrower, and each of Borrower’s Subsidiaries, has timely filed all required
tax returns and reports, Borrower, and each of Borrower’s Subsidiaries, has
timely paid all foreign, federal, state, and local taxes, assessments, deposits
and contributions owed by Borrower, or Subsidiary, except as otherwise permitted
pursuant to the terms of Section 5.8 of the Loan Agreement;

 

(e) No Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Collateral Agent and the
Lenders.

 

Attached are the required documents, if any, supporting our certification(s).
The Officer, on behalf of Borrower, further certifies that the attached
financial statements are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes and except, in
the case of unaudited financial statements, for the absence of footnotes and
subject to year-end audit adjustments as to the interim financial statements.

 

Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.

 

 

  Reporting Covenant Requirement Actual Complies               1) Financial
statements Monthly within 30 days   Yes No N/A               2) Annual (CPA
Audited) statements Within [      ] after FYE   Yes No N/A               3)
Annual Financial Projections/Budget (prepared on a monthly basis) Annually
(within 30 days of FYE), and when revised   Yes No N/A

 

 

--------------------------------------------------------------------------------

 

 

4) A/R & A/P agings If applicable   Yes No N/A               5) 8-K, 10-K and
10-Q Filings If applicable, within 5 days of filing   Yes No N/A              
6) Compliance Certificate Monthly within 30 days   Yes No N/A               7)
Total amount of Borrower’s cash and cash equivalents at the last day of the
measurement period   $ Yes No N/A               8) Total amount of
Borrower’s Subsidiaries’ cash and cash equivalents at the last day of the
measurement period   $ Yes No N/A

 

       

Deposit and Securities Accounts

(Please list all accounts; attach separate sheet if additional space needed)

 

 

  Institution Name Account Number New Account? Account Control Agreement in
place?               1)     Yes No Yes No               2)     Yes No Yes No    
          3)     Yes No Yes No               4)     Yes No Yes No

 

              

Other Matters

 

1) Have there been any changes in management since the last Compliance
Certificate? Yes No         2) Have there been any
transfers/sales/disposals/retirement of Collateral or IP prohibited by the Loan
Agreement? Yes No         3) Have there been any new or pending claims or causes
of action against Borrower that involve more than One Hundred Fifty Thousand
Dollars ($150,000.00)? Yes No         4) Have there been any material amendments
to the capitalization table of Borrower or any amendments to the Operating
Documents of Borrower or any of its Subsidiaries? If yes, provide copies of any
such amendments or changes with this Compliance Certificate. Yes No         5)
Are there any other updates to the existing Perfection Certificates necessary to
cause the information set forth in such Perfection Certificates to be true and
correct in all material respects? If yes, provide a statement below of any such
updates, amendments or changes with this Compliance Certificate. Yes No

 

 

--------------------------------------------------------------------------------

 

 

Exceptions

 

Please explain any exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions.” Attach separate sheet if additional
space needed.)

 

 

 

ADYNXX, INC.         By:     Name:     Title:           Date:    

 

 

  LENDER USE ONLY                     Received by:     Date:                
Verified by:     Date:                 Compliance Status: Yes No    

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

Form of Secured Promissory Note

 

[see attached]

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

SECURED PROMISSORY NOTE

(Term [A][B] Loan)

 

$                                          Dated: [DATE]

 

FOR VALUE RECEIVED, the undersigned, ADYNXX, INC., a Delaware corporation with
offices located at 731 Market Street, Suite 420, San Francisco, California 94103
(“Borrower”) HEREBY PROMISES TO PAY to the order of OXFORD FINANCE LLC
(“Lender”) the principal amount of [                       ] MILLION DOLLARS ($ 
                    ) or such lesser amount as shall equal the outstanding
principal balance of the Term [A][B][C] Loan made to Borrower by Lender, plus
interest on the aggregate unpaid principal amount of such Term [A][B] Loan, at
the rates and in accordance with the terms of the Loan and Security Agreement
dated [_], 2015 by [C] and among Borrower, Lender, Oxford Finance LLC, as
Collateral Agent, and the other Lenders from time to time party thereto (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”). If not sooner paid, the entire principal amount and all
accrued and unpaid interest hereunder shall be due and payable on the Maturity
Date as set forth in the Loan Agreement. Any capitalized term not otherwise
defined herein shall have the meaning attributed to such term in the Loan
Agreement.

 

Principal, interest and all other amounts due with respect to the Term [A][B][C]
Loan, are payable in lawful money of the United States of America to Lender as
set forth in the Loan Agreement and this Secured Promissory Note (this “Note”).
The principal amount of this Note and the interest rate applicable thereto, and
all payments made with respect thereto, shall be recorded by Lender and, prior
to any transfer hereof, endorsed on the grid attached hereto which is part of
this Note.

 

The Loan Agreement, among other things, (a) provides for the making of a secured
Term [A][B][C] Loan by Lender to Borrower, and (b) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events.

 

This Note may not be prepaid except as set forth in Section 2.2 (c) and Section
2.2(d) of the Loan Agreement.

 

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term [A][B][C] Loan, interest on the Term [A][B][C] Loan and all other
amounts due Lender under the Loan Agreement is secured under the Loan Agreement.

 

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

 

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.

 

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of California.

 

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent. Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is made in accordance with
the provisions of the Loan Agreement, is registered on such record of ownership
and the transferee is identified as the owner of an interest in the obligation.
Borrower shall be entitled to treat the registered holder of this Note (as
recorded on such record of ownership) as the owner in fact thereof for all
purposes and shall not be bound to recognize any equitable or other claim to or
interest in this Note on the part of any other person or entity.

 

 

 

[Balance of Page Intentionally Left Blank]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

  BORROWER:           ADYNXX, INC.                     By       Name:      
Title:    

 

 

 

Term [A][B][C] Loan Secured Promissory Note

 

 

--------------------------------------------------------------------------------

 

 

LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL

 

Date  

Principal 

Amount

  Interest Rate  

Scheduled 

Payment Amount

  Notation By

 

 

     

 

--------------------------------------------------------------------------------

 

 

FORM OF CORPORATE BORROWING CERTIFICATE

 

BORROWER: ADYNXX, INC. DATE: [DATE] LENDER: OXFORD FINANCE LLC, as Collateral
Agent and Lender  

 

 

 

 

I hereby certify as follows, as of the date set forth above:

 

1. I am the Secretary, Assistant Secretary or other officer of Borrower. My
title is as set forth below.

 

2. Borrower’s exact legal name is set forth above. Borrower is a Delaware
corporation existing under the laws of the State of Delaware.

 

3. Attached hereto as Exhibit A and Exhibit B, respectively, are true, correct
and complete copies of (i) Borrower’s Articles/Certificate of Incorporation
(including amendments), as filed with the Secretary of State of the state in
which Borrower is incorporated as set forth in paragraph 2 above; and (ii)
Borrower’s Bylaws. Neither such Articles/Certificate of Incorporation nor such
Bylaws have been amended, annulled, rescinded, revoked or supplemented, and such
Articles/Certificate of Incorporation and such Bylaws remain in full force and
effect as of the date hereof.

 

4. Attached hereto as Exhibit C are true, correct and complete copies of the
resolutions duly and validly adopted by Borrower’s Board of Directors at a duly
held meeting of such directors (or pursuant to a unanimous written consent or
other authorized corporate action). Such resolutions are in full force and
effect as of the date hereof and have not been in any way modified, repealed,
rescinded, amended or revoked, and the Lenders may rely on them until each
Lender receives written notice of revocation from Borrower.

 

 

 

[Balance of Page Intentionally Left Blank]

 

 

--------------------------------------------------------------------------------

 

 

5. The following officers or employees of Borrower, whose names, titles and
signatures are below, are now duly elected and qualified officers of Borrower,
holding the offices indicated next to the names below on the date hereof, and
the signatures appearing opposite the names of the officers below are their true
and genuine signatures, and each of such officers is duly authorized to execute
and deliver on behalf of Borrower, the Loan Agreement and the other Loan
Documents to be issued pursuant thereto:

 

Name   Title   Signature  

Authorized to

Add or Remove

Signatories

                          ☐                           ☐                        
  ☐                           ☐

 

 

 

[Balance of Page Intentionally Left Blank]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned hereunder subscribes his name effective as
of the date first written above.

 

  By:               Name:               Title:     

 

 

I, [___________], the [____________] of the Borrower, hereby certify that
[___________] is the duly elected and qualified [______________] of the Borrower
and that his true and genuine signature is set forth above.

 

  By:               Name:               Title:     

 

 

 

[Signature Page to Corporate Borrowing Certificate]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Articles/Certificate of Incorporation (including amendments)

 

[see attached]

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

Bylaws

 

[see attached]

 

 

 

 

--------------------------------------------------------------------------------

 

 

DEBTOR: ADYNXX, INC.   SECURED PARTY:

OXFORD FINANCE LLC,

as Collateral Agent

 

 

EXHIBIT A TO UCC FINANCING STATEMENT

 

Description of Collateral

 

The Collateral consists of all of Debtor’s right, title and interest in and to
the following personal property:

 

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as noted below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts and other
Collateral Accounts, all certificates of deposit, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and

 

All Debtor’s Books relating to the foregoing, and any and all claims, rights and
interests in any of the above and all substitutions for, additions, attachments,
accessories, accessions and improvements to and replacements, products, proceeds
and insurance proceeds of any or all of the foregoing.

 

Notwithstanding the foregoing, the Collateral does not include (i) any
Intellectual Property; provided, however, the Collateral shall include all
Accounts and all proceeds of Intellectual Property. If a judicial authority
(including a U.S. Bankruptcy Court) would hold that a security interest in the
underlying Intellectual Property is necessary to have a security interest in
such Accounts and such property that are proceeds of Intellectual Property, then
the Collateral shall automatically, and effective as of the Effective Date,
include the Intellectual Property to the extent necessary to permit perfection
of Collateral Agent’s security interest in such Accounts and such other property
of Debtor that are proceeds of the Intellectual Property; and (ii) more than 65%
of the total combined voting power of all classes of stock entitled to vote the
shares of capital stock (the “Shares”) of any Foreign Subsidiary, if Debtor
demonstrates to Collateral Agent’s reasonable satisfaction that a pledge of more
than sixty five percent (65%) of the Shares of such Subsidiary creates a present
and existing adverse tax consequence to Debtor under the U.S. Internal Revenue
Code; (iii) any license or contract, in each case if the granting of a Lien in
such license or contract is prohibited by or would constitute a default under
the agreement governing such license or contract (but (A) only to the extent
such prohibition is enforceable under applicable law and (B) other than to the
extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-408 or 9-409 (or any other Section) of Division 9 of the Code);
provided that upon the termination, lapsing or expiration of any such
prohibition, such license or contract, as applicable, shall automatically be
subject to the security interest granted in favor of Collateral Agent hereunder
and become part of the “Collateral”; and (iv) any Excluded Accounts.

 

Pursuant to the terms of a certain negative pledge arrangement with Collateral
Agent and the Lenders, Debtor has agreed not to encumber any of its Intellectual
Property.

 

Capitalized terms used but not defined herein have the meanings ascribed in the
Uniform Commercial Code in effect in the State of California as in effect from
time to time (the “Code”) or, if not defined in the Code, then in the Loan and
Security Agreement by and between Debtor, Secured Party and the other Lenders
party thereto (as modified, amended and/or restated from time to time).

 

 

--------------------------------------------------------------------------------

 

 

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of April 28, 2016 (the “Amendment Date”), by and among OXFORD
FINANCE LLC, a Delaware limited liability company with an office located at 133
North Fairfax Street, Alexandria, Virginia 22314 (“Oxford”), as collateral agent
(in such capacity, “Collateral Agent”), the Lenders listed on Schedule 1.1 to
the Loan Agreement (as defined below) or otherwise a party thereto from time to
time including Oxford in its capacity as a Lender (each a “Lender” and
collectively, the “Lenders”), and ADYNXX, INC., a Delaware corporation with an
office at 731 Market Street, Suite 420, San Francisco, California 94103
(“Borrower”).

 

WHEREAS, Collateral Agent, Borrower and Lenders have entered into that certain
Loan and Security Agreement, dated as of November 24, 2015 (as amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”)
pursuant to which Lenders have provided to Borrower certain loans in accordance
with the terms and conditions thereof; and

 

WHEREAS, Borrower, Lenders and Collateral Agent desire to amend certain
provisions of the Loan Agreement as provided herein and subject to the terms and
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, Lenders and Collateral
Agent hereby agree as follows:

 

 

1.

Capitalized terms used herein but not otherwise defined shall have the
respective meanings given to them in the Loan Agreement.

 

 

2.

Section 13.1 of the Loan Agreement is hereby amended by amending and restating
the following definition therein as follows:

 

““Excluded Accounts” means any (a) Deposit Accounts exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of Borrower’s, or any of its Subsidiaries’, employees and identified
to Collateral Agent by Borrower as such in the Perfection Certificates and (b)
that certain certificate of deposit with account number X-XXX-XXX-530-45 held
with Comerica Bank securing the Comerica Letter of Credit so long as the balance
therein does not exceed $55,000 at any given time.”

 

 

3.

Section 13.1 of the Loan Agreement is hereby amended by amending and restating
clause (h) of the definition of “Permitted Indebtedness” therein as follows:

 

“(h)     Indebtedness in connection with the Comerica Letter of Credit, not to
exceed $54,885; and”

 

 

4.

Section 13.1 of the Loan Agreement is hereby amended by amending the definition
of “Permitted Lien” therein as follows:

 

 

a.

the word “and” at the end of clause (l) of the definition of “Permitted Lien” is
hereby deleted;

 

b.

the “.” at the end of clause (m) of the definition of “Permitted Lien” is hereby
replaced by “; and”;

 

c.

the following clause (n) is added to the definition of “Permitted Lien”:

 

 

“(n) Lien on Borrower’s certificate of deposit with account number
X-XXX-XXX-530-45 held with Comerica Bank securing Permitted Indebtedness in
connection with the Comerica Letter of Credit, not to exceed $54,885.”

 

 

5.

Limitation of Amendment.

 

 

a.

The amendments set forth in Sections 2 through 4 above are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right, remedy or obligation which Lenders or Borrower may now have or may have
in the future under or in connection with any Loan Document, as amended hereby.

 

 

--------------------------------------------------------------------------------

 

 

 

b.

This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, are hereby ratified and confirmed
and shall remain in full force and effect.

 

 

6.

To induce Collateral Agent and Lenders to enter into this Amendment, Borrower
hereby represents and warrants to Collateral Agent and Lenders as follows:

 

 

a.

Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

 

 

b.

Borrower has the power and due authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

 

 

c.

The organizational documents of Borrower delivered to Collateral Agent on the
Effective Date, and updated pursuant to subsequent deliveries by or on behalf of
the Borrower to the Collateral Agent, remain true, accurate and complete and
have not been amended, supplemented or restated and are and continue to be in
full force and effect;

 

 

d.

The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not contravene (i) any material law or regulation binding on or
affecting Borrower, (ii) any material contractual restriction with a Person
binding on Borrower, (iii) any material order, judgment or decree of any court
or other governmental or public body or authority, or subdivision thereof,
binding on Borrower, or (iv) the organizational documents of Borrower;

 

 

e.

The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

 

 

f.

This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

 

7.

Except as expressly set forth herein, the Loan Agreement shall continue in full
force and effect without alteration or amendment. This Amendment and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements.

 

 

8.

This Amendment shall be deemed effective as of the Amendment Date upon (a) the
due execution and delivery to Collateral Agent of this Amendment by each party
hereto, (b) Borrower’s payment of all Lenders’ Expenses incurred through the
date hereof, which may be debited (or ACH’d) from the Designated Deposit Account
in accordance with Section 2.3(d) of the Loan Agreement and (c) delivery
of evidence to Collateral Agent that the Borrower’s certificate of deposit with
account number XXXX00C has been terminated, which evidence must be reasonably
acceptable to Collateral Agent.

 

2

--------------------------------------------------------------------------------

 

 

 

9.

This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which, taken together, shall constitute
one and the same instrument.

 

 

10.

This Amendment and the rights and obligations of the parties hereto shall be
governed by and construed in accordance with the laws of the State of
California.

 

 

[Balance of Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to the
Loan Agreement to be executed as of the date first set forth above.

 

BORROWER:         ADYNXX, INC.               By: /s/ Rick Orr   Name: Rick Orr  
Title: Chief Executive Officer         COLLATERAL AGENT AND LENDER:        
OXFORD FINANCE LLC               By:     Name:     Title:    

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to the
Loan Agreement to be executed as of the date first set forth above.

 

BORROWER:         ADYNXX, INC.               By:     Name: Rick Orr   Title:
Chief Executive Officer         COLLATERAL AGENT AND LENDER:         OXFORD
FINANCE LLC               By: /s/ Mark Davis   Name: Mark Davis   Title: Vice
President - Finance, Secretary & Treasurer  

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to the
Loan Agreement to be executed as of the date first set forth above.

 

BORROWER:         ADYNXX, INC.               By: /s/ Rick Orr   Name: Rick Orr  
Title: CEO         COLLATERAL AGENT AND LENDER:         OXFORD FINANCE LLC      
        By:     Name:     Title:    

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to the
Loan Agreement to be executed as of the date first set forth above.

 

BORROWER:         ADYNXX, INC.               By:     Name:     Title:          
COLLATERAL AGENT AND LENDER:         OXFORD FINANCE LLC               By: /s/
Mark Davis   Name: Mark Davis   Title: Vice President - Finance, Secretary &
Treasurer  

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Amortization Table

(Term A Loan)

 

[see attached]

 

 

--------------------------------------------------------------------------------

 

 

THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS THIRD AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of March 30, 2018 (the “Amendment Date”), by and among OXFORD
FINANCE LLC, a Delaware limited liability company with an office located at 133
North Fairfax Street, Alexandria, Virginia 22314 (“Oxford”), as collateral agent
(in such capacity, “Collateral Agent”), the Lenders listed on Schedule 1.1 to
the Loan Agreement (as defined below) or otherwise a party thereto from time to
time including Oxford in its capacity as a Lender (each a “Lender” and
collectively, the “Lenders”), and ADYNXX, INC., a Delaware corporation with an
office at 100 Pine Street, #500, San Francisco, CA 94111 (“Borrower”).

 

WHEREAS, Collateral Agent, Borrower and Lenders have entered into that certain
Loan and Security Agreement, dated as of November 24, 2015 (as amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”)
pursuant to which Lenders have provided to Borrower certain loans in accordance
with the terms and conditions thereof; and

 

WHEREAS, Borrower, Lenders and Collateral Agent desire to amend certain
provisions of the Loan Agreement and the Disbursement Letters entered into
pursuant to the Loan Agreement as provided herein and subject to the terms and
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, Lenders and Collateral
Agent hereby agree as follows:

 

 

1.

Capitalized terms used herein but not otherwise defined shall have the
respective meanings given to them in the Loan Agreement.

 

 

2.

Section 2.2(b) of the Loan Agreement is hereby amended and restated in its
entirety as follows:

 

 

 

(b) Repayment. Borrower shall make monthly payments of interest only commencing
on the first (1st) Payment Date following the Funding Date of each Term Loan,
and continuing on the Payment Date of each successive month thereafter through
and including the Payment Date immediately preceding the Amortization Date.
Borrower agrees to pay, on the Funding Date of each Term Loan, any initial
partial monthly interest payment otherwise due for the period between the
Funding Date of such Term Loan and the first Payment Date thereof. On each of
December 1, 2016 and January 1, 2017, in addition to making the aforementioned
interest payments, Borrower shall also make (i) a payment of $83,333.33 with
respect to the Term A Loan, which shall be deemed to be a partial payment of the
principal amount of the Term A Loan, and (ii) a payment of $55,555.56 with
respect to the Term B Loan, which shall be deemed to be a partial payment of the
principal amount of the Term B Loan. On each of January 1, 2018, February 1,
2018 and March 1, 2018, in addition to making the aforementioned interest
payments, Borrower shall also make (i) a payment of $123,188.41 with respect to
the Term A Loan, which shall be deemed to be a partial payment of the principal
amount of the Term A Loan, and (ii) a payment of $82,125.60 with respect to the
Term B Loan, which shall be deemed to be a partial payment of the principal
amount of the Term B Loan. Commencing on the Amortization Date, and continuing
on the Payment Date of each month thereafter, Borrower shall make consecutive
monthly payments of equal amounts of principal, and the applicable interest, in
arrears, to each Lender, as calculated by Collateral Agent (which calculations
shall be deemed correct absent manifest error) based upon: (1) the amount of
such Lender’s Term Loan, (2) the effective rate of interest, as determined in
Section 2.3(a), and (3) a repayment schedule equal to (A) twenty (20) months if
the First Bridge Financing Event does not occur, (B) fifteen (15) months if the
First Bridge Financing Event occurs but the Second Bridge Financing Event does
not occur and (C) thirteen (13) months if the First Bridge Financing Event
occurs and the Second Bridge Financing Event occurs. All unpaid principal and
accrued and unpaid interest with respect to each Term Loan is due and payable in
full on the Maturity Date. Each Term Loan may only be prepaid in accordance with
Sections 2.2(c) and 2.2(d).

 

 

--------------------------------------------------------------------------------

 

 

 

3.

Section 2.5 of the Loan Agreement is hereby amended by deleting the word “and”
immediately following Section 2.5(e), replacing “;” at the end of Section 2.5(f)
with “; and” and adding Section 2.5(g) thereto as follows:

 

 

 

(g) Third Amendment Fee. A fully earned and non-refundable third amendment fee
in the amount of Two Hundred Thousand Dollars ($200,000.00), which shall become
due and payable upon the earlier of: (i) the Maturity Date, (ii) the
acceleration of any Term Loan, or (iii) the prepayment of a Term Loan pursuant
to Section 2.2(c) or (d).

 

 

4.

Section 13.1 of the Loan Agreement is hereby amended by adding the following
definitions thereto in alphabetical order:

 

 

 

“First Bridge Financing Event” is the receipt by Borrower on or after March 1,
2018 and prior to March 31, 2018 of unrestricted net cash proceeds of not less
than One Million Five Hundred Thousand Dollars ($1,500,000.00) from the issuance
and sale by Borrower of its unsecured Subordinated Debt to TPG Capital or one or
more Affiliates thereof and/or to Domain Associates or one or more Affiliates
thereof.

 

 

 

“Second Bridge Financing Event” is the receipt by Borrower on or after April 1,
2018 and prior to August 31, 2018 of unrestricted net cash proceeds of not less
than One Million Five Hundred Thousand Dollars ($1,500,000.00) from the issuance
and sale by Borrower of its unsecured Subordinated Debt to TPG Capital or one or
more Affiliates thereof and/or to Domain Associates or one or more Affiliates
thereof.

 

 

5.

Section 13.1 of the Loan Agreement is hereby amended by amending and restating
the following definitions therein as follows:

 

 

 

“Amortization Date” means (i) April 1, 2018, if the First Bridge Financing Event
does not occur, (ii) September 1, 2018, if the First Bridge Financing Event
occurs but the Second Bridge Financing Event does not occur and (iii) November
1, 2018, if both the First Bridge Financing Event occurs and the Second Bridge
Financing Event occurs.

 

 

6.

The Amortization Table attached to the Disbursement Letter entered into on
Effective Date in connection with the Term A Loans is hereby amended and
restated in its entirety as set forth on Exhibit A hereto.

 

 

7.

The Amortization Table attached to the Disbursement Letter entered into on
January 29, 2016 in connection with the Term B Loans is hereby amended and
restated in its entirety as set forth on Exhibit B hereto.

 

 

8.

Limitation of Amendment.

 

 

a.

The amendments set forth in Sections 2 through 7 above are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right, remedy or obligation which Lenders or Borrower may now have or may have
in the future under or in connection with any Loan Document, as amended hereby.

 

 

b.

This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, are hereby ratified and confirmed
and shall remain in full force and effect.

 

 

9.

To induce Collateral Agent and Lenders to enter into this Amendment, Borrower
hereby represents and warrants to Collateral Agent and Lenders as follows:

 

 

a.

Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

 

2

--------------------------------------------------------------------------------

 

 

 

b.

Borrower has the power and due authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

 

 

c.

The organizational documents of Borrower delivered to Collateral Agent on the
Effective Date, and updated pursuant to subsequent deliveries by or on behalf of
the Borrower to the Collateral Agent, remain true, accurate and complete and
have not been amended, supplemented or restated and are and continue to be in
full force and effect;

 

 

d.

The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not contravene (i) any material law or regulation binding on or
affecting Borrower, (ii) any material contractual restriction with a Person
binding on Borrower, (iii) any material order, judgment or decree of any court
or other governmental or public body or authority, or subdivision thereof,
binding on Borrower, or (iv) the organizational documents of Borrower;

 

 

e.

The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

 

 

f.

This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

 

10.

Except as expressly set forth herein, the Loan Agreement shall continue in full
force and effect without alteration or amendment. This Amendment and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements.

 

 

11.

This Amendment shall be deemed effective as of the Amendment Date upon (a) the
due execution and delivery to Collateral Agent of this Amendment by each party
hereto and (b) Borrower’s payment of all Lenders’ Expenses incurred through the
date hereof, which may be debited (or ACH’d) from the Designated Deposit Account
in accordance with Section 2.3(d) of the Loan Agreement.

 

 

12.

This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which, taken together, shall constitute
one and the same instrument.

 

 

13.

This Amendment and the rights and obligations of the parties hereto shall be
governed by and construed in accordance with the laws of the State of
California.

 

 

[Balance of Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to the
Loan Agreement to be executed as of the date first set forth above.

 

BORROWER:         ADYNXX, INC.               By: /s/ Rick Orr   Name: Rick Orr  
Title: President and Chief Executive Officer         COLLATERAL AGENT AND
LENDER:         OXFORD FINANCE LLC               By:     Name:     Title:    

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to the
Loan Agreement to be executed as of the date first set forth above.

 

BORROWER:         ADYNXX, INC.               By:     Name: Rick Orr   Title:
President and Chief Executive Officer         COLLATERAL AGENT AND LENDER:      
  OXFORD FINANCE LLC               By: /s/ Colette Featherly   Name: Colette
Featherly   Title: Senior Vice President  

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Amortization Table

(Term A Loan)

 

[see attached]

 

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit B

 

Amortization Table

(Term B Loan)

 

[see attached]

 

 

 

 

--------------------------------------------------------------------------------

 

 

FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS FOURTH AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of September 28, 2018 (the “Amendment Date”), by and among
OXFORD FINANCE LLC, a Delaware limited liability company with an office located
at 133 North Fairfax Street, Alexandria, Virginia 22314 (“Oxford”), as
collateral agent (in such capacity, “Collateral Agent”), the Lenders listed on
Schedule 1.1 to the Loan Agreement (as defined below) or otherwise a party
thereto from time to time including Oxford in its capacity as a Lender (each a
“Lender” and collectively, the “Lenders”), and ADYNXX, INC., a Delaware
corporation with an office at 100 Pine Street, #500, San Francisco, CA 94111
(“Borrower”).

 

WHEREAS, Collateral Agent, Borrower and Lenders have entered into that certain
Loan and Security Agreement, dated as of November 24, 2015 (as amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”)
pursuant to which Lenders have provided to Borrower certain loans in accordance
with the terms and conditions thereof; and

 

WHEREAS, Borrower, Lenders and Collateral Agent desire to amend certain
provisions of the Loan Agreement and the Disbursement Letters entered into
pursuant to the Loan Agreement as provided herein and subject to the terms and
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, Lenders and Collateral
Agent hereby agree as follows:

 

 

1.

Capitalized terms used herein but not otherwise defined shall have the
respective meanings given to them in the Loan Agreement.

 

 

2.

Borrower hereby reaffirms the security interest granted by Borrower previously
in Section 4.1 of the Loan Agreement with respect to the Collateral (prior to
the date hereof) and hereby grants Collateral Agent, effective upon the
occurrence of the IP Lien Event, for the ratable benefit of the Lenders, to
secure the payment and performance in full of all of the Obligations, a
continuing security interest in, and pledges to Collateral Agent, for the
ratable benefit of the Lenders, such part of the Collateral (as defined upon the
occurrence of the IP Lien Event) that was not pledged previously or in which
security interest was not granted prior to the IP Lien Event, wherever located,
whether now owned or hereafter acquired or arising, and all proceeds and
products thereof. The parties agree that upon the occurrence of the IP Lien
Event, the security interest granted in the Intellectual Property of Borrower
shall constitute a first priority security in in the Intellectual Property.
Furthermore, Borrower hereby authorizes Collateral Agent, upon the occurrence of
the IP Lien Event, to file financing statements or take any other action
required to perfect Collateral Agent’s security interests in the Collateral,
without notice to Borrower, with all appropriate jurisdictions to perfect or
protect Collateral Agent’s interest or rights under the Loan Documents,
including a notice that any disposition of the Collateral, except to the extent
permitted by the terms of this Amendment, by Borrower, or any other Person,
shall be deemed to violate the rights of Collateral Agent under the Code.

 

 

--------------------------------------------------------------------------------

 

 

 

3.

Section 2.2(b) of the Loan Agreement is hereby amended and restated in its
entirety as follows:

 

 

 

(b) Repayment. Borrower shall make monthly payments of interest only commencing
on the first (1st) Payment Date following the Funding Date of each Term Loan,
and continuing on the Payment Date of each successive month thereafter through
and including the Payment Date immediately preceding the Amortization Date.
Borrower agrees to pay, on the Funding Date of each Term Loan, any initial
partial monthly interest payment otherwise due for the period between the
Funding Date of such Term Loan and the first Payment Date thereof. On each of
December 1, 2016 and January 1, 2017, in addition to making the aforementioned
interest payments, Borrower shall also make (i) a payment of $83,333.33 with
respect to the Term A Loan, which shall be deemed to be a partial payment of the
principal amount of the Term A Loan, and (ii) a payment of $55,555.56 with
respect to the Term B Loan, which shall be deemed to be a partial payment of the
principal amount of the Term B Loan. On each of January 1, 2018, February 1,
2018 and March 1, 2018, in addition to making the aforementioned interest
payments, Borrower shall also make (i) a payment of $123,188.41 with respect to
the Term A Loan, which shall be deemed to be a partial payment of the principal
amount of the Term A Loan, and (ii) a payment of $82,125.60 with respect to the
Term B Loan, which shall be deemed to be a partial payment of the principal
amount of the Term B Loan. On September 1, 2018, in addition to making the
aforementioned interest payments, Borrower shall also make (i) a payment of
$164,251.21 with respect to the Term A Loan, which shall be deemed to be a
partial payment of the principal amount of the Term A Loan, and (ii) a payment
of $109,500.81 with respect to the Term B Loan, which shall be deemed to be a
partial payment of the principal amount of the Term B Loan. Commencing on the
Amortization Date, and continuing on the Payment Date of each month thereafter,
Borrower shall make consecutive monthly payments of equal amounts of principal,
and the applicable interest, in arrears, to each Lender, as calculated by
Collateral Agent (which calculations shall be deemed correct absent manifest
error) based upon: (1) the amount of such Lender’s Term Loan, (2) the effective
rate of interest, as determined in Section 2.3(a), and (3) a repayment schedule
equal to (A) fourteen (14) months if the Domain Financing Event does not occur,
(C) thirteen (13) months if the Domain Financing Event occurs and the Alliqua
Merger Agreement Event does not occur and (D) eleven (11) months if the Domain
Financing Event occurs and the Alliqua Merger Agreement Event occurs. All unpaid
principal and accrued and unpaid interest with respect to each Term Loan is due
and payable in full on the Maturity Date. Each Term Loan may only be prepaid in
accordance with Sections 2.2(c) and 2.2(d).

 

 

4.

Section 2.5 of the Loan Agreement is hereby amended by deleting the word “and”
immediately following Section 2.5(f), replacing “;” at the end of Section 2.5(g)
with “; and” and adding Section 2.5(h) thereto as follows:

 

 

 

(h) Fourth Amendment Fee. A fully earned and non-refundable fourth amendment fee
in the amount of Twenty Five Thousand Dollars ($25,000.00), which shall become
due and payable upon the earlier of: (i) the Maturity Date, (ii) the
acceleration of any Term Loan, or (iii) the prepayment of a Term Loan pursuant
to Section 2.2(c) or (d).

 

 

5.

Effective upon the occurrence of the IP Lien Event, Section 5.2(d) of the Loan
Agreement is hereby amended and restated as follows:

 

 

 

Borrower and each of its Subsidiaries is the sole owner of the Intellectual
Property each respectively purports to own, free and clear of all Liens other
than Permitted Liens. (i) Each of Borrower’s and its Subsidiaries’ Copyrights,
Trademarks and issued Patents are valid and enforceable and no part of
Borrower’s or its Subsidiaries’ Intellectual Property has been judged invalid or
unenforceable, in whole or in part, and (ii) to the best of Borrower’s
knowledge, no claim has been made that any part of the Intellectual Property or
any practice by Borrower or its Subsidiaries violates the rights of any third
party except to the extent such claim could not reasonably be expected to have a
Material Adverse Change. Except as noted on the Perfection Certificates, neither
Borrower nor any of its Subsidiaries is a party to, nor is bound by, any
material license or other material agreement with respect to which Borrower or
such Subsidiary is the licensee that (i) prohibits or otherwise restricts
Borrower or its Subsidiaries from granting a security interest in Borrower’s or
such Subsidiaries’ interest in such material license or material agreement or
any other property, or (ii) for which a default under or termination of could
interfere with Collateral Agent’s or any Lender’s right to sell any Collateral.
Borrower shall provide written notice to Collateral Agent and each Lender within
ten (10) days of Borrower or any of its Subsidiaries entering into or becoming
bound by any license or agreement with respect to which Borrower or any
Subsidiary is the licensee (other than over the counter software that is
commercially available to the public).

 

2

--------------------------------------------------------------------------------

 

 

 

6.

Effective upon the occurrence of the IP Lien Event, Section 6.2(a)(vii) of the
Loan Agreement is hereby amended and restated in its entirety as follows:

 

 

 

prompt notice of (A) any material change in the composition of the Intellectual
Property, (B) the registration of any copyright, including any subsequent
ownership right of Borrower or any of its Subsidiaries in or to any copyright,
patent or trademark, including a copy of any such registration (provided that
notice of any new patent or trademark with the next-due Compliance Certificate
shall be deemed sufficient notice under this provision, and notice in accordance
with the terms of Section 6.7 with respect to any new copyrights shall be deemed
sufficient notice under this provision), and (C) any event that could reasonably
be expected to materially and adversely affect the value of the Intellectual
Property;

 

 

7.

Effective upon the occurrence of the IP Lien Event, Section 6.7 of the Loan
Agreement is hereby amended and restated in its entirety as follows:

 

 

 

Borrower and each of its Subsidiaries shall: (a) use commercially reasonable
efforts to protect, defend and maintain the validity and enforceability of its
Intellectual Property that is material to Borrower’s business; (b) promptly
advise Collateral Agent in writing of material infringement by a third party of
its Intellectual Property; and (c) not allow any Intellectual Property material
to Borrower’s business to be abandoned, forfeited or dedicated to the public
without Collateral Agent’s prior written consent. If Borrower or any of its
Subsidiaries (i) obtains any patent, registered trademark or servicemark,
registered copyright, registered mask work, or any pending application for any
of the foregoing, whether as owner, licensee or otherwise, or (ii) applies for
any patent or the registration of any trademark or servicemark, then Borrower or
such Subsidiary shall provide written notice thereof to Collateral Agent and
each Lender with the next- due Compliance Certificate and shall execute such
intellectual property security agreements and other documents and take such
other actions as Collateral Agent shall reasonably request in its good faith
business judgment to perfect and maintain a first priority perfected security
interest in favor of Collateral Agent, for the ratable benefit of the Lenders,
in such property. If Borrower or any of its Subsidiaries decides to register any
copyrights or mask works in the United States Copyright Office, Borrower or such
Subsidiary shall: (x) provide Collateral Agent and each Lender with at least
fifteen (15) days prior written notice of Borrower’s or such Subsidiary’s intent
to register such copyrights or mask works together with a copy of the
application it intends to file with the United States Copyright Office
(excluding exhibits thereto); (y) execute an intellectual property security
agreement and such other documents and take such other actions as Collateral
Agent may reasonably request in its good faith business judgment to perfect and
maintain a first priority perfected security interest in favor of Collateral
Agent, for the ratable benefit of the Lenders, in the copyrights or mask works
intended to be registered with the United States Copyright Office; and (z)
record such intellectual property security agreement with the United States
Copyright Office contemporaneously with filing the copyright or mask work
application(s) with the United States Copyright Office. Borrower or such
Subsidiary shall promptly provide to Collateral Agent and each Lender with
evidence of the recording of the intellectual property security agreement as to
which Collateral Agent requests recording for Collateral Agent to perfect and
maintain a first priority perfected security interest in such property.

 

 

8.

Section 13.1 of the Loan Agreement is hereby amended by adding the following
definitions thereto in alphabetical order:

 

 

 

“2018 Financing Event” is the receipt by Borrower on or after the Fourth
Amendment Date and on or before the Alliqua Merger Deadline, of unrestricted
gross cash proceeds of not less than Ten Million Dollars ($10,000,000.00), which
must be in addition to any proceeds received from the Domain Financing Event,
but which shall include any proceeds received in accordance with the part (i) of
the Deadline Extension Event, from the issuance and sale by Borrower of its
unsecured convertible Subordinated Debt and/or equity securities.

 

 

 

“Alliqua” means Alliqua BioMedical, Inc., a Delaware corporation.

 

3

--------------------------------------------------------------------------------

 

 

 

 

“Alliqua Merger” means the acquisition of Borrower by Alliqua, on such terms and
conditions as are explicitly consented to by the Collateral Agent and Lenders in
their discretion, pursuant to a reverse triangular merger in which the
shareholders of Borrower will, after consummation of the merger, hold a majority
of the outstanding shares of Alliqua.

 

 

 

“Alliqua Merger Agreement Event” means the entry into a merger agreement by
Borrower and Alliqua, on or before October 31, 2018, which merger agreement
provides for the Alliqua Merger and is in such form and substance as would not
require the consent of the Required Lenders for Borrower’s entry thereinto under
Section 7.3 of the Loan Agreement, provided that Collateral Agent hereby
confirms receipt of notice of the Borrower’s intent to executed the foregoing
merger agreement, as required pursuant to Section 7.3(iii).

 

 

 

“Alliqua Merger Deadline” is (i) December 31, 2018, if the Deadline Extension
Event does not occur and (ii) January 31, 2018, if the Deadline Extension Event
occurs.

 

 

 

“Deadline Extension Event” is (i) the receipt by Borrower on or after the Fourth
Amendment Date and on or before December 31, 2018, of unrestricted gross cash
proceeds equal to or greater than One Million Dollars ($1,000,000.00), which
must be in addition to any proceeds received from the Domain Financing Event,
from the issuance and sale by Borrower of its unsecured convertible Subordinated
Debt and/or equity securities and (ii) the determination by Collateral Agent on
December 31, 2018 that Borrower and Alliqua are actively engaged in the
consummation of the Alliqua Merger but the Alliqua Merger has not yet been
consummated and that no Event of Default has occurred after the Fourth Amendment
Date.

 

 

 

“Domain Financing Event” is the receipt by Borrower on or after September 24,
2018 of unrestricted gross cash proceeds of not less than One Million Five
Hundred Thousand Dollars ($1,500,000.00) from the issuance and sale by Borrower
of its unsecured convertible Subordinated Debt and/or equity securities to
Domain Associates or an Affiliate thereof.

 

 

 

“Fourth Amendment Date” is September 28, 2018.

 

 

 

“IP Lien Event” is (i) the Alliqua Merger not occurring on or before Alliqua
Merger Deadline, and (ii) the 2018 Financing Event not occurring.

 

 

9.

Section 13.1 of the Loan Agreement is hereby further amended by amending and
restating the following definitions therein as follows:

 

 

 

“Amortization Date” means (i) October 1, 2018, if the Domain Financing Event
does not occur, (ii) November 1, 2018, if Domain Financing Event occurs and the
Alliqua Merger Agreement Event does not occur and (iii) January 1, 2019, if the
Domain Financing Event occurs and the Alliqua Merger Agreement Event occurs.

 

 

10.

Section 13.1 of the Loan Agreement is hereby further amended by amending and
restating the following definitions therein as follows, effective upon the
occurrence of the IP Lien Event:

 

 

 

“IP Agreement” is that certain Intellectual Property Security Agreement entered
into by and between Borrower and Collateral Agent that becomes effective upon
the occurrence of the IP Lien Event, as it may be amended from time to time.

 

 

11.

The Amortization Table attached to the Disbursement Letter entered into on
Effective Date in connection with the Term A Loans is hereby amended and
restated in its entirety as set forth on Exhibit A hereto.

 

4

--------------------------------------------------------------------------------

 

 

 

12.

The Amortization Table attached to the Disbursement Letter entered into on
January 29, 2016 in connection with the Term B Loans is hereby amended and
restated in its entirety as set forth on Exhibit B hereto.

 

 

13.

Exhibit A to the Loan Agreement is hereby amended and restated, effective upon
the occurrence of the IP Lien Event, as set forth on Exhibit C hereto.

 

 

14.

Borrower hereby represents and warrants that a complete and accurate list of its
Intellectual Property as of the Fourth Amendment Date is attached hereto as
Exhibit D and hereby covenants to promptly update such list as and when
requested by Collateral Agent.

 

 

15.

Borrower hereby authorizes Collateral Agent to file financing statements,
amendments to financing statements or take any other action required to perfect
Collateral Agent’s security interests in the Collateral (as such term has been
amended pursuant to this Amendment) upon the occurrence of the IP Lien Event,
without notice to Borrower, with all appropriate jurisdictions to perfect or
protect Collateral Agent’s interest or rights under the Loan Documents,
including a notice that any disposition of the Collateral, except to the extent
permitted by the terms of the Loan Documents, by Borrower, or any other Person,
shall be deemed to violate the rights of Collateral Agent under the Code or
other applicable law. Without limiting the scope of the foregoing, Borrower
hereby authorizes Collateral Agent, upon the occurrence of the IP Lien Event, to
date as of the date of the occurrence of the IP Lien Event, and file the IP
Agreement (form of which is attached hereto as Exhibit E) in the appropriate
jurisdictions in which Collateral Agent may in its sole discretion choose to
file the IP Agreement.

 

 

16.

Limitation of Amendment.

 

 

a.

The amendments set forth in Sections 2 through 13 above are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right, remedy or obligation which Lenders or Borrower may now have or may have
in the future under or in connection with any Loan Document, as amended hereby.

 

 

b.

This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, are hereby ratified and confirmed
and shall remain in full force and effect.

 

 

c.

Nothing herein is, or is meant to be construed as, a consent by Collateral Agent
or any Lender to the Borrower’s entering into the merger agreement regarding the
Alliqua Merger or the consummation of the Alliqua Merger.

 

 

17.

To induce Collateral Agent and Lenders to enter into this Amendment, Borrower
hereby represents and warrants to Collateral Agent and Lenders as follows:

 

 

a.

Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

 

 

b.

Borrower has the power and due authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

 

 

c.

The organizational documents of Borrower delivered to Collateral Agent on the
Effective Date, and updated pursuant to subsequent deliveries by or on behalf of
the Borrower to the Collateral Agent, remain true, accurate and complete and
have not been amended, supplemented or restated and are and continue to be in
full force and effect;

 

5

--------------------------------------------------------------------------------

 

 

 

d.

The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not contravene (i) any material law or regulation binding on or
affecting Borrower, (ii) any material contractual restriction with a Person
binding on Borrower, (iii) any material order, judgment or decree of any court
or other governmental or public body or authority, or subdivision thereof,
binding on Borrower, or (iv) the organizational documents of Borrower;

 

 

e.

The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

 

 

f.

This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

 

18.

Except as expressly set forth herein, the Loan Agreement shall continue in full
force and effect without alteration or amendment. This Amendment and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements.

 

 

19.

This Amendment shall be deemed effective as of the Amendment Date upon (a) the
due execution and delivery to Collateral Agent of this Amendment by each party
hereto and (b) Borrower’s payment of all Lenders’ Expenses incurred through the
date hereof, which may be debited (or ACH’d) from the Designated Deposit Account
in accordance with Section 2.3(d) of the Loan Agreement.

 

 

20.

This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which, taken together, shall constitute
one and the same instrument.

 

 

21.

This Amendment and the rights and obligations of the parties hereto shall be
governed by and construed in accordance with the laws of the State of
California.

 

 

[Balance of Page Intentionally Left Blank]

 

6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to the
Loan Agreement to be executed as of the date first set forth above.

 

BORROWER:         ADYNXX, INC.               By: /s/ Rick Orr   Name: Rick Orr  
Title: CEO         COLLATERAL AGENT AND LENDER:         OXFORD FINANCE LLC      
        By:     Name:     Title:    

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to the
Loan Agreement to be executed as of the date first set forth above.

 

BORROWER:         ADYNXX, INC.               By:     Name:     Title:          
COLLATERAL AGENT AND LENDER:         OXFORD FINANCE LLC               By: /s/
Colette Featherly   Name: Colette Featherly   Title: Senior Vice President  

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Amortization Table

(Term A Loan)

 

[see attached]

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit B

 

Amortization Table

(Term B Loan)

 

[see attached]

 

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit C

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

 

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (including Intellectual Property),
commercial tort claims, documents, instruments (including any promissory notes),
chattel paper (whether tangible or electronic), cash, deposit accounts and other
Collateral Accounts, all certificates of deposit, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and

 

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

Notwithstanding the foregoing, the Collateral does not include (i) more than 65%
of the total combined voting power of all classes of stock entitled to vote the
shares of capital stock (the “Shares”) of any Foreign Subsidiary, if Borrower
demonstrates to Collateral Agent’s reasonable satisfaction that a pledge of more
than sixty five percent (65%) of the Shares of such Subsidiary creates a present
and existing adverse tax consequence to Borrower under the U.S. Internal Revenue
Code; (ii) any license or contract, in each case if the granting of a Lien in
such license or contract is prohibited by or would constitute a default under
the agreement governing such license or contract (but (A) only to the extent
such prohibition is enforceable under applicable law and (B) other than to the
extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-408 or 9-409 (or any other Section) of Division 9 of the Code);
provided that upon the termination, lapsing or expiration of any such
prohibition, such license or contract, as applicable, shall automatically be
subject to the security interest granted in favor of Collateral Agent hereunder
and become part of the “Collateral”; and (iii) any Excluded Accounts.

 

Pursuant to the terms of a certain negative pledge arrangement with Collateral
Agent and the Lenders, Borrower has agreed not to encumber any of its
Intellectual Property.

 

 

--------------------------------------------------------------------------------

 

 

Exhibit D

 

Intellectual Property

 

Please see attached

 

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit E

 

IP Agreement

 

Please see attached

 

 

--------------------------------------------------------------------------------

 

 

FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS FIFTH AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of December 28, 2018 (the “Amendment Date”), by and among OXFORD
FINANCE LLC, a Delaware limited liability company with an office located at 133
North Fairfax Street, Alexandria, Virginia 22314 (“Oxford”), as collateral agent
(in such capacity, “Collateral Agent”), the Lenders listed on Schedule 1.1 to
the Loan Agreement (as defined below) or otherwise a party thereto from time to
time including Oxford in its capacity as a Lender (each a “Lender” and
collectively, the “Lenders”), and ADYNXX, INC., a Delaware corporation with an
office at 100 Pine Street, #500, San Francisco, CA 94111 (“Borrower”).

 

WHEREAS, Collateral Agent, Borrower and Lenders have entered into that certain
Loan and Security Agreement, dated as of November 24, 2015 (as amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”)
pursuant to which Lenders have provided to Borrower certain loans in accordance
with the terms and conditions thereof; and

 

WHEREAS, Borrower, Lenders and Collateral Agent desire to amend certain
provisions of the Loan Agreement and the Disbursement Letters entered into
pursuant to the Loan Agreement as provided herein and subject to the terms and
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, Lenders and Collateral
Agent hereby agree as follows:

 

 

1.

Capitalized terms used herein but not otherwise defined shall have the
respective meanings given to them in the Loan Agreement.

 

 

2.

Section 2.2(b) of the Loan Agreement is hereby amended and restated in its
entirety as follows:

 

 

 

(b) Repayment. Borrower shall make monthly payments of interest only commencing
on the first (1st) Payment Date following the Funding Date of each Term Loan,
and continuing on the Payment Date of each successive month thereafter through
and including the Payment Date immediately preceding the Amortization Date.
Borrower agrees to pay, on the Funding Date of each Term Loan, any initial
partial monthly interest payment otherwise due for the period between the
Funding Date of such Term Loan and the first Payment Date thereof. On each of
December 1, 2016 and January 1, 2017, in addition to making the aforementioned
interest payments, Borrower shall also make (i) a payment of $83,333.33 with
respect to the Term A Loan, which shall be deemed to be a partial payment of the
principal amount of the Term A Loan, and (ii) a payment of $55,555.56 with
respect to the Term B Loan, which shall be deemed to be a partial payment of the
principal amount of the Term B Loan. On each of January 1, 2018, February 1,
2018 and March 1, 2018, in addition to making the aforementioned interest
payments, Borrower shall also make (i) a payment of $123,188.41 with respect to
the Term A Loan, which shall be deemed to be a partial payment of the principal
amount of the Term A Loan, and (ii) a payment of $82,125.60 with respect to the
Term B Loan, which shall be deemed to be a partial payment of the principal
amount of the Term B Loan. On September 1, 2018, in addition to making the
aforementioned interest payments, Borrower shall also make (i) a payment of
$164,251.21 with respect to the Term A Loan, which shall be deemed to be a
partial payment of the principal amount of the Term A Loan, and (ii) a payment
of $109,500.81 with respect to the Term B Loan, which shall be deemed to be a
partial payment of the principal amount of the Term B Loan. Commencing on the
Amortization Date, and continuing on the Payment Date of each month thereafter,
Borrower shall make consecutive monthly payments of equal amounts of principal,
and the applicable interest, in arrears, to each Lender, as calculated by
Collateral Agent (which calculations shall be deemed correct absent manifest
error) based upon: (1) the amount of such Lender’s Term Loan, (2) the effective
rate of interest, as determined in Section 2.3(a), and (3) a repayment schedule
equal to (A) fourteen (14) months if the Domain Financing Event does not occur,
(C) thirteen (13) months if the Domain Financing Event occurs and the Alliqua
Merger Agreement Event does not occur, (D) eleven (11) months if the Domain
Financing Event occurs and the Alliqua Merger Agreement Event occurs and the
Domain December 2018 Financing Event does not occur and (E) ten (10) months if
all of the Domain Financing Event, Alliqua Merger Agreement Event and Domain
December 2018 Financing Event occur. All unpaid principal and accrued and unpaid
interest with respect to each Term Loan is due and payable in full on the
Maturity Date. Each Term Loan may only be prepaid in accordance with Sections
2.2(c) and 2.2(d).

 

 

--------------------------------------------------------------------------------

 

 

 

3.

Section 2.5 of the Loan Agreement is hereby amended by deleting the word “and”
immediately following Section 2.5(g), replacing “;” at the end of Section 2.5(h)
with “; and” and adding Section 2.5(i) thereto as follows:

 

 

 

(i) Fifth Amendment Fee. A fully earned and non-refundable fifth amendment fee
in the amount of Thirty Five Thousand Dollars ($35,000.00), which shall become
due and payable upon the earlier of: (i) the Maturity Date, (ii) the
acceleration of any Term Loan, or (iii) the prepayment of a Term Loan pursuant
to Section 2.2(c) or (d).

 

 

4.

Section 13.1 of the Loan Agreement is hereby amended by adding the following
definition thereto in alphabetical order:

 

 

 

“Domain December 2018 Financing Event” is the receipt by Borrower on or after
December 1, 2018 and on or before December 31, 2018 of unrestricted gross cash
proceeds of not less than One Million Dollars ($1,000,000.00) from the issuance
and sale by Borrower of its unsecured convertible Subordinated Debt and/or
equity securities to Domain Associates or an Affiliate thereof.

 

 

5.

Section 13.1 of the Loan Agreement is hereby further amended by amending and
restating the following definitions therein as follows:

 

 

 

“Amortization Date” means (i) October 1, 2018, if the Domain Financing Event
does not occur, (ii) November 1, 2018, if Domain Financing Event occurs and the
Alliqua Merger Agreement Event does not occur, (iii) January 1, 2019, if the
Domain Financing Event occurs and the Alliqua Merger Agreement Event occurs and
the Domain December 2018 Financing Event does not occur and (iv) February 1,
2019, if all of the Domain Financing Event, Alliqua Merger Agreement Event and
Domain December 2018 Financing Event occur.

 

 

6.

The Amortization Table attached to the Disbursement Letter entered into on
Effective Date in connection with the Term A Loans is hereby amended and
restated in its entirety as set forth on Exhibit A hereto.

 

 

7.

The Amortization Table attached to the Disbursement Letter entered into on
January 29, 2016 in connection with the Term B Loans is hereby amended and
restated in its entirety as set forth on Exhibit B hereto.

 

 

8.

Limitation of Amendment.

 

 

a.

The amendments set forth above are effective for the purposes set forth herein
and shall be limited precisely as written and shall not be deemed to (a) be a
consent to any amendment, waiver or modification of any other term or condition
of any Loan Document, or (b) otherwise prejudice any right, remedy or obligation
which Lenders or Borrower may now have or may have in the future under or in
connection with any Loan Document, as amended hereby.

 

 

b.

This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, are hereby ratified and confirmed
and shall remain in full force and effect.

 

2

--------------------------------------------------------------------------------

 

 

 

9.

To induce Collateral Agent and Lenders to enter into this Amendment, Borrower
hereby represents and warrants to Collateral Agent and Lenders as follows:

 

 

a.

Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

 

 

b.

Borrower has the power and due authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

 

 

c.

The organizational documents of Borrower delivered to Collateral Agent on the
Effective Date, and updated pursuant to subsequent deliveries by or on behalf of
the Borrower to the Collateral Agent, remain true, accurate and complete and
have not been amended, supplemented or restated and are and continue to be in
full force and effect;

 

 

d.

The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not contravene (i) any material law or regulation binding on or
affecting Borrower, (ii) any material contractual restriction with a Person
binding on Borrower, (iii) any material order, judgment or decree of any court
or other governmental or public body or authority, or subdivision thereof,
binding on Borrower, or (iv) the organizational documents of Borrower;

 

 

e.

The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

 

 

f.

This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

 

10.

Except as expressly set forth herein, the Loan Agreement shall continue in full
force and effect without alteration or amendment. This Amendment and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements.

 

 

11.

This Amendment shall be deemed effective as of the Amendment Date upon (a) the
due execution and delivery to Collateral Agent of this Amendment by each party
hereto and (b) Borrower’s payment of all Lenders’ Expenses incurred through the
date hereof, which may be debited (or ACH’d) from the Designated Deposit Account
in accordance with Section 2.3(d) of the Loan Agreement.

 

 

12.

This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which, taken together, shall constitute
one and the same instrument.

 

 

13.

This Amendment and the rights and obligations of the parties hereto shall be
governed by and construed in accordance with the laws of the State of
California.

 

 

 

[Balance of Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to the
Loan Agreement to be executed as of the date first set forth above.

 

BORROWER:         ADYNXX, INC.               By: /s/ Rick Orr   Name: Rick Orr  
Title: CEO         COLLATERAL AGENT AND LENDER:         OXFORD FINANCE LLC      
        By: /s/ Colette Featherly   Name: Colette Featherly   Title: Senior Vice
President  

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Amortization Table

(Term A Loan)

 

[see attached]

 

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit B

 

Amortization Table

(Term B Loan)

 

[see attached]

 

 

 

 

--------------------------------------------------------------------------------

 

 

SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS SIXTH AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of January 31, 2019 (the “Amendment Date”), by and among OXFORD
FINANCE LLC, a Delaware limited liability company with an office located at 133
North Fairfax Street, Alexandria, Virginia 22314 (“Oxford”), as collateral agent
(in such capacity, “Collateral Agent”), the Lenders listed on Schedule 1.1 to
the Loan Agreement (as defined below) or otherwise a party thereto from time to
time including Oxford in its capacity as a Lender (each a “Lender” and
collectively, the “Lenders”), and ADYNXX, INC., a Delaware corporation with an
office at 100 Pine Street, #500, San Francisco, CA 94111 (“Borrower”).

 

WHEREAS, Collateral Agent, Borrower and Lenders have entered into that certain
Loan and Security Agreement, dated as of November 24, 2015 (as amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”)
pursuant to which Lenders have provided to Borrower certain loans in accordance
with the terms and conditions thereof; and

 

WHEREAS, Borrower, Lenders and Collateral Agent desire to amend certain
provisions of the Loan Agreement and the Disbursement Letters entered into
pursuant to the Loan Agreement as provided herein and subject to the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, Lenders and Collateral
Agent hereby agree as follows:

 

 

1.

Capitalized terms used herein but not otherwise defined shall have the
respective meanings given to them in the Loan Agreement.

 

 

2.

Section 2.2(b) of the Loan Agreement is hereby amended and restated in its
entirety as follows:

 

 

 

(b) Repayment. Borrower shall make monthly payments of interest only commencing
on the first (1st) Payment Date following the Funding Date of each Term Loan,
and continuing on the Payment Date of each successive month thereafter through
and including the Payment Date immediately preceding the Amortization Date.
Borrower agrees to pay, on the Funding Date of each Term Loan, any initial
partial monthly interest payment otherwise due for the period between the
Funding Date of such Term Loan and the first Payment Date thereof. On each of
December 1, 2016 and January 1, 2017, in addition to making the aforementioned
interest payments, Borrower shall also make (i) a payment of $83,333.33 with
respect to the Term A Loan, which shall be deemed to be a partial payment of the
principal amount of the Term A Loan, and (ii) a payment of $55,555.56 with
respect to the Term B Loan, which shall be deemed to be a partial payment of the
principal amount of the Term B Loan. On each of January 1, 2018, February 1,
2018 and March 1, 2018, in addition to making the aforementioned interest
payments, Borrower shall also make (i) a payment of $123,188.41 with respect to
the Term A Loan, which shall be deemed to be a partial payment of the principal
amount of the Term A Loan, and (ii) a payment of $82,125.60 with respect to the
Term B Loan, which shall be deemed to be a partial payment of the principal
amount of the Term B Loan. On September 1, 2018, in addition to making the
aforementioned interest payments, Borrower shall also make (i) a payment of
$164,251.21 with respect to the Term A Loan, which shall be deemed to be a
partial payment of the principal amount of the Term A Loan, and (ii) a payment
of $109,500.81 with respect to the Term B Loan, which shall be deemed to be a
partial payment of the principal amount of the Term B Loan. Commencing on the
Amortization Date, and continuing on the Payment Date of each month thereafter,
Borrower shall make consecutive monthly payments of equal amounts of principal,
and the applicable interest, in arrears, to each Lender, as calculated by
Collateral Agent (which calculations shall be deemed correct absent manifest
error) based upon: (1) the amount of such Lender’s Term Loan, (2) the effective
rate of interest, as determined in Section 2.3(a), and (3) a repayment schedule
equal to eight (8) months. All unpaid principal and accrued and unpaid interest
with respect to each Term Loan is due and payable in full on the Maturity Date.
Each Term Loan may only be prepaid in accordance with Sections 2.2(c) and
2.2(d).

 

 

--------------------------------------------------------------------------------

 

 

 

3.

Section 2.5 of the Loan Agreement is hereby amended by deleting the word “and”
immediately following Section 2.5(h), replacing “;” at the end of Section 2.5(i)
with “; and” and adding Section 2.5(j) thereto as follows:

 

 

 

(i) Sixth Amendment Fee. A fully earned and non-refundable sixth amendment fee
in the amount of Fifty Thousand Dollars ($50,000.00), which shall become due and
payable upon the earlier of: (i) the Maturity Date, (ii) the acceleration of any
Term Loan, or (iii) the prepayment of a Term Loan pursuant to Section 2.2(c) or
(d).

 

 

4.

Section 6.6 of the Loan Agreement is hereby amended by adding the following
Section 6.6(d) thereto:

 

 

 

(d) Notwithstanding anything herein to the contrary, on or before February 8,
2019, Borrower shall deposit an amount of Two Hundred Thousand Dollars
($200,000.00) in a segregated Collateral Account that is subject to a blocked
Control Agreement in favor of Collateral Agent (and which Control Agreement is
in such form and substance as are satisfactory to Collateral Agent). Upon the
earlier of consummation of the Alliqua Merger prior to the Alliqua Merger
Deadline or the consummation of the 2018 Financing Event, the funds in such
segregated account shall be released to Borrower but shall continue to be
subject to the applicable provisions of this Agreement (including being
maintained in Collateral Accounts subject to Sections 6.6(a), (b) and (c) of
this Agreement).

 

 

5.

A new Section 6.14 is hereby added to the Loan Agreement to read as follows:

 

 

 

6.14 Term Sheet Delivery for 2018 Financing Event. Borrower shall deliver to
Collateral Agent on or before February 1, 2019, an executed term sheet between
Borrower and Domain Associates or an Affiliate thereof, for the equity or
unsecured Subordinated Debt financing of Borrower that would result in aggregate
proceeds to Borrower of Twenty Million Dollars ($20,000,000), which term sheet
must be in such form and substance as are acceptable to Collateral Agent,
provided, however, that for the avoidance of doubt, (A) the required term sheet
amount of Twenty Million Dollars ($20,000,000), and the required proceeds of the
2018 Financing Event (as defined in the Fourth Amendment), shall each include
proceeds of the Domain December 2018 Financing Event (i.e., $1,500,000) for
purposes of measurement; and (B) the required term sheet amount of Twenty
Million Dollars ($20,000,000), shall not change the required proceeds of the
2018 Financing Event (as set forth and defined in the Fourth Amendment).

 

 

6.

Section 8.2(a) of the Loan Agreement is hereby amended and restated as follows:

 

 

 

(a) Borrower or any of its Subsidiaries fails or neglects to perform any
obligation in Sections 6.2 (Financial Statements, Reports, Certificates), 6.4
(Taxes), 6.5 (Insurance), 6.6 (Operating Accounts), 6.7 (Protection of
Intellectual Property Rights), 6.9 (Notice of Litigation and Default), 6.12
(Creation/Acquisition of Subsidiaries), 6.13 (Further Assurances) or 6.14 (Term
Sheet Delivery for 2018 Financing Event) or Borrower violates any covenant in
Section 7; or

 

 

7.

Section 13.1 of the Loan Agreement is hereby amended by amending and restating
the following definitions therein as follows:

 

 

 

“Alliqua Merger Deadline” is March 31, 2019.

 

 

 

“Amortization Date” means April 1, 2019.

 

2

--------------------------------------------------------------------------------

 

 

 

 

“IP Lien Event” is (i) the Alliqua Merger not occurring on or before Alliqua
Merger Deadline, (ii) the determination at any time by Collateral Agent in its
sole discretion that the Alliqua Merger will not occur on or before the Alliqua
Merger Deadline, and (iii) the 2018 Financing Event not occurring.

 

 

8.

The Amortization Table attached to the Disbursement Letter entered into on
Effective Date in connection with the Term A Loans is hereby amended and
restated in its entirety as set forth on Exhibit A hereto.

 

 

9.

The Amortization Table attached to the Disbursement Letter entered into on
January 29, 2016 in connection with the Term B Loans is hereby amended and
restated in its entirety as set forth on Exhibit B hereto.

 

 

10.

Limitation of Amendment.

 

 

a.

The amendments set forth above are effective for the purposes set forth herein
and shall be limited precisely as written and shall not be deemed to (a) be a
consent to any amendment, waiver or modification of any other term or condition
of any Loan Document, or (b) otherwise prejudice any right, remedy or obligation
which Lenders or Borrower may now have or may have in the future under or in
connection with any Loan Document, as amended hereby.

 

 

b.

This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, are hereby ratified and confirmed
and shall remain in full force and effect.

 

 

11.

To induce Collateral Agent and Lenders to enter into this Amendment, Borrower
hereby represents and warrants to Collateral Agent and Lenders as follows:

 

 

a.

Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

 

 

b.

Borrower has the power and due authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

 

 

c.

The organizational documents of Borrower delivered to Collateral Agent on the
Effective Date, and updated pursuant to subsequent deliveries by or on behalf of
the Borrower to the Collateral Agent, remain true, accurate and complete and
have not been amended, supplemented or restated and are and continue to be in
full force and effect;

 

 

d.

The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not contravene (i) any material law or regulation binding on or
affecting Borrower, (ii) any material contractual restriction with a Person
binding on Borrower, (iii) any material order, judgment or decree of any court
or other governmental or public body or authority, or subdivision thereof,
binding on Borrower, or (iv) the organizational documents of Borrower;

 

 

e.

The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

 

3

--------------------------------------------------------------------------------

 

 

 

f.

This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

 

12.

Except as expressly set forth herein, the Loan Agreement shall continue in full
force and effect without alteration or amendment. This Amendment and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements.

 

 

13.

This Amendment shall be deemed effective as of the Amendment Date upon (a) the
due execution and delivery to Collateral Agent of this Amendment by each party
hereto, and (b) Borrower’s payment of all Lenders’ Expenses incurred through the
date hereof, which may be debited (or ACH’d) from the Designated Deposit Account
in accordance with Section 2.3(d) of the Loan Agreement.

 

 

14.

This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which, taken together, shall constitute
one and the same instrument.

 

 

15.

This Amendment and the rights and obligations of the parties hereto shall be
governed by and construed in accordance with the laws of the State of
California.

 

 

[Balance of Page Intentionally Left Blank]

 

4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to the
Loan Agreement to be executed as of the date first set forth above.

 

BORROWER:         ADYNXX, INC.               By: /s/ Rick Orr   Name: Rick Orr  
Title: CEO         COLLATERAL AGENT AND LENDER:         OXFORD FINANCE LLC      
        By:     Name:     Title:    

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to the
Loan Agreement to be executed as of the date first set forth above.

 

BORROWER:         ADYNXX, INC.               By:     Name:     Title:          
COLLATERAL AGENT AND LENDER:         OXFORD FINANCE LLC               By: /s/
Colette Featherly   Name: Colette Featherly   Title: Senior Vice President  

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Amortization Table

(Term A Loan)

 

[see attached]

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit B

 

Amortization Table

(Term B Loan)

 

[see attached]

 

 

 

 

--------------------------------------------------------------------------------

 

 

CONSENT AND SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS CONSENT AND SEVENTH AMENDMENT to Loan and Security Agreement (this
“Amendment”) is entered into as of May 3, 2019 (the “Seventh Amendment Date”),
by and among OXFORD FINANCE LLC, a Delaware limited liability company with an
office located at 133 North Fairfax Street, Alexandria, Virginia 22314 (in its
individual capacity, “Oxford”; and in its capacity as Collateral Agent,
“Collateral Agent”), the Lenders listed on Schedule 1.1 thereof from time to
time including Oxford in its capacity as a Lender (each a “Lender” and
collectively, the “Lenders”), ADYNXX, INC., a Delaware corporation with an
office at 100 Pine Street, #500, San Francisco, CA 94111, which will be re-named
ADYNXX SUB, INC. effective immediately following consummation of the Merger
(defined below) (“Existing Borrower”), and ALLIQUA BIOMEDICAL, INC., a Delaware
corporation with offices located at 100 Pine Street, #500, San Francisco, CA
94111, which will be re- named ADYNXX, INC., effective following consummation of
the Merger (defined below) (“New Borrower” and together with Existing Borrower,
individually and collectively, jointly and severally, “Borrower”).

 

WHEREAS, Collateral Agent, Existing Borrower and the Lenders party thereto from
time to time have entered into that certain Loan and Security Agreement, dated
as of November 24, 2015 (as amended, supplemented or otherwise modified from
time to time, the “Loan Agreement”) pursuant to which the Lenders have provided
to Borrower certain loans in accordance with the terms and conditions thereof;
and

 

WHEREAS, New Borrower have entered into that certain Agreement and Plan of
Merger and Reorganization, by and among Existing Borrower, EMBARK MERGER SUB,
INC., a Delaware corporation (“Merger Sub”) and New Borrower dated as of October
11, 2018 in the form attached hereto as Exhibit A (without any amendments to the
terms thereof, “Merger Agreement”) pursuant to which, among other things, the
Merger Sub will merge with and into Existing Borrower and Existing Borrower
shall become a wholly owned subsidiary of New Borrower (the “Merger”);

 

WHEREAS, Borrower, Lenders and Collateral Agent desire to amend certain
provisions of the Loan Agreement as provided herein and subject to the terms and
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, Lenders and Collateral
Agent hereby agree as follows:

 

 

1.

Definitions. Capitalized terms used herein but not otherwise defined shall have
the respective meanings given to them in the Loan Agreement.

 

 

2.

Joinder.

 

 

a.

New Borrower. New Borrower hereby is added as a “Borrower” under the Loan
Agreement. All references in the Agreement to “Borrower” shall hereafter mean
and include the Existing Borrower and New Borrower individually and
collectively, jointly and severally; and New Borrower shall hereafter have all
rights, duties and obligations of “Borrower” thereunder.

 

 

b.

Joinder to Loan Agreement. New Borrower hereby joins the Loan Agreement and each
of the Loan Documents, and agrees to comply with and be bound by all of the
terms, conditions and covenants of the Loan Agreement and Loan Documents, as if
it were originally named a “Borrower” therein (effective as of the date of this
Amendment). Without limiting the generality of the preceding sentence, New
Borrower agrees that it will be jointly and severally liable, together with
Existing Borrower, for the payment and performance of all obligations and
liabilities of Borrower under the Loan Agreement, including, without limitation,
the Obligations. Either Borrower may, acting singly, request Credit Extensions
pursuant to the Loan Agreement. Each Borrower hereby appoints the other as agent
for the other for all purposes hereunder, including with respect to requesting
Credit Extensions pursuant to the Loan Agreement. Each Borrower hereunder shall
be obligated to repay all Credit Extensions made pursuant to the Loan
Agreement, regardless of which Borrower actually receives said Credit Extension,
as if each Borrower hereunder directly received all Credit Extensions.

 

9

--------------------------------------------------------------------------------

 

 

 

c.

Subrogation and Similar Rights. Each Borrower waives (a) any suretyship defenses
available to it under the Code or any other applicable law and (b) any right to
require Collateral Agent or any Lender to: (i) proceed against any Borrower or
any other person; (ii) proceed against or exhaust any security; or (iii) pursue
any other remedy. Collateral Agent and any Lender may each exercise or not
exercise any right or remedy it has against any Borrower or any security it
holds (including the right to foreclose by judicial or non-judicial sale)
without affecting any Borrower’s liability. Notwithstanding any other provision
of this Amendment, the Loan Agreement, the Loan Documents or any related
documents, until the Obligations have been indefeasibly paid in full in cash and
at such time as each Lender’s obligation to make Credit Extensions has
terminated, each Borrower irrevocably waives all rights that it may have at law
or in equity (including, without limitation, any law subrogating Borrower to the
rights of Collateral Agent and/or Lenders under this Amendment and the Loan
Agreement) to seek contribution, indemnification or any other form of
reimbursement from any other Borrower, or any other Person now or hereafter
primarily or secondarily liable for any of the Obligations, for any payment made
by Borrower with respect to the Obligations in connection with this Amendment,
the Loan Agreement and the other Loan Documents, and all rights that it might
have to benefit from, or to participate in, any security for the Obligations as
a result of any payment made by Borrower with respect to the Obligations in
connection with this Amendment, the Loan Agreement or the other Loan Documents.
Any agreement providing for indemnification, reimbursement or any other
arrangement prohibited under this section shall be null and void. If any payment
is made to a Borrower in contravention of this section, such Borrower shall hold
such payment in trust for Collateral Agent, for the ratable benefit of Lenders,
and such payment shall be promptly delivered to Collateral Agent, for the
ratable benefit of Lenders, for application to the Obligations, whether matured
or unmatured.

 

 

d.

Grant of Security Interest. To secure the prompt payment and performance of all
of the Obligations, New Borrower hereby grants to Collateral Agent, for the
ratable benefit of Lenders, a continuing lien upon and security interest in all
of New Borrower’s now existing or hereafter arising rights and interest in the
Collateral, whether now owned or existing or hereafter created, acquired, or
arising, and wherever located. New Borrower further covenants and agrees that by
its execution hereof it shall provide all such information, complete all such
forms, and take all such actions, and enter into all such agreements, in form
and substance reasonably satisfactory to Collateral Agent and each Lender that
are reasonably deemed necessary by Collateral Agent or any Lender in order to
grant a valid, perfected first priority security interest to Collateral Agent,
for the ratable benefit of Lenders, in the Collateral (subject to Permitted
Liens). New Borrower hereby authorizes Collateral Agent to file financing
statements, without notice to Borrower, with all appropriate jurisdictions
covering the Collateral in order to perfect or protect Collateral Agent’s and/or
any Lender’s interest or rights hereunder, including a notice that any
disposition of the Collateral, except to the extent such disposition are
permitted pursuant to the Loan Agreement, by either Borrower or any other
Person, shall be deemed to violate the rights of Collateral Agent and each
Lender under the Code. Without limiting the generality of the foregoing, New
Borrower hereby grants and pledges to Collateral Agent, for the ratable benefit
of the Lenders, to secure the prompt payment and performance of all of the
Obligations, a perfected security interest in all of the issued and outstanding
shares of capital stock of the Existing Borrower and shall deliver to Collateral
Agent one or more original stock certificates, if certificated, representing
such shares together with duly executed instruments of transfer or assignment in
blank, all in form and substance reasonably satisfactory to Collateral Agent,
when due in accordance with the terms of Section 14 of this Amendment.

 

 

e.

Representations and Warranties. New Borrower hereby represents and warrants to
Collateral Agent and each Lender that all representations and warranties in the
Loan Documents made on the part of Existing Borrower are true and correct in all
material respect on the date hereof (as updated by the Perfection Certificate
delivered to Oxford on the Seventh Amendment Date), except with respect to
representations and warranties that are as of a specified date, with respect to
Existing Borrower and New Borrower, with the same force and effect as if New
Borrower were named as “Borrower” in the Loan Documents in addition to Existing
Borrower.

 

2

--------------------------------------------------------------------------------

 

 

 

3.

Consent.

 

 

a.

Collateral Agent and Oxford, which constitutes the Required Lenders, hereby
consent to Existing Borrower, New Borrower and Merger Sub consummating the
Merger on the date hereof, strictly in accordance with the terms of the Merger
Agreement and, to the extent that any waivers and/or consents under the Loan
Agreement or any other Loan Document, including, without limitations, Section
7.3 of the Loan Agreement, are required for Borrower to enter into the Merger
Agreement, consummate the Merger, and for Borrower to perform their obligations
under the Merger Agreement, Collateral Agent and Required Lenders hereby provide
such waivers and consents.

 

 

b.

Collateral Agent and the Required Lenders hereby consent to the proposed
treatment of the Warrants as set forth in Section 5.17 of the Merger Agreement.

 

 

c.

Collateral Agent and Required Lenders hereby consent to the payment by New
Borrower, no later than ten days immediately after the date hereof, of (i)
dividends of up to an aggregate amount Five Million Three Hundred Thousand
Dollars ($5,300,000.00) which dividends the New Borrower has declared and are
unpaid as of the effective time of the Merger (“Dividends”), no later than
ten days immediately after the date hereof and (ii) payment of expenses related
to the Merger in an aggregate amount of up to Two Million Two Hundred Thousand
Dollars ($2,200,000.00) (“Merger Expenses”); provided, however, no portion of
the Dividends or the Merger Expenses will be paid from the assets of Existing
Borrower or from any part of the Term Loans proceeds received by Existing
Borrower and until such time as New Borrower has paid the Dividends and Merger
Expenses and complied with its obligations under Section 16(e) hereof, no
Transfer of any assets of the Existing Borrower shall be made to New Borrower.

 

 

4.

The following Section 6.14 is hereby added to the Loan Agreement:

 

 

 

6.14 AquaMed. Notwithstanding the provisions of Section 7.1, on or before June
30, 2019, New Borrower shall either complete the AquaMed Spinoff or, at the sole
discretion of Collateral Agent and Lenders, cause AquaMed to become a Borrower
hereunder and enter into such related amendments to the Loan Documents and into
other related agreements as the Collateral Agent and grant such security
interests in the assets of AquaMed as Collateral Agent and Lenders may require.
Until such time as the covenant set forth in the immediately preceding sentence
has been fulfilled, Borrower shall not Transfer any assets or property to
AquaMed or incur any liabilities related thereto other than incurring reasonable
transaction expenses in connection with the AquaMed Spinoff.

 

 

5.

Section 8.2(a) of the Loan Agreement is hereby amended and restated as follows:

 

 

 

(a) Borrower or any of its Subsidiaries fails or neglects to perform any
obligation in Sections 6.2 (Financial Statements, Reports, Certificates), 6.4
(Taxes), 6.5 (Insurance), 6.6 (Operating Accounts), 6.7 (Protection of
Intellectual Property Rights), 6.9 (Notice of Litigation and Default), 6.12
(Creation/Acquisition of Subsidiaries), 6.13 (Further Assurances) or 6.14
(AquaMed) or Borrower violates any covenant in Section 7; or

 

3

--------------------------------------------------------------------------------

 

 

 

6.

The following Section 12.12 is hereby added to the Loan Agreement:

 

 

 

12.12 Borrower Liability. Either Borrower may, acting singly, request Credit
Extensions hereunder. Each Borrower hereby appoints the other as agent for the
other for all purposes hereunder, including with respect to requesting Credit
Extensions hereunder. Each Borrower hereunder shall be jointly and severally
obligated to repay all Credit Extensions made hereunder, regardless of which
Borrower actually receives said Credit Extension, as if each Borrower hereunder
directly received all Credit Extensions. Each Borrower waives (a) any suretyship
defenses available to it under the Code or any other applicable law, and (b) any
right to require Collateral Agent or any Lender to: (i) proceed against any
Borrower or any other person; (ii) proceed against or exhaust any security; or
(iii) pursue any other remedy. Collateral Agent and or any Lender may exercise
or not exercise any right or remedy it has against any Borrower or any security
it holds (including the right to foreclose by judicial or non-judicial sale)
without affecting any Borrower’s liability. Notwithstanding any other provision
of this Agreement or other related document, each Borrower irrevocably waives
all rights that it may have at law or in equity (including, without limitation,
any law subrogating Borrower to the rights of Collateral Agent and the Lenders
under this Agreement) to seek contribution, indemnification or any other form of
reimbursement from any other Borrower, or any other Person now or hereafter
primarily or secondarily liable for any of the Obligations, for any payment made
by Borrower with respect to the Obligations in connection with this Agreement or
otherwise and all rights that it might have to benefit from, or to participate
in, any security for the Obligations as a result of any payment made by Borrower
with respect to the Obligations in connection with this Agreement or otherwise,
until all Obligations (other than inchoate indemnity obligations) have been paid
in full, the Lenders’ obligations to make Credit Extensions are terminated and
the Loan Documents are terminated. Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this Section shall be
null and void. If any payment is made to a Borrower in contravention of this
Section, such Borrower shall hold such payment in trust for Collateral Agent and
the Lenders and such payment shall be promptly delivered to Collateral Agent for
application to the Obligations, whether matured or unmatured.

 

 

7.

Section 13.1 of the Loan Agreement is hereby amended by adding the following
definitions thereto in alphabetical order:

 

 

 

“AquaMed” is AquaMed Technologies, Inc., a Delaware corporation, and a wholly
owned subsidiary of New Borrower.

 

 

 

“AquaMed Spinoff” is the disposition of all equity securities of AquaMed held by
New Borrower to one or more third parties (other than the Existing Borrower) or
the disposition of all or substantially all of the assets of AquaMed followed by
a dissolution of AquaMed, in each case, without Transfer of any assets or
property by Borrower to AquaMed or any third party other than payment of
reasonable transaction expenses and without incurring any liabilities.

 

 

 

“Existing Borrower” is ADYNXX, INC., a Delaware corporation with an office at
100 Pine Street, #500, San Francisco, CA 94111, which will be re-named ADYNXX
SUB, INC. effective immediately following consummation of the Merger.

 

 

 

“New Borrower” is Alliqua BioMedical, Inc., which will be re-named ADYNXX, INC.,
effective following consummation of the Merger.

 

 

 

“Seventh Amendment Date” is May 3, 2019.

 

 

8.

Section 13.1 of the Loan Agreement is hereby amended by amending and restating
the following definitions therein as follows:

 

 

 

“Alliqua Merger Deadline” is May 3, 2019.

 

 

 

“Borrower” is individually and collectively, jointly and severally, New Borrower
and the Existing Borrower.

 

 

9.

Exhibit C to the Loan Agreement is hereby amended and restated in its entirety
as set forth on Exhibit B hereto.

 

4

--------------------------------------------------------------------------------

 

 

 

10.

Exhibit D to the Loan Agreement is hereby amended and restated in its entirety
as set forth on Exhibit C hereto.

 

 

11.

The Perfection Certificate delivered on the Effective Date of the Loan Agreement
is hereby updated by the Perfection Certificate delivered to Collateral Agent on
or around the date of this Amendment.

 

 

12.

Limitation of Amendment.

 

 

a.

The amendments and consents set above are effective for the purposes set forth
herein and shall be limited precisely as written and shall not be deemed to (a)
be a consent to any amendment, waiver or modification of any other term or
condition of any Loan Document, or (b) otherwise prejudice any right, remedy or
obligation which Lenders or Borrower may now have or may have in the future
under or in connection with any Loan Document, as amended hereby.

 

 

b.

This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect. For the
avoidance of doubt, this Amendment shall be considered part of the Loan
Documents.

 

 

13.

To induce Collateral Agent and Lenders to enter into this Amendment, Borrower
hereby represents and warrants to Collateral Agent and Lenders as follows:

 

 

a.

Neither the Merger Sub nor AquaMed had any liabilities or outstanding litigation
immediately prior to the consummation of the Merger and the New Borrower has no
material liabilities or outstanding litigation immediately prior to the
consummation of the Merger (this does not take away from any other
representation or warranty previously made or being made herein by Borrower),
except as set forth on the Perfection Certificate for the New Borrower on the
Seventh Amendment Date.

 

 

b.

Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

 

 

c.

Borrower has the power and due authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

 

 

d.

The organizational documents of Borrower delivered to Collateral Agent on the
Effective Date, and updated pursuant to subsequent deliveries by the Borrower to
the Collateral Agent, remain true, accurate and complete and have not been
amended, supplemented or restated and are and continue to be in full force and
effect;

 

 

e.

The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

 

 

f.

The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (i) any law or regulation binding on
or affecting Borrower, (ii) any contractual restriction with a Person binding on
Borrower, (iii) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower,
or (iv) the organizational documents of Borrower;

 

5

--------------------------------------------------------------------------------

 

 

 

g.

The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

 

 

h.

This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

 

14.

Except as expressly set forth herein, the Loan Agreement shall continue in full
force and effect without alteration or amendment. This Amendment and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements.

 

 

15.

This Amendment shall be deemed effective as of the Seventh Amendment Date upon
(a) the due execution and delivery to Collateral Agent of this Amendment by each
party hereto, (b) Borrower’s payment of all Lenders’ Expenses incurred through
the date hereof, which may be debited (or ACH’d) from the Designated Deposit
Account in accordance with Section 2.3(d) of the Loan Agreement, (c) fulfillment
of all conditions of Section 3.1 of the Loan Agreement (as they may be
applicable to the New Borrower) and Section 3.2 of the Loan Agreement (as they
may be applicable to Borrower), including, without limitation, receipt of the
original Warrants exercisable for the common shares of New Borrower in lieu of
the Warrants outstanding immediately prior to this Amendment becoming effective
and receipt of original Promissory Notes being issued on the date hereof in lieu
of the Promissory Notes outstanding immediately prior to this Amendment becoming
effective.

 

 

16.

Borrower hereby covenants to the following:

 

 

a.

On the date hereof, deliver to Collateral Agent, copies of the filed and
stamped: certificate of incorporation of Existing Borrower effective as of the
Merger, certificate of incorporation and conversion of New Borrower effective as
of the Merger and certificate of Merger, certificates of good standing for New
Borrower for the State of Delaware and any other state in which it is required
to be qualified to do business.

 

 

b.

On or before May 7, 2019, deliver to Collateral Agent, original signature pages
of Borrower for the Warrants and Promissory Notes being issued on the date
hereof;

 

 

c.

On or before May 7, 2019, deliver to Collateral Agent evidence of termination of
the UCC financing statement (File Number 2015060107645) filed with the Secretary
of Commonwealth of the Commonwealth of Pennsylvania;

 

 

d.

On or before May 10, 2019, deliver to Collateral Agent a revised Perfection
Certificate for New Borrower listing New Borrower’s Intellectual Property;

 

 

e.

On or before May 13, 2019, deliver to Collateral Agent of closure of New
Borrower’s accounts maintained with PNC Bank and no cash or other assets of the
Existing Borrower or any portion of the Loan Proceeds shall be transferred to
such accounts.

 

6

--------------------------------------------------------------------------------

 

 

 

f.

On or before May 31, 2019, deliver to Collateral Agent a complete Perfection
Certificate for AquaMed;

 

 

g.

On or before May 10, 2019, deliver a copy of the form W-9 for the New Borrower
to Collateral Agent.

 

 

h.

On or before June 1, 2019, deliver to Collateral Agent an original stock
certificate, if certificated representing all outstanding shares of the Existing
Borrower and AquaMed, together with duly executed instrument of transfer or
assignment in blank, all in form and substance satisfactory to Collateral Agent.

 

 

i.

On or before June 1, 2019, Borrower shall deliver evidence satisfactory to
Collateral Agent that the insurance policies for New Borrower required by
Section 6.5 of the Loan Agreement are in full force and effect, together with
appropriate evidence showing loss payable and/or additional insured clauses or
endorsements in favor of Collateral Agent.

 

 

j.

On or before June 1, 2019, Borrower shall deliver to Collateral Agent (i) a
landlord’s consent executed in favor of Collateral Agent in respect of all of
New Borrower’s leased locations where New Borrower or any Subsidiary (other than
Existing Borrower) maintains Collateral having a book value in excess of One
Hundred Thousand Dollars ($100,000.00) or its books or records (including,
without limitation, its headquarters); and (ii) a bailee waiver executed in
favor of Collateral Agent in respect of each third party bailee where New
Borrower or any Subsidiary (other than Existing Borrower) maintains Collateral
having a book value in excess of One Hundred Thousand Dollars ($100,000.00).

 

 

17.

Collateral Agent and Lenders hereby covenant to the following:

 

 

a.

Deliver the original (i) Term A Secured Promissory Note; and (ii) Term B Secured
Promissory Note, marked “cancelled” to Borrower within thirty (30) days of the
date of this Amendment.

 

 

b.

Deliver the original Warrants issued by Existing Borrower to Oxford and its
affiliates outstanding immediately prior to this Amendment becoming effective
within thirty (30) days of the date of this Amendment.

 

 

18.

The Borrower hereby remises, releases, acquits, satisfies and forever discharges
the Lenders and Collateral Agent, their agents, employees, officers, directors,
predecessors, attorneys and all others acting or purporting to act on behalf of
or at the direction of the Lenders and Collateral Agent (“Releasees”), of and
from any and all manner of actions, causes of action, suit, debts, accounts,
covenants, contracts, controversies, agreements, variances, damages, judgments,
claims and demands whatsoever, in law or in equity, which any of such parties
ever had, now has or, to the extent arising from or in connection with any act,
omission or state of facts taken or existing on or prior to the date hereof, may
have after the date hereof against the Releasees, for, upon or by reason of any
matter, cause or thing whatsoever relating to or arising out of the Loan
Agreement or the other Loan Documents on or prior to the date hereof through the
date hereof. Without limiting the generality of the foregoing, the Borrower
waives and affirmatively agrees not to allege or otherwise pursue any defenses,
affirmative defenses, counterclaims, claims, causes of action, setoffs or other
rights they do, shall or may have as of the date hereof, including the rights to
contest: (a) the right of Collateral Agent and each Lender to exercise its
rights and remedies described in the Loan Documents; (b) any provision of this
Amendment or the Loan Documents; or (c) any conduct of the Lenders or other
Releasees relating to or arising out of the Loan Agreement or the other Loan
Documents on or prior to the date hereof.

 

 

19.

This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which, taken together, shall constitute
one and the same instrument.

 

 

20.

This Amendment and the rights and obligations of the parties hereto shall be
governed by and construed in accordance with the laws of the State of
California.

 

 

[Balance of Page Intentionally Left Blank]

 

7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Consent, Waiver and
Seventh Amendment to Loan and Security Agreement to be executed as of the date
first set forth above.

 

BORROWER:         ADYNXX, INC., a Delaware corporation,   which will be re-named
ADYNXX SUB, INC. effective   immediately following consummation of the Merger  
            By: /s/ Rick Orr   Name: Rick Orr   Title: Chief Executive Officer  
      NEW BORROWER:       ALLIQUA BIOMEDICAL, INC., a Delaware corporation,  
which will be re-named ADYNXX, INC. effective   immediately following
consummation of the Merger         By: /s/ Rick Orr   Name: Rick Orr   Title:
Chief Executive Officer                     COLLATERAL AGENT AND LENDER:        
OXFORD FINANCE LLC               By:     Name:     Title:    

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Consent, Waiver and
Seventh Amendment to Loan and Security Agreement to be executed as ofthe date
first set forth above.

 

BORROWER:         ADYNXX, INC., a Delaware corporation,   which will be re-named
ADYNXX SUB, INC. effective   immediately following consummation of the Merger  
            By:     Name:     Title:           NEW BORROWER:       ALLIQUA
BIOMEDICAL, INC., a Delaware corporation,   which will be re-named ADYNXX, INC.
effective   immediately following consummation of the Merger         By:    
Name:     Title:                       COLLATERAL AGENT AND LENDER:        
OXFORD FINANCE LLC               By: /s/ Colette H. Featherly   Name: Colette H.
Featherly   Title: Senior Vice President  

 